 

Exhibit 10.1

 

Execution Version

 

Published Deal CUSIP: 71742TAD2
Revolver CUSIP: 71742TAE0
Term Loan CUSIP: 71742TAF7

 

CREDIT AGREEMENT

 

Dated as of June 29, 2017

 

among

 

PHIBRO ANIMAL HEALTH CORPORATION,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and L/C Issuer,

 

and

 

THE LENDERS PARTY HERETO

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners,

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
as Syndication Agent

 

 

 

 

TABLE OF CONTENTS



 

 

 

    Page       Article 1   Definitions and Accounting Terms         Section
1.01. Defined Terms 1 Section 1.02. Other Interpretive Provisions 52 Section
1.03. Accounting Terms 53 Section 1.04. Rounding 54 Section 1.05. References to
Agreements, Laws, etc 54 Section 1.06. Times of Day 54 Section 1.07. Timing of
Payment or Performance 54 Section 1.08. Currency Equivalents Generally 54
Section 1.09. Letter of Credit Amounts 55 Section 1.10. Certain Calculations 55
      Article 2   The Commitments and Credit Extensions         Section 2.01.
The Loans 56 Section 2.02. Borrowings, Conversions and Continuations of Loans 57
Section 2.03. Letters of Credit 58 Section 2.04. [Reserved] 68 Section 2.05.
Prepayments 68 Section 2.06. Termination or Reduction of Commitments 75 Section
2.07. Repayment of Loans 75 Section 2.08. Interest 77 Section 2.09. Fees 77
Section 2.10. Computation of Interest and Fees 78 Section 2.11. Evidence of
Indebtedness 78 Section 2.12. Payments Generally 79 Section 2.13. Sharing of
Payments 81 Section 2.14. Incremental Credit Extensions 82 Section 2.15.
Extensions of Term Loans and Revolving Credit Commitments 85 Section 2.16.
Defaulting Lenders 86 Section 2.17. Cash Collateral 88       Article 3   Taxes,
Increased Costs Protection and Illegality         Section 3.01. Taxes 90 Section
3.02. Illegality 93 Section 3.03. Inability to Determine Rates 94 Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans 95 Section 3.05. Funding Losses 96

 

 

 

 

Section 3.06. Matters Applicable to All Requests for Compensation 96 Section
3.07. Replacement of Lenders under Certain Circumstances 97 Section 3.08.
Survival 99       Article 4   Conditions Precedent to Credit Extensions        
Section 4.01. Conditions of Initial Credit Extension 99 Section 4.02. Conditions
to All Credit Extensions 102       Article 5   Representations and Warranties  
      Section 5.01. Existence, Qualification and Power; Compliance with Laws 102
Section 5.02. Authorization; No Contravention 103 Section 5.03. Governmental
Authorization; Other Consents 103 Section 5.04. Binding Effect 103 Section 5.05.
Financial Statements; No Material Adverse Effect 103 Section 5.06. Litigation
104 Section 5.07. Ownership of Property; Liens 104 Section 5.08. Environmental
Compliance 104 Section 5.09. Taxes 105 Section 5.10. Compliance with ERISA 105
Section 5.11. Subsidiaries; Equity Interests 106 Section 5.12. Margin
Regulations; Investment Company Act 106 Section 5.13. Disclosure 106 Section
5.14. Intellectual Property; Licenses, etc 106 Section 5.15. Solvency 106
Section 5.16. Collateral Documents 107 Section 5.17. Use of Proceeds 107 Section
5.18. Senior Indebtedness 107 Section 5.19. Anti-Money Laundering, Economic
Sanctions Laws, and Anti-Corruption Law 107 Section 5.20. Labor Matters 108
Section 5.21. EEA Financial Institutions 108       Article 6   Affirmative
Covenants         Section 6.01. Financial Statements 108 Section 6.02.
Certificates; Other Information 109 Section 6.03. Notices 111 Section 6.04.
[Reserved] 111 Section 6.05. Maintenance of Existence 111 Section 6.06.
Maintenance of Properties 112 Section 6.07. Maintenance of Insurance 112 Section
6.08. Compliance with Laws 112 Section 6.09. Books and Records 112

 

 ii

 

 

Section 6.10. Inspection Rights 113 Section 6.11. Covenant to Guarantee
Obligations and Give Security 113 Section 6.12. Use of Proceeds 115 Section
6.13. Further Assurances and Post-Closing Covenants 115 Section 6.14.
Designation of Subsidiaries 115 Section 6.15. Payment of Taxes 116       Article
7   Negative Covenants         Section 7.01. Liens 116 Section 7.02. Investments
120 Section 7.03. Indebtedness 123 Section 7.04. Fundamental Changes 129 Section
7.05. Dispositions 130 Section 7.06. Restricted Payments 132 Section 7.07.
[Reserved] 134 Section 7.08. Transactions with Affiliates 134 Section 7.09.
Prepayments, Etc., of Indebtedness 135 Section 7.10. Financial Covenants 135
Section 7.11. Nature of Business 136 Section 7.12. Burdensome Agreements 136
Section 7.13. Anti-Corruption Laws 137       Article 8   Events of Default and
Remedies         Section 8.01. Events of Default 137 Section 8.02. Remedies Upon
Event of Default 139 Section 8.03. Exclusion of Immaterial Subsidiaries 140
Section 8.04. Application of Funds 140       Article 9   Administrative Agent
and Other Agents         Section 9.01. Appointment and Authorization of Agents
141 Section 9.02. Delegation of Duties 142 Section 9.03. Liability of Agents 142
Section 9.04. Reliance by Agents 144 Section 9.05. Notice of Default 144 Section
9.06. Credit Decision; Disclosure of Information by Agents 144 Section 9.07.
Agents in Their Individual Capacities 145 Section 9.08. Successor Agents 145
Section 9.09. Administrative Agent May File Proofs of Claim 146 Section 9.10.
Collateral and Guaranty Matters 147 Section 9.11. Other Agents; Arrangers and
Managers 148 Section 9.12. Appointment of Supplemental Administrative Agents 148

 

 iii

 

 

Section 9.13. Withholding Tax 149 Section 9.14. Cash Management Obligations and
Secured Hedge Agreements 149       Article 10   Miscellaneous         Section
10.01. Amendments, Etc 150 Section 10.02. Notices and Other Communications;
Facsimile Copies 152 Section 10.03. No Waiver; Cumulative Remedies 154 Section
10.04. Attorney Costs and Expenses 155 Section 10.05. Indemnification 156
Section 10.06. Payments Set Aside 157 Section 10.07. Successors and Assigns 158
Section 10.08. Confidentiality 165 Section 10.09. Setoff 166 Section 10.10.
Counterparts 166 Section 10.11. Integration 166 Section 10.12. Survival of
Representations and Warranties 166 Section 10.13. Severability 167 Section
10.14. GOVERNING LAW; Jurisdiction, etc 167 Section 10.15. WAIVER OF RIGHT TO
TRIAL BY JURY 168 Section 10.16. Binding Effect 168 Section 10.17. Judgment
Currency 168 Section 10.18. Lender Action 169 Section 10.19. USA PATRIOT Act 169
Section 10.20. No Advisory or Fiduciary Responsibility 169 Section 10.21.
Appointment of Borrower 170 Section 10.22. Electronic Execution of Assignments
and Certain Other Documents 170 Section 10.23. Acknowledgment and Consent to
Bail-In of EEA Financial Institutions 170 Section 10.24. MIRE Events 171

 

SCHEDULES

 

1.01A —Guarantors 1.01B —Immaterial Subsidiaries 1.01C —Revolving Credit
Commitment 1.01D —Term A Commitment 1.01E —Unrestricted Subsidiaries 2.03(a)
—Existing Letters of Credit 5.06 —Litigation 5.08 —Environmental Compliance 5.11
—Subsidiaries and Other Equity Interests 5.20 —Labor Matters 7.01(b) —Existing
Liens 7.02(g) —Existing Investments 7.03(c) —Surviving Indebtedness 10.02
—Administrative Agent’s Office, Certain Addresses for Notices

 

 iv

 

 

EXHIBITS

 

Form of

 

A — Committed Loan Notice B — [Reserved] C-1 — Term Note C-2 — Revolving Credit
Note D — Compliance Certificate E — Assignment and Assumption F — Guaranty G —
Security Agreement H — [Reserved] I — [Reserved] J — [Reserved] K — Discounted
Prepayment Option Notice L — Lender Participation Notice M — Discounted
Voluntary Prepayment Notice N — United States Tax Compliance Certificate

 

 v

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 29, 2017, among
PHIBRO ANIMAL HEALTH CORPORATION, a Delaware corporation (the “Borrower”), BANK
OF AMERICA, N.A. (“Bank of America”), as Administrative Agent, Collateral Agent
and L/C Issuer and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1.          The Borrower requested on the Closing Date that the Lenders extend
credit to the Borrower in the form of (i) Term A Loans in an initial aggregate
principal amount equal to $250,000,000 and (ii) Revolving Credit Commitments in
an initial aggregate principal amount of $250,000,000 (the “Revolving Credit
Facility”). The Revolving Credit Facility may include one or more Letters of
Credit from time to time.

 

2.          The proceeds of the Term A Loans and the Initial Revolving
Borrowing, together with cash of the Borrower, will be used to finance the
Transaction Expenses and to consummate the Refinancing. The proceeds of
Revolving Credit Loans made after the Closing Date and Letters of Credit will be
used for working capital and other general corporate purposes of the Borrower
and its Subsidiaries, including Capital Expenditures, Restricted Payments and
the financing of Permitted Acquisitions.

 

3.          The applicable Lenders have indicated their willingness to lend, and
the L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article 1
Definitions and Accounting Terms

 

Section 1.01.         Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in ‎Section 2.05(d)(iii).

 

“Acceptance Date” has the meaning specified in ‎Section 2.05(d)(ii).

 

“Accounting Changes” has the meaning specified in ‎Section 1.03(d).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business that,
in each case, becomes or is acquired by a Restricted Subsidiary during the
relevant period or any Converted Restricted Subsidiary for any period, the
amount for such period of Consolidated EBITDA (determined using the definition
of “Consolidated EBITDA” and the other defined terms used therein as if
references to the Borrower and the Restricted Subsidiaries therein were to such
Acquired Entity or Business and its Subsidiaries or Converted Restricted
Subsidiary and its Subsidiaries, as the case may be that, in each case, becomes
or is acquired by a Restricted Subsidiary) of such Acquired Entity or Business
or Converted Restricted Subsidiary, as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary.

 

 

 

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Additional Lender” has the meaning specified in ‎Section 2.14(c).

 

“Administrative Agent” means, subject to ‎Section 9.12, Bank of America, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with ‎‎Section 9.08.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule ‎10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent Fee Letter” means the fee letter dated among the Borrower, Bank of
America and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as amended,
supplemented or otherwise modified from time to time.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in ‎Section 10.17.

 

“Alternative Currency” means each of Euro, British Pounds Sterling and Canadian
Dollars.

 

 2 

 

 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party or its Subsidiaries, related to terrorism
financing or money laundering including any applicable provision of Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (“USA PATRIOT Act”) of 2001 (Title III of
Pub. L. 107-56) and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 19511959).

 

“Applicable Discount” has the meaning specified in ‎Section 2.05(d)(iii).

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurodollar Rate Loans, Base Rate Loans, LIBOR Daily
Floating Rate Loans, L/C Advances or Letters of Credit, as applicable, as
notified to the Administrative Agent and the Borrower or as otherwise specified
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, any of which offices may, subject to Section ‎3.01(e) and ‎Section 3.02,
be changed by such Lender upon ten (10) days’ prior written notice to the
Administrative Agent and the Borrower; provided that, for the purposes of the
definition of “Excluded Taxes” and ‎Section 3.01, any such change shall be
deemed an assignment made pursuant to an Assignment and Assumption.

 

“Applicable Rate” means a percentage per annum equal to: (a) until delivery of
financial statements and a related Compliance Certificate for the fiscal quarter
ending September 30, 2017, (A) for Eurodollar Rate Loans that are Revolving
Credit Loans, Eurodollar Rate Loans that are Term A Loans and Letter of Credit
Fees, 1.75%, (B) for Base Rate Loans that are Revolving Credit Loans and Base
Rate Loans that are Term A Loans, 0.75%, (C) for Revolving Credit Loans that are
LIBOR Daily Floating Rate Loans, 1.75%, and (D) for Commitment Fees, 0.25%, and
(b) thereafter, in connection with the Revolving Credit Loans, Term A Loans,
Commitment Fees and Letter of Credit Fees, the percentages per annum set forth
in the table below, based upon the First Lien Net Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to ‎Section 6.02(a):

 

Applicable Rate

 

Pricing
Level  First Lien Net
Leverage Ratio  Letter of
Credit Fees   Base Rate for
Revolving
Credit Loans
and Term A
Loans   Eurodollar
Rate for
Revolving
Credit Loans
and Term A
Loans   LIBOR Daily
Floating Rate
Loans   Commitment
Fee  I  ≥ 3.00:1.00   2.00%   1.00%   2.00%   2.00%   0.30% II  ≥ 2.25:1.00 and
<3.00:1.00   1.75%   0.75%   1.75%   1.75%   0.25% III  <2.25:1.00   1.50% 
 0.50%   1.50%   1.50%   0.20%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to ‎Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with ‎Section 6.02(a).

 

 3 

 

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Net Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable Rate
that is less than that which would have been applicable had the First Lien Net
Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Rate” for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined First Lien Net Leverage Ratio
for such period, and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period pursuant to Section ‎2.09 and Section ‎2.10
as a result of the miscalculation of the First Lien Net Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section ‎2.09 or Section ‎2.10, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full, together with all amounts owing under
‎Section 2.09 (other than ‎Section 2.09(b)), in accordance with the terms of
this Agreement); provided that, notwithstanding the foregoing, so long as an
Event of Default described in ‎Section 8.01(f) has not occurred with respect to
the Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

 

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Extended Revolving Credit Commitments or any Incremental Term Loans, Extended
Term Loans or Revolving Credit Loans made pursuant to any Extended Revolving
Credit Commitments shall be the applicable percentages per annum set forth in
the relevant Incremental Facility Amendment or Extension Offer.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

 

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignees” has the meaning specified in ‎Section 10.07(b)(i).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

 4 

 

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease, the capitalized amount thereof that would appear on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared as of
such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to ‎Section 2.05(d); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended June 30, 2016, 2015
and 2014 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal years, including the notes thereto.

 

“Auto-Renewal Letter of Credit” has the meaning specified in ‎Section
2.03(b)(iii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its parent entity.

 

 5 

 

 

“Base Rate” means a fluctuating rate per annum, for any day, equal to the
highest of:

 

(a)          the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate”;

 

(b)          1/2 of 1% per annum above the Federal Funds Rate; and

 

(c)          the LIBOR Daily Floating Rate plus 1%.

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in ‎Section 6.02.

 

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect.

 

“British Pounds Sterling” and “£” mean the lawful currency of the United
Kingdom.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located; provided that, if such day
relates to any interest rate settings as to a Eurodollar Rate Loan or a LIBOR
Daily Floating Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurodollar Rate Loan
or such LIBOR Daily Floating Rate Loan, or any other dealings in Dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Rate
Loan or such LIBOR Daily Floating Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

 6 

 

 

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any relevant
L/C Issuer and the Revolving Credit Lenders, as collateral for L/C Obligations
or obligations of Revolving Credit Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the relevant L/C Issuer benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary, whether denominated
in Dollars or an Alternative Currency:

 

(1)         Dollars or any Alternative Currency;

 

(2)         securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any agency or
instrumentality of the foregoing the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition;

 

(3)         certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, with any
domestic or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

 

(4)         repurchase obligations for underlying securities of the types
described in clauses (2), (3) and (7) of this definition entered into with any
financial institution meeting the qualifications specified in clause (3) above;

 

 7 

 

 

(5)         commercial paper rated at least “P-1” by Moody’s or at least “A-1”
by S&P, and in each case maturing within 24 months after the date of creation
thereof and Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s, with maturities of 24
months or less from the date of acquisition;

 

(6)         marketable short-term money market and similar securities having a
rating of at least “P1” or “A-1” from either Moody’s or S&P, respectively (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower) and in each case maturing within 24 months after the
date of creation or acquisition thereof;

 

(7)         readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;

 

(8)         readily marketable direct obligations issued by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having an Investment Grade Rating from Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;

 

(9)         Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated within the top three ratings
category by S&P or Moody’s;

 

(10)        with respect to any Foreign Subsidiary: (i) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank; and

 

(11)        investment funds investing 90% of their assets in securities of the
types described in clauses (1) through (10) above.

 

“Cash Management Bank” means any Lender, any Agent, any Lead Arranger or any
Affiliate of the foregoing providing treasury, depository, credit or debit card,
purchasing card and/or cash management services or automated clearing house
transfers of funds to the Borrower or any Restricted Subsidiary or conducting
any automated clearing house transfers of funds.

 

 8 

 

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository, credit or debit card,
purchasing card, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation, reporting and trade finance
services, or cash management services or any automated clearing house transfers
of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any casualty insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued, implemented or promulgated.

 

“Change of Control” means the earlier to occur of:

 

(1)         the Borrower becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) any “person” or “group” of related persons (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Issue Date), other than one or more Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Issue Date), directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of the Borrower (other than a transaction
following which holders of securities that represented 100% of the Voting Stock
of Borrower, immediately prior to such transaction (or other securities into
which such securities are converted as part of such transaction) own, directly
or indirectly, at a least a majority of the voting power of the Voting Stock of
the surviving Person in such transaction immediately after such transaction);

 

 9 

 

 

(2)         the sale, lease, transfer, conveyance or other disposition (other
than by way of merger, consolidation or other business combination transaction),
in one or a series of related transactions, of all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries taken as a whole to a
Person, other than a Restricted Subsidiary or one or more Permitted Holders; or

 

(3)         during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors (together with or as
replaced by any new directors whose election to such Board of Directors or whose
nomination for election by the stockholders of the Borrower was approved by (i)
the majority in interest of the Permitted Holders or (ii) a vote of the majority
of the directors of the Borrower then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term A Commitments, Extended Revolving Credit Commitments,
Refinancing Revolving Commitments, an Incremental Revolving Commitment,
Commitments in respect of any Extended Term Loans or Commitments in respect of
any Incremental Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term A Loans, Extended Term Loans or Incremental
Term Loans. Incremental Term Loans and Extended Term Loans that have different
terms and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

 

“Closing Date” means the date that all the conditions precedent in ‎Section 4.01
are satisfied or waived in accordance with ‎Section 10.01.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and shall include the Mortgaged Properties.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with ‎Section 9.08.

 

“Collateral and Guarantee Requirement” means, at any time on and after the
Closing Date, the requirement that:

 

(a)          the Collateral Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to ‎Section 4.01 or
pursuant to Section ‎6.11 or Section ‎6.13 at such time, duly executed by each
Loan Party that is a party thereto;

 

(b)          all Obligations shall have been unconditionally guaranteed (the
“Guaranties”) by each Wholly-Owned Restricted Subsidiary (other than any
Excluded Subsidiary), including as of the Closing Date those that are listed on
Schedule 1.01A hereto (each, a “Guarantor”);

 

 10 

 

 

(c)          the Obligations and the Guaranties shall have been secured pursuant
to the Security Agreement by a first-priority security interest in all the
Equity Interests (other than (i) Equity Interests of De Minimis Foreign
Subsidiaries, (ii) any Equity Interest of any Subsidiary acquired pursuant to a
Permitted Acquisition financed with Indebtedness incurred pursuant to ‎Section
7.03(w) if such Equity Interests are pledged as security for such Indebtedness
and if and for so long as the terms of such Indebtedness prohibit the creation
of any other Lien on such Equity Interests and (iii) Equity Interests of any JV
Entity if and for so long as the terms of any Contractual Obligation existing on
the Closing Date prohibit the creation of any other Lien on such Equity
Interests (or with respect to any JV Entity acquired after the Closing Date, as
of the date of such acquisition; provided such Contractual Obligation was not
entered into in connection with or anticipation of such acquisition)) held
directly by the Borrower or any Guarantor in any Restricted Subsidiary (limited,
in the case of Equity Interests of any Foreign Subsidiary not otherwise excluded
from this clause (c), to 65% of the issued and outstanding Equity Interests of
each such Foreign Subsidiary);

 

(d)          except to the extent otherwise provided hereunder or under any
Collateral Document, the Obligations and the Guaranties shall have been secured
by a perfected security interest (other than in the case of mortgages, to the
extent such security interest may be perfected by delivering certificated
securities, filing personal property financing statements or making any
necessary filings with the United States Patent and Trademark Office or United
States Copyright Office) in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each Guarantor (including, without
limitation, accounts receivable, inventory, equipment, investment property,
United States intellectual property, other general intangibles (including
contract rights), intercompany notes that are negotiable instruments, owned (but
not leased) real property and proceeds of the foregoing), in each case, with the
priority required by the Collateral Documents; provided that security interests
in real property shall be limited to the Mortgaged Properties;

 

(e)          none of the Collateral shall be subject to any Liens other than
Liens permitted by ‎Section 7.01; and

 

 11 

 

 

(f)          the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Section ‎6.11 and Section ‎6.13 (the “Mortgaged Properties”) duly
executed and delivered by the record owner of such property, (ii) a title
insurance policy for such property or the equivalent or other form (if
applicable) available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage in an amount not to exceed the fair
market value of each such Material Real Property (as reasonably determined by
the Borrower) as a valid Lien on the property described therein, free of any
other Liens except as expressly permitted by ‎Section 7.01, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, (iii) a completed Life of Loan Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto) and if any improvements on any Mortgaged Property is located in an area
designated as a “special flood hazard area,” evidence of such flood insurance as
may be required under ‎Section 6.07, (iv) solely with respect to the
requirements of Section 6.11, upon the reasonable request of the Collateral
Agent, an environmental assessment provided by the Borrower (provided that the
Borrower shall only be required to deliver  the foregoing to the extent such
request is received by the Borrower no later than six months after the date upon
which such Material Real Property becomes a Mortgaged Property; provided further
that, the Borrower shall not be required to deliver any additional environmental
assessments with respect to any Mortgaged Property other than as required under
this clause (f)) and (v) such existing surveys, existing abstracts, existing
appraisals, existing environmental assessment reports, legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgaged Property.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

 

The Administrative Agent may grant extensions of time for creation or the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that creation or perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by the Borrower or any other
Loan Party after the Closing Date until (1) the date that occurs 45 days after
the Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower (or applicable Loan Party) of that fact and (if applicable)
notification to the Borrower (or applicable Loan Party) that flood insurance
coverage is not available and (B) evidence of the receipt by the Borrower (or
applicable Loan Party) of such notice; and (iii) if such notice is required to
be provided to the Borrower (or applicable Loan Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (2) the Administrative Agent shall have received
written confirmation from the Lenders that flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed).

 

 12 

 

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases; (b) Liens and the Guaranties required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the
Collateral Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed in writing between the Administrative Agent and the
Borrower; (c) the Collateral and Guarantee Requirement shall not apply to any of
the following assets: (i) any fee-owned real property that is not a Material
Real Property or that is located in a jurisdiction other than the United States
and any leasehold interests in real property, (ii) motor vehicles and other
assets subject to certificates of title to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement (or equivalent), letter of
credit rights and commercial tort claims, (iii) assets for which a pledge
thereof or a security interest therein is prohibited by applicable Laws, (iv)
any lease, license or other agreements or any property subject to a purchase
money security interest, Capitalized Lease Obligation or similar arrangements,
in each case to the extent permitted under the Loan Documents, to the extent
that a pledge thereof or a security interest therein would violate or invalidate
such lease, license or agreement, purchase money, Capitalized Lease or similar
arrangement, or create a right of termination in favor of any other party
thereto (other than a Borrower or a Guarantor) after giving effect to the
applicable anti-assignment clauses of the Uniform Commercial Code and applicable
Laws, other than the proceeds and receivables thereof the assignment of which is
expressly deemed effective under applicable Laws notwithstanding such
prohibition, (v) any Equity Interest of any Subsidiary the pledge of which is
prohibited by applicable law or which would require governmental consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received (but Borrower shall use its commercially
reasonably efforts to obtain such consent, approval, license or authorization),
(vi) any intent-to-use trademark application prior to the filing and acceptance
of a verified statement of use or amendment to allege use with respect thereto
to the extent, if any, that, and solely during the period, if any, in which the
grant, attachment or assignment (apart from the business or that portion of the
business to which it relates) of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under the
federal laws of the United States and (vii) any assets to the extent a security
interest in such assets would result in material adverse tax consequences as
reasonably determined by the Borrower and the Administrative Agent; (d) no
deposit account control agreement, securities account control agreement or other
control agreements or control arrangements shall be required with respect to any
deposit account, securities account or other asset specifically requiring
perfection through control agreements; (e) no landlord waivers, estoppels,
warehouseman waiver or other collateral access or similar letters or agreements
shall be required; (f) no action shall be required with respect to any
Intellectual Property (as defined in the Security Agreement) that is governed
solely by the laws of a jurisdiction other than the United States; and (g) no
actions in any jurisdiction outside of the United States or that are necessary
to comply with the Laws of any jurisdiction outside of the United States shall
be required in order to create any security interests in assets located, titled,
registered or filed outside of the United States or to perfect such security
interests (it being understood that there shall be no security agreements,
pledge agreements, or share charge (or mortgage) agreements governed under the
Laws of any jurisdiction outside of the United States).

 

 13 

 

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements, intellectual property
security agreements or other similar agreements delivered to the Collateral
Agent and the Lenders pursuant to Section ‎4.01(f), Section ‎6.11 or Section
‎6.13, the Guaranty and each of the other agreements, instruments or documents
that creates or purports to create a Lien or Guaranty in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term A Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment, an Incremental Revolving Credit
Commitment, a Refinancing Revolving Commitment, a commitment in respect of any
Incremental Term Loans or a commitment in respect of any Extended Term Loans or
any combination thereof, as the context may require.

 

“Commitment Fee” has the meaning provided in ‎Section 2.09(a).

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to ‎Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in ‎Section 5.19(b) of this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Cash Interest Charges” means, as of any date for the applicable
period ending on such date with respect to Borrower and its Restricted
Subsidiaries on a consolidated basis, the Consolidated Interest Expense paid or
payable in cash only and solely in respect of Indebtedness for borrowed money
and excluding, for the avoidance of doubt, (i) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses, (ii) any
expenses resulting from discounting of indebtedness in connection with the
application of recapitalization accounting or purchase accounting, (iii)
penalties or interest related to taxes and any other amounts of noncash interest
resulting from the effects of acquisition method accounting or pushdown
accounting), (iv) the accretion or accrual of, or accrued interest on,
discounted liabilities during such period, (v) any one-time cash costs
associated with breakage in respect of swap contracts for interest rates, (vi)
all non-recurring interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations, all as calculated on a
consolidated basis in accordance with GAAP, (vii) fees and expenses in
connection with any amendment or waiver of Indebtedness and (viii) expensing of
bridge, arrangement, structuring, commitment or other financing fees or periodic
bank fees. Notwithstanding the foregoing, “Consolidated Cash Interest Charges”
shall include, without duplication, (x) the interest component of Capitalized
Lease Obligations and (y) net payments, if any, pursuant to interest rate
obligations under any Swap Contracts with respect to Indebtedness.

 

 14 

 

 

“Consolidated Depreciation and Amortization Expense” means, for any period, the
total amount of depreciation and amortization expense, including the
amortization of deferred financing fees or costs, capital expenditures and the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, of the Borrower and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise as determined in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any Period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period:

 

(a)            increased (without duplication) by the following:

 

(i)          provision for taxes based on income or profits or capital,
including, without limitation, state, franchise and similar taxes and foreign
withholding taxes of the Borrower and its Restricted Subsidiaries paid or
accrued during such period, including any penalties and interest relating to any
tax examinations, deducted (and not added back) in computing Consolidated Net
Income; plus

 

(ii)         Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period (including (w) bank fees, (x) payments made or
received under any Swap Contracts or other derivative instruments entered into
for the purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities); plus

 

(iii)        Consolidated Depreciation and Amortization Expense of the Borrower
and its Restricted Subsidiaries for such period to the extent the same were
deducted (and not added back) in computing Consolidated Net Income; plus

 

(iv)        any expenses or charges related to any equity offering, Investment,
acquisition, disposition or recapitalization permitted hereunder or the
incurrence of Indebtedness permitted to be incurred hereunder (including a
refinancing thereof) (in each case, whether or not successful), including (A)
such fees, expenses or charges related to the Loans and any other credit
facilities and (B) any amendment or other modification of the Loans and any
other credit facility or issuance of Indebtedness, in each case, deducted (and
not added back) in computing Consolidated Net Income; plus

 

(v)         the amount of any restructuring charge or reserve, integration cost
or other business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any onetime costs incurred in connection with
acquisitions on and after the Closing Date, and costs related to the closure
and/or consolidation of facilities; provided that the aggregate amount added
back pursuant to this clause (v), clause (vii) and clause (xiii) below and any
increase to Consolidated EBITDA as a result of the Pro Forma Adjustment
attributable to business optimization expenses (other than as a result of an
actual increase in revenues or an actual reduction in costs) for any period
shall not exceed (on a Pro Forma Basis) 20% of Consolidated EBITDA for such
period (before giving pro forma effect to such adjustments); plus

 

 15 

 

 

(vi)        any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period); plus

 

(vii)       the amount of “run-rate” cost savings, operating expense reductions
and synergies projected by the Borrower in good faith and certified by a
Responsible Officer of the Borrower in writing to the Administrative Agent to
result from actions either taken or initiated prior to or during such period
(which cost savings and synergies shall be subject only to certification by a
Responsible Officer of the Borrower and shall be calculated on a pro forma basis
as though such cost savings and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized prior to or during
such period from such actions; provided that (A) a Responsible Officer of the
Borrower shall have certified to the Administrative Agent that (x) such cost
savings and synergies are reasonably identifiable and (y) such actions have been
taken or are expected to be taken within twelve (12) months after the date of
determination to take such action, (B) no cost savings or synergies shall be
added pursuant to this clause (vii) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (v) above with
respect to such period and (C) the aggregate amount added back pursuant to
clause (v) above, this clause (vii), clause (xiii) below, and any increase to
Consolidated EBITDA as a result of clause (b) of the Pro Forma Adjustment
attributable to business optimization expenses (other than as a result of an
actual increase in revenues or an actual reduction in costs) for any period
shall not exceed (on a Pro Forma Basis) 20% of Consolidated EBITDA for such
period (before giving pro forma effect to such adjustments); plus

 

(viii)      any costs or expense incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests); plus

 

(ix)         cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
below for any previous period and not added back; plus

 

 16 

 

 

(x)          any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

 

(xi)         realized foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries;

 

(xii)        net realized losses from Swap Contracts or embedded derivatives
that require similar accounting treatment and the application of Accounting
Standard Codification Topic 815 and related pronouncements; and

 

(xiii)       any costs or expenses incurred relating to environmental
remediation, litigation or other disputes in respect of events and exposures
that are known prior to the Closing Date, provided that the aggregate amount
added back pursuant to clause (v) above, clause (viii) above and this clause
(xiii), and any increase to Consolidated EBITDA as a result of clause (b) of the
Pro Forma Adjustment attributable to business optimization expenses (other than
as a result of an actual increase in revenues or an actual reduction in costs)
for any period shall not exceed (on a Pro Forma Basis) 20% of Consolidated
EBITDA for such period (before giving pro forma effect to such adjustments);

 

(b)          decreased (without duplication) by: (i) non-cash gains increasing
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus (ii) realized foreign exchange income or gains
resulting from the impact of foreign currency changes on the valuation of assets
or liabilities on the balance sheet of the Borrower and its Restricted
Subsidiaries; plus (iii) any net realized income or gains from any obligations
under any Swap Contracts or embedded derivatives that require similar accounting
treatment and the application of Accounting Standard Codification Topic 815 and
related pronouncements; plus (iv) any amounts included in Consolidated Net
Income of such Person for such period attributable to non-controlling interests
pursuant to the application of Accounting Standards Codification Topic
810-10-45;

 

(c)          increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

 

(d)          increased or decreased (to the extent not already included in
determining Consolidated EBITDA) by any Pro Forma Adjustment.

 

 17 

 

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (including the Companies), to the extent
not subsequently sold, transferred or otherwise disposed of by the Borrower or
such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), and the Acquired EBITDA of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary during such period (each a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition) and (B) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent. For purposes of determining the Net
Leverage Ratio, the First Lien Net Leverage Ratio and the Consolidated Interest
Coverage Ratio, there shall be excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each a “Converted Unrestricted Subsidiary”),
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

 

“Consolidated First Lien Net Debt” means, as of any date of determination, (a)
the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of, without duplication,
Indebtedness for borrowed money secured by a first priority Lien on the
Collateral, obligations in respect of Capitalized Leases and Indebtedness
incurred pursuant to ‎Section 7.03(f) minus (b) an amount equal to the excess of
(i) (A) all unrestricted cash and Cash Equivalents (determined in accordance
with GAAP) included in the consolidated balance sheet of the Borrower and its
domestic Restricted Subsidiaries held in the United States as of such date plus
(B) 100% of all unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower, to the extent not held in the United
States, and of the Borrower’s foreign Restricted Subsidiaries in an amount up to
$35 million plus 60% of any such unrestricted cash and Cash Equivalents in
excess of $35 million less (ii) $5,000,000; provided that Consolidated Net Debt
shall not include (x) Letters of Credit, except to the extent of drawn but
unreimbursed amounts thereunder and (y) obligations under Swap Contracts.

 

 18 

 

 

“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Cash Interest Charges for such Test Period.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

 

(1)         consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income including (a) amortization of
original issue discount or premium resulting from the issuance of Indebtedness
at less than par, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of any obligations under any Swap
Contracts or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments, if any,
pursuant to interest rate obligations under any Swap Contracts with respect to
Indebtedness; plus

 

(2)         consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

(3)         interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of, without duplication,
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
and Indebtedness incurred pursuant to ‎Section 7.03(f) minus (b) an amount equal
to the excess of (i) (A) all unrestricted cash and Cash Equivalents (determined
in accordance with GAAP) included in the consolidated balance sheet of the
Borrower and its domestic Restricted Subsidiaries held in the United States as
of such date plus (B) 100% of all unrestricted cash and Cash Equivalents
included in the consolidated balance sheet of the Borrower, to the extent not
held in the United States, and of the Borrower’s foreign Restricted Subsidiaries
in an amount up to $35 million plus 60% of any such unrestricted cash and Cash
Equivalents in excess of $35 million less (ii) $5,000,000; provided that
Consolidated Net Debt shall not include (x) Letters of Credit, except to the
extent of drawn but unreimbursed amounts thereunder, and (y) obligations under
Swap Contracts.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis on the basis of GAAP; provided, however, that there will not
be included in such Consolidated Net Income:

 

 19 

 

 

(1)         subject to the limitations contained in clause (3) below, any net
income (loss) of any Person if such Person is not a Restricted Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash or Cash Equivalents actually distributed by such Person during
such period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution or return on investment (subject, in the case of a dividend or
other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below);

 

(2)         [reserved];

 

(3)         any net gain (or loss) realized upon the sale or other disposition
of any asset or disposed operations of the Borrower or any Restricted
Subsidiaries (including pursuant to any sale/leaseback transaction) which is not
sold or otherwise disposed of in the ordinary course of business (as determined
in good faith by a Responsible Officer or the board of directors of the
Borrower);

 

(4)         any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge or expense;

 

(5)         the cumulative effect of a change in accounting principles;

 

(6)         any (i) non-cash compensation charge or expense arising from any
grant of stock, stock options, stock appreciation rights or other equity based
awards and any non-cash deemed finance charges in respect of any pension
liabilities or other provisions and (ii) income (loss) attributable to deferred
compensation plans or trusts;

 

(7)         all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

 

(8)         any unrealized gains or losses in respect of any obligations under
any Swap Contracts or any ineffectiveness recognized in earnings related to
qualifying hedge transactions or the fair value of changes therein recognized in
earnings for derivatives that do not qualify as hedge transactions, in each
case, in respect of any obligations under any Swap Contracts;

 

(9)         any unrealized foreign currency translation gains or losses in
respect of Indebtedness of any the Borrower or any Restricted Subsidiary
denominated in a currency other than the functional currency of the Borrower or
any Restricted Subsidiary and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

 

 20 

 

 

(10)        any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

 

(11)        any purchase accounting effects including, but not limited to,
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of any consummated acquisition, or the amortization or write-off of any
amounts thereof (including any write-off of in process research and
development);

 

(12)        any goodwill or other intangible asset impairment charge or
write-off;

 

(13)        any after-tax effect of income (loss) from the early extinguishment
or cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

 

(14)        accruals and reserves that are established within twelve months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP;

 

(15)        fees, costs and expenses (including audit fees) related to or
incurred in connection with the Transactions, this Agreement and the other Loan
Documents;

 

(16)        any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and

 

(17)        gains and losses due solely to fluctuations in currency values and
the related tax effects in accordance with GAAP.

 

In addition, to the extent not already excluded from the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall exclude (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and (ii)
to the extent covered by insurance and actually reimbursed, or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

 21 

 

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurodollar Rate Loan or a LIBOR Daily Floating Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in
each case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to ‎Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

 22 

 

 

“De Minimis Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary the Equity Interests of which would otherwise be required to be
pledged pursuant to the Collateral and Guarantee Requirement and which does not
have either (a) net sales that are, when combined with all other De Minimis
Foreign Subsidiaries, greater than five percent (5.0%) of the net sales of the
Borrower and its Restricted Subsidiaries as of the most recent fiscal quarter
end for which the Borrower has delivered financial statements pursuant to
Section ‎6.01(a) or ‎(b) or (b) assets with a book value that, when combined
with all other De Minimis Foreign Subsidiaries, greater than five percent (5.0%)
of the book value of Total Assets as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to Section
‎6.01(a) or ‎(b).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of a comprehensive embargo under
Sanctions (as of the date of this Agreement, the Crimea region of Ukraine, Cuba,
Iran, Sudan, Syria and North Korea).

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to ‎Section 7.05(m) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

 

“Discount Range” has the meaning specified in ‎Section 2.05(d)(ii).

 

“Discounted Prepayment Option Notice” has the meaning specified in ‎Section
2.05(d)(ii).

 

“Discounted Voluntary Prepayment” has the meaning specified in ‎Section
2.05(d)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning specified in ‎Section
2.05(d)(v).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any issuance or sale of Equity
Interests of a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith;
provided that “Disposition” and “Dispose” shall not be deemed to include any
issuance by the Borrower of any of its Equity Interests to another Person.

 

 23 

 

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments and all outstanding Letters of Credit), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date of the Term Loans.

 

“Disqualified Lenders” means (i) competitors and any of their Affiliates of the
Borrower and its Subsidiaries in each case that have been specified in writing
to the Administrative Agent from time to time and (ii) any Affiliates of the
foregoing that are clearly identifiable on the basis of such Affiliates’ name.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or an L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary (other than a Domestic Subsidiary
Holding Company) that is organized under the laws of the United States, any
state thereof or the District of Columbia.

 

“Domestic Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia and that has no material assets other than equity interests (including
any debt instrument, option, warrant or other instrument treated as equity for
U.S. federal income tax purposes) in one or more Foreign Subsidiaries that are
CFCs.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 24 

 

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with ‎Section 10.07(b). For the avoidance of doubt, any Disqualified
Lender is subject to Section 10.07(k).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the environment, natural resources or to the generation,
transport, storage, use, disposal, treatment, Release or threat of Release of
any Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) any violation of Environmental Law, (b) the generation, use, handling,
transportation, storage, disposal or treatment of any Hazardous Materials, (c)
exposure of any Person to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

 25 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA or that is in endangered or critical status, within the
meaning of Section 305 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); or (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Loan Party.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro”, “EUR” and “€” mean lawful money of the Participating Member States
introduced in accordance with EMU Legislation.

 

“Eurodollar Rate” means, for any applicable Interest Period, the rate per annum
equal to the London Interbank Offered Rate (or a comparable or successor rate
which is approved by the Administrative Agent), as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Administrative Agent from time to time) at approximately 11:00
a.m. London time two (2) London Banking Days before the commencement of the
Interest Period, for Dollar deposits (for delivery on the first day of such
interest period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the rate for that Interest
Period will be determined by such alternate method as reasonably selected by the
Administrative Agent. Notwithstanding the foregoing sentence, in no event shall
the Eurodollar Rate at any time be less than 0.00% per annum.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in ‎Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
Law or by any Contractual Obligation existing on the Closing Date (or, with
respect to Subsidiaries acquired after the Closing Date, as of the date of such
acquisition; provided that such Contractual Obligation was not entered into in
connection with or anticipation of such acquisition) from guaranteeing the
Facilities or which would require (including regulatory) consent, approval,
license or authorization from any Governmental Authority to provide a Guaranty
unless such consent, approval, license or authorization has been received, (b)
any Foreign Subsidiary, (c) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary that is a CFC, (d) [reserved], (e) any Immaterial Subsidiary,
(f) any not-for-profit Subsidiary, (g) any captive insurance Subsidiary, (h) any
Unrestricted Subsidiary, (i) any Domestic Subsidiary Holding Company and (j) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 

 26 

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Collateral Documents to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal or unlawful under or otherwise violates the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, would otherwise have become effective
with respect to such Swap Obligation but for such Guarantor’s failure to
constitute an “eligible contract participant” at such time. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

 

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any franchise taxes imposed in lieu
thereof) by any jurisdiction as a result of such Agent or such Lender, as the
case may be, being resident or being deemed to be resident, being organized,
maintaining an Applicable Lending Office, or carrying on business or being
deemed to carry on business in such jurisdiction (other than any business or
deemed business arising solely from any Loan Documents or any transactions
contemplated thereby), (b) any U.S. federal withholding tax that is imposed on
amounts payable to a Lender under the law in effect at the time such Lender
becomes a party to this Agreement; provided that this clause (b) shall not apply
to the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this clause (b)) do not exceed
the indemnity payment or additional amounts that the Lender’s assignor (if any)
was entitled to receive immediately prior to such assignment or (y) such Tax is
imposed on a Lender in connection with an interest or participation in any Loan
or other obligations that such Lender acquired pursuant to ‎Section 3.07, (c)
any withholding tax resulting from a failure of a Lender to comply with ‎Section
3.01(f) or a failure of the Agent to comply with ‎Section 3.01(g), and (d)
FATCA.

 

“Existing Indebtedness” means Indebtedness for borrowed money of each of the
Companies, the Borrower and their respective Restricted Subsidiaries outstanding
immediately prior to the Closing Date.

 

“Existing Letters of Credit” has the meaning specified in ‎Section 2.03(a).

 

 27 

 

 

“Extended Revolving Credit Commitment” has the meaning specified in ‎Section
2.15(a).

 

“Extended Term Loans” has the meaning specified in ‎Section 2.15(a).

 

“Extending Revolving Credit Lender” has the meaning specified in ‎Section
2.15(a).

 

“Extending Term Lender” has the meaning specified in ‎Section 2.15(a).

 

“Extension” has the meaning specified in ‎Section 2.15(a).

 

“Extension Offer” has the meaning specified in ‎Section 2.15(a).

 

“Facility” means the Term Loans or the Revolving Credit Facility, as the context
may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Financial Covenants” means the covenants set forth in ‎Section 7.10.

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) the Consolidated First Lien Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Casualty Event” has the meaning specified in ‎Section 2.05(b)(vi).

 

“Foreign Disposition” has the meaning specified in ‎Section 2.05(b)(vi).

 

 28 

 

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations owing to
such L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fronting Fee” has the meaning specified in ‎Section 2.03(h).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower to make an election
pursuant to clause (A) of this proviso, (C) any election made pursuant to clause
(B) of this proviso, once made, shall be irrevocable, (D) any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP and (E) the Borrower may only make an election pursuant to clause (B)
of this proviso if it also elects to report any subsequent financial reports
required to be made by the Borrower, including pursuant to Sections ‎6.01(a) and
‎(b), in IFRS.

 

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

 29 

 

 

“Granting Lender” has the meaning specified in ‎Section 10.07(h).

 

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, further that “Guarantee
Obligations” shall exclude any Excluded Swap Obligations.

 

“Guaranties” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For the avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute and
deliver to the Administrative Agent a Guaranty Supplement (as defined in the
Guaranty), and any such Restricted Subsidiary shall thereafter be a Guarantor,
Loan Party and Subsidiary Guarantor hereunder for all purposes.

 

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to ‎Section 6.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any applicable Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

 

 30 

 

 

“Hedge Bank” means any Person that is a Lender, an Agent, a Lead Arranger or an
Affiliate of any of the foregoing at the time it enters into a Secured Hedge
Agreement or is a Lender, an Agent, a Lead Arranger or an Affiliate of any of
the foregoing on the Closing Date and on the Closing Date is also party to a
Swap Contract with a Loan Party or any Restricted Subsidiary permitted under
‎Section 7.03(g), in each case in its capacity as a party thereto.

 

“HMT” has the meaning specified in ‎Section 5.19(b).

 

“Honor Date” has the meaning specified in ‎Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that has been designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided that (a) for purposes of this Agreement, at no time shall (i) the total
assets of all Immaterial Subsidiaries (other than Foreign Subsidiaries and
Unrestricted Subsidiaries) in the aggregate at the last day of the most recent
Test Period equal or exceed 5% of the Total Assets of the Borrower and its
Subsidiaries at such date or (ii) the Consolidated EBITDA for such Test Period
of all Immaterial Subsidiaries (other than Foreign Subsidiaries and Unrestricted
Subsidiaries) in the aggregate equal or exceed 5% of the Consolidated EBITDA of
the Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP, (b) the Borrower shall not designate any new Immaterial
Subsidiary if such designation would not comply with the provisions set forth in
clause (a) above, and (c) if the total assets or Consolidated EBITDA of all
Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” (and not
redesignated as “Material Subsidiaries”) shall at any time exceed the limits set
forth in clause (a) above, then all such Subsidiaries shall be deemed to be
Material Subsidiaries unless and until the Borrower shall redesignate one or
more Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and Consolidated EBITDA of all Subsidiaries still designated as “Immaterial
Subsidiaries” in the aggregate do not exceed such limits; and provided further
that the Borrower may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition. Each
Immaterial Subsidiary of the Borrower as of the Closing Date is set forth on
Schedule 1.01B hereto.

 

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

 

“Impacted Loans” has the meaning specified in ‎Section 3.03.

 

“Incremental Facilities” has the meaning specified in ‎Section 2.14(a).

 

“Incremental Facilities Cap” has the meaning specified in ‎Section 2.14(a).

 

“Incremental Facility Amendment” has the meaning specified in ‎Section 2.14(c).

 

“Incremental Facility Closing Date” has the meaning specified in ‎Section
2.14(c).

 

“Incremental Revolving Commitments” has the meaning specified in ‎Section
2.14(a).

 

 31 

 

 

“Incremental Revolving Lender” has the meaning specified in ‎Section 2.14(c).

 

“Incremental Term Loan Increases” has the meaning specified in ‎Section 2.14(a).

 

“Incremental Term Loans” has the meaning specified in ‎Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)          all Attributable Indebtedness;

 

(g)          all obligations of such Person in respect of any Disqualified
Equity Interests; and

 

(h)          all Guarantee Obligations of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar
organization under the laws of the jurisdiction of such joint venture) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Net Debt (without giving effect to clause (b) thereof) and (B) in the case of
the Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

 32 

 

 

“Indemnified Liabilities” has the meaning specified in ‎Section 10.05.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in ‎Section 10.05.

 

“Information” has the meaning specified in ‎Section 10.08.

 

“Initial Lenders” means each of Bank of America and Rabobank.

 

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in Section ‎2.01(b) and Section ‎2.03(a)(i).

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made and (c) as to any LIBOR Daily
Floating Rate Loan, the last Business Day of each month.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or twelve months or any shorter amount of time if consented to by all the
Appropriate Lenders) thereafter, as selected by the Borrower in its Committed
Loan Notice, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Appropriate Lenders; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 33 

 

 

(iii)        no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

For purposes of clarification, any transfer pricing arrangements among the
Borrower and its Subsidiaries for the provision and extension of customary
services by Foreign Subsidiaries in the normal course of business of the
Borrower and its Domestic Subsidiaries, consistent with the past practices of
the Borrower and its Domestic Subsidiaries, and any payments by the Borrower and
its Domestic Subsidiaries to Foreign Subsidiaries thereunder shall not be deemed
an Investment by the Borrower or its Domestic Subsidiaries in such Foreign
Subsidiaries.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

 

“IP Rights” has the meaning specified in ‎Section 5.14.

 

“JV Entity” means (a) any joint venture and (b) any non-Wholly-Owned Subsidiary
of the Borrower.

 

“Judgment Currency” has the meaning specified in ‎Section 10.17.

 

“Junior Debt” means Indebtedness incurred by a Loan Party that is (a)
Subordinated Debt or (b) unsecured Indebtedness incurred under Sections
7.03‎(r), ‎(t), ‎(w)(ii) and ‎(x).

 

“Junior Debt Documents” means any agreement, indenture and instrument pursuant
to which any Junior Debt is issued, in each case as amended to the extent
permitted under the Loan Documents.

 

 34 

 

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Extended Term
Loan or Incremental Term Loan, in each case as extended in accordance with this
Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local laws (including common laws), statutes, treaties, rules,
guidelines, regulations, ordinances, codes, orders and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means (i) Bank of America or any of its Subsidiaries or Affiliates
selected by Bank of America, and (ii) any other Lender (or any of its
Subsidiaries or Affiliates) that becomes an L/C Issuer in accordance with
Section ‎2.03(j) or Section ‎10.07(j); in the case of each of clause (i) or (ii)
above, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with ‎Section 1.09.

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Rabobank in their capacity as Joint Lead Arrangers and Joint Bookrunners (or any
other registered broker-dealer wholly-owned by Bank of America to which all or
substantially all of Bank of America’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement).

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer, and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

 

“Lender Participation Notice” has the meaning specified in ‎Section
2.05(d)(iii).

 

 35 

 

 

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Fee” has the meaning specified in ‎Section 2.03(g).

 

“Letter of Credit Sublimit” means an amount equal to $35,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR Daily Floating Rate” is a fluctuating rate of interest which can change
on each Business Day. The rate will be adjusted on each Business Day to equal
the London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Administrative Agent) for Dollar deposits for delivery on the
date in question for a one month term beginning on that date. The Administrative
Agent will use the London Interbank Offered Rate as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Administrative Agent from time to time) as determined at
approximately 11:00 a.m. London time two (2) London Banking Days prior to the
date in question, as adjusted from time to time in the Administrative Agent’s
sole discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs. If such rate is not available at such time for any
reason, then the rate will be determined by such alternate method as reasonably
selected by the Administrative Agent. Notwithstanding the foregoing sentences,
in no event shall the LIBOR Daily Floating Rate at any time be less than 0.00%
per annum.

 

“LIBOR Daily Floating Rate Loan” means a Revolving Credit Loan that bears
interest on the LIBOR Daily Floating Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of its Restricted Subsidiaries permitted under this Agreement whose
consummation is not conditioned under the applicable acquisition agreement on
the availability of, or on obtaining, third party financing.

 

“Loan” means an extension of credit by a Lender to the Borrower under ‎Article 2
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loans, any Extended Term Loans, Loans made pursuant to any Incremental
Revolving Commitment).

 

 36 

 

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Collateral
Documents, the Agent Fee Letter, and each Letter of Credit Application, in each
case as amended from time to time (it being understood that no Secured Hedge
Agreement shall be a Loan Document).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

 

“Material Real Property” means any real property with a fair market value in
excess of $5,000,000 owned by any Loan Party.

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date (and, with respect to Extended Revolving
Credit Commitments, the maturity date applicable to such Extended Revolving
Credit Commitments in accordance with the terms hereof), and (b) with respect to
Term A Loans, the fifth anniversary of the Closing Date or with respect to any
(i) Extended Term Loan, the maturity date applicable to such Extended Term Loan
in accordance with the terms hereof or (ii) Incremental Term Loan, the maturity
date applicable to such Incremental Term Loan in accordance with the terms
hereof; provided that if any such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.

 

“Minimum Extension Condition” has the meaning specified in ‎Section 2.15(b).

 

“Minimum Tranche Amount” has the meaning specified in ‎Section 2.15(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation and mortgages creating and evidencing a Lien on a Mortgaged
Property made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties in form and substance reasonably
satisfactory to the Collateral Agent, and any other mortgages executed and
delivered pursuant to Section ‎6.11 and/or Section ‎6.13.

 

 37 

 

 

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement.”

 

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)          with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith (including, for the avoidance of doubt,
any income, withholding and other taxes payable as a result of the distribution
of such proceeds to the Borrower), and (D) any reserve for adjustment in respect
of (x) the sale price of such asset or assets established in accordance with
GAAP and (y) any liabilities associated with such asset or assets and retained
by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$2,500,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year for all Dispositions shall exceed
$7,500,000 (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and

 

 38 

 

 

(b)          with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of
the cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance.

 

“Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Net Debt as of the last day of such Test Period to (b) Consolidated
EBITDA of the Borrower for such Test Period.

 

“Non-Consenting Lender” has the meaning specified in ‎Section 3.07(d).

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Nonrenewal Notice Date” has the meaning specified in ‎Section 2.03(b)(iii).

 

“Note” means a Term Note, or a Revolving Credit Note as the context may require.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge Agreement
(excluding any Excluded Swap Obligations), and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or any other Subsidiary
under any Loan Document and (b) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary. Notwithstanding anything herein to the contrary,
“Obligations” shall in no event include any Excluded Swap Obligations.

 

 39 

 

 

“OFAC” has the meaning specified in ‎Section 5.19(b).

 

“Offered Loans” has the meaning specified in ‎Section 2.05(d)(iii).

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, mortgage recording or similar Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding, in each case, any such Taxes resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (“Assignment Taxes”), but only to the extent such Assignment Taxes (i)
are imposed as a result of a present or former connection between the applicable
Lender and the taxing jurisdiction (other than any connection arising solely
from any Loan Documents or any transactions contemplated thereby) and (ii) do
not result from an assignment, change of Applicable Lending Office, etc.,
requested by the Borrower (including, for the avoidance of doubt, under ‎Section
3.07 of this Agreement).

 

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments thereof (including any
refinancing of outstanding Unreimbursed Amounts under Letters of Credit or L/C
Credit Extensions as a Revolving Credit Borrowing), occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any related L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding Unreimbursed Amounts under
related Letters of Credit (including any refinancing of outstanding Unreimbursed
Amounts under related Letters of Credit or related L/C Credit Extensions as a
Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under related Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent or the
relevant L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation.

 

“Participant” has the meaning specified in ‎Section 10.07(e).

 

“Participant Register” has the meaning specified in ‎Section 10.07(e).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

 40 

 

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

 

“Permitted Acquisition” has the meaning specified in ‎Section 7.02(j).

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower.

 

“Permitted Holder” means each of : (i) Jack Bendheim, (ii) each of Jack
Bendheim’s spouse, siblings, ancestors, descendants (whether by blood, marriage
or adoption, and including stepchildren) and the spouses, siblings, ancestors
and decedents thereof (whether by blood, marriage or adoption, and including
stepchildren) of such natural persons, the beneficiaries, estates and legal
representatives of any of the foregoing, the trustee of any bona fide trust of
which any of the foregoing, individually or in the aggregate, are the majority
in interest beneficiaries or grantors, and any corporation, partnership, limited
liability company or other Person in which any of the foregoing, individually or
in the aggregate, own or control a majority interest and (iii) any other Person
that qualifies as a “Permitted Entity” or “Qualified Stockholder” under the
certificate of incorporation of the Borrower as in effect on the Closing Date.

 

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
‎Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to ‎Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to ‎Section 7.03(f), at the time thereof, no Event of Default
shall have occurred and be continuing, (d) (i) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being so modified, refinanced,
refunded, renewed or extended, and (ii) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, interest rate
and redemption premium) of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed or extended (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)) or, to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended was
incurred on market terms, are otherwise on market terms at the time of
incurrence or issuance and (d) such modification, refinancing, refunding,
renewal or extension is incurred by a Person who is the obligor of the
Indebtedness being so modified, refinanced, refunded, renewed or extended.

 

 41 

 

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date in an amount not to
exceed $5,000,000 in any fiscal year; provided that any such Sale Leaseback not
between (a) a Loan Party and another Loan Party or (b) a Restricted Subsidiary
that is not a Loan Party and another Restricted Subsidiary that is not a Loan
Party must be, in each case, consummated for fair value as determined at the
time of consummation in good faith by the Borrower or such Restricted
Subsidiary.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established or maintained by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

 

“Plan of Reorganization” has the meaning specified in ‎Section 10.07(k).

 

“Platform” has the meaning specified in ‎Section 6.02.

 

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

 42 

 

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, (a) the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that is factually supportable and is expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act, as interpreted by the Securities and
Exchange Commission and (b) additional good faith pro forma adjustments arising
out of cost savings initiatives attributable to such transaction and additional
costs associated with the combination of the operations of such Acquired Entity
or Business or Converted Restricted Subsidiary with the operations of the
Borrower and its Restricted Subsidiaries, in each case being given pro forma
effect, that (i) have been realized or (ii) will be implemented within the
relevant Post-Acquisition Period and are supportable and quantifiable and
expected to be realized within the succeeding twelve (12) months and, in each
case, including, but not limited to, (w) reduction in personnel expenses, (x)
reduction of costs related to administrative functions, (y) reductions of costs
related to leased or owned properties and (z) reductions from the consolidation
of operations and streamlining of corporate overhead) taking into account, for
purposes of determining such compliance, the historical financial statements of
the Acquired Entity or Business or Converted Restricted Subsidiary and the
consolidated financial statements of the Borrower and its Subsidiaries, assuming
such Permitted Acquisition or Disposition, and all other Permitted Acquisitions
or Dispositions that have been consummated during the period, and any
Indebtedness or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that (i) the aggregate amount added back to Consolidated EBITDA pursuant
to clause (v) and clause (vii) paragraph (a) of the definition thereof and any
increase in Consolidated EBITDA as a result of such Pro Forma Adjustment
attributable to business optimization expenses (other than as a result of an
actual increase in revenues or an actual reduction in costs) pursuant to this
clause (b) shall not exceed 20% of total Consolidated EBITDA on a Pro Forma
Basis for such Test Period and (ii) any such pro forma increase or decrease in
Consolidated EBITDA shall be without duplication of cost savings or additional
costs already included in such Consolidated EBITDA.

 

“Pro Forma Balance Sheet” has the meaning specified in ‎‎Section 4.01(j).

 

 43 

 

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by the Borrower in good faith) (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and its
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

 

“Pro Forma Compliance” means compliance on a Pro Forma Basis with the Financial
Covenants.

 

“Pro Forma Financial Statements” has the meaning specified in ‎Section 5.05(b).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or Loans, in the case of
Term Loans) of such Lender under the applicable Facility or Facilities at such
time and the denominator of which is the amount of the Aggregate Commitments (or
aggregate Loans, in the case of Term Loans) under the applicable Facility or
Facilities at such time; provided that if the Revolving Credit Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“Proposed Discounted Prepayment Amount” has the meaning specified in ‎Section
2.05(d)(ii).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Lenders” has the meaning specified in ‎Section 2.05(d)(iv).

 

“Qualifying Loans” has the meaning specified in ‎Section 2.05(d)(iv).

 

 44 

 

 

“Qualifying Material Acquisition” means any Permitted Acquisition or similar
Investment permitted under this Agreement with an acquisition consideration
equal to or greater than $25 million.

 

“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.

 

“Refinancing” means the repayment in full of, and termination of commitments
under, the Credit Agreement, dated as of April 16, 2014 (as amended, restated,
amended and restated, supplemented or modified from time to time) among the
Borrower, the lenders party thereto from time to time and Bank of America, as
administrative agent.

 

“Refinancing Revolving Commitments” means Incremental Revolving Commitments that
are designated by a Responsible Officer of the Borrower as “Refinancing
Revolving Commitments” in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent on or prior to the date of incurrence.

 

“Refinancing Term Loans” means Incremental Term Loans and Incremental Term Loan
Increases that are designated by a Responsible Officer of the Borrower as
“Refinancing Term Loans” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date of
incurrence.

 

“Register” has the meaning specified in ‎Section 10.07(d).

 

“Related Indemnified Person” means, with respect to any Indemnitee, (1) any
controlling person or controlled affiliate of such Indemnitee and (2) the
respective directors, officers or employees of such Indemnitee or any of its
controlling persons or controlled affiliates and (3) the respective agents,
advisors or representatives of such Indemnitee or any of its controlling persons
or controlled affiliates, in the case of this clause (3) acting on behalf of
such Indemnitee, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this
definition pertains to a controlled affiliate or controlling person involved in
any one of the Transaction.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
and the partners, directors, officers, employees, counsel, agents, trustees,
controlling persons, advisors and other representatives and successors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment or into, from or through any building, structure or facility.

 

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 



 45 

 

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding amount of each Lender’s risk participation and funded participation
in L/C Obligations being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term A Commitments, and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term A Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.0% in the aggregate of (a) the Revolving
Credit Commitments or (b) after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure; provided that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for the purposes of making a determination of Required Revolving Credit
Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or manager of
treasury services or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date, any secretary or assistant secretary of
a Loan Party and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class and Type made, converted or continued on the same date
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Revolving Credit Lenders pursuant to ‎Section 2.01(b).

 



 46 

 

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section ‎2.01(b) or Section ‎2.03, as applicable and (b) purchase participations
in L/C Obligations in respect of Letters of Credit, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.01C under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $250,000,000 on the Closing
Date as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of (a) the outstanding principal amount of all Revolving Credit
Loans held by such Revolving Credit Lender (or its Applicable Lending Office)
and (b) such Revolving Credit Lender’s Pro Rata Share of the L/C Obligations.

 

“Revolving Credit Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in ‎Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

 

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of S&P Global Inc.,
and any successor thereto.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” has the meaning specified in ‎Section 5.19(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under ‎Section
7.03(g) that is entered into by and between any Loan Party or any Restricted
Subsidiary and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to ‎Section 9.01(c).

 



 47 

 

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreement” means, collectively, (a) the Security Agreement executed by
certain Loan Parties substantially in the form of Exhibit G and (b) each
Security Agreement Supplement executed and delivered pursuant to ‎Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in ‎Section 10.07(h).

 

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation (as a
Restricted Subsidiary or an Unrestricted Subsidiary), discontinuance of
operations, the incurrence of Incremental Term Loans or Incremental Revolving
Commitments, or any other event that by the terms of this Agreement requires
such test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma
Effect”; provided that any increase in the Revolving Credit Commitment, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn; provided, further, that any such Specified Transaction having an
aggregate value of less than $5,000,000 shall not be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”

 

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 



 48 

 

 

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
contractually subordinated in right of payment to the prior payment of all
Obligations of such Loan Party under the Loan Documents.

 

“Subordinated Debt Documents” means any agreement, indenture and instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

 

“Supplemental Administrative Agent” has the meaning specified in ‎Section
9.12(a) and “Supplemental Administrative Agents” shall have the corresponding
meaning.

 

“Surviving Indebtedness” has the meaning specified in ‎Section 7.03(c).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 



 49 

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

 

“SWIFT” has the meaning specified in ‎Section 2.03(f).

 

“Syndication Agent” means Rabobank in its capacity as Syndication Agent under
this Agreement.

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

 

“Term A Borrowing” means a Borrowing in respect of Term A Loans.

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to ‎Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01D under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term A Commitments is
$250,000,000.

 

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.

 

“Term A Loan” means a Loan made pursuant to ‎Section 2.01(a).

 

“Term Borrowing” means a Term A Borrowing or a borrowing in respect of
Incremental Term Loans, as the context requires.

 

“Term Lender” means, at any time, any lender that has a Term A Commitment, a
Term A Loan or an Incremental Term Loan at such time.

 

“Term Loan” means a Term A Loan, an Incremental Term Loan or an Extended Term
Loan, as the context requires.

 

“Term Commitments” means a Term A Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

 



 50 

 

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section ‎6.01(a) or ‎(b) provided that prior to the first date that
Financial Statements have been delivered pursuant to Section ‎6.01(a) or ‎(b),
the Test Period in effect shall be the four consecutive fiscal quarters of the
Borrower ended March 31, 2017.

 

“Threshold Amount” means $15,000,000.

 

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to ‎Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to Section
‎6.01(a) or (b), the pro forma financial statements of the Borrower giving
effect to the Transaction.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations.

 

“Trade Date” has the meaning specified in ‎Section 10.07(k).

 

“Transaction” means, collectively, (a) the funding of the Term Loans and the
Initial Revolving Borrowing on the Closing Date, (b) the Refinancing, (c) the
consummation of any other transactions in connection with the foregoing and (d)
the payment of the fees and expenses incurred in connection with any of the
foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or a LIBOR Daily Floating Rate Loan.

 

“Unaudited Financial Statements” means the unaudited balance sheets and related
statements of income and cash flows of the Borrower and its Subsidiaries for
each fiscal quarter ended after the most recent fiscal year covered by the
Audited Financial Statements and at least forty-five (45) days before the
Closing Date.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 



 51 

 

 

“United States” and “U.S.” mean the United States of America.

 

“UNSC” has the meaning specified in ‎Section 5.19(b).

 

“Unreimbursed Amount” has the meaning specified in ‎Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01E, (ii) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to ‎Section
6.14 subsequent to the Closing Date and (iii) any Subsidiary of an Unrestricted
Subsidiary.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Voting Stock” means, with respect to any Person, Equity Interests of such
Person entitling the holders thereof the right to vote in the election of
directors of such Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares, (y) shares issued to foreign nationals to the
extent required by applicable Law and (z) other de minimus share issuances) are
owned by such Person and/or by one or more wholly-owned Subsidiaries of such
Person.

 

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 



 52 

 

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(ii)         Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)        The term “including” is by way of example and not limitation.

 

(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Section 1.03.         Accounting Terms. (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)          Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or basket contained in this Agreement with
respect to any period (or date, as applicable) during (or on) which any
Specified Transaction occurs, the Net Leverage Ratio, the First Lien Net
Leverage Ratio, the Consolidated Interest Coverage Ratio and Total Assets shall
be calculated with respect to such period (or date) and such Specified
Transaction on a Pro Forma Basis.

 

(c)          Where reference is made to “the Borrower and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries.

 

(d)          In the event that the Borrower elects to prepare its financial
statements in accordance with IFRS and such election results in a change in the
method of calculation of financial covenants, standards or terms (collectively,
the “Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Net Leverage Ratio, the First Lien Net Leverage Ratio and the
Consolidated Interest Coverage Ratio) so as to reflect equitably the Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be substantially the same after such change as if such
change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed in accordance with GAAP (as
determined in good faith by a Responsible Officer of the Borrower) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.

 



 53 

 

 

(e)          Notwithstanding anything to the contrary contained in paragraph (a)
above or in the definition of “Capitalized Lease,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capitalized Leases in conformity with GAAP on the date hereof
shall be considered Capitalized Leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

 

Section 1.04.         Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.05.         References to Agreements, Laws, etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06.         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.07.         Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

Section 1.08.         Currency Equivalents Generally.

 

(i)             For purposes of determining compliance with Sections ‎7.01,
‎7.02 and ‎7.03 with respect to any amount of Indebtedness or Investment in a
currency other than Dollars, no Default shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such Lien
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this ‎Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Lien,
Indebtedness or Investment may be incurred at any time under such Sections.

 



 54 

 

 

(ii)           For purposes of determining compliance under ‎Article 7, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Borrower’s annual
financial statements delivered pursuant to ‎Section 6.01(a); provided, however,
that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness.

 

(a)          For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Spot Rate in effect on the date such Indebtedness was incurred, in the case of
term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the Dollars
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

 

Section 1.09.         Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by any reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

Section 1.10.         Certain Calculations.

 

(a)          In the case of the incurrence of any Indebtedness (including any
Incremental Term Facility (but for the avoidance of doubt, excluding the
incurrence of any Indebtedness under the Revolving Credit Facility) or Liens or
the making of any Permitted Acquisitions or other similar Investments, in each
case, in connection with a Limited Condition Acquisition, at the Borrower’s
option, the relevant ratios and baskets shall be determined, and any Default or
Event of Default shall be tested, as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into and
calculated as if the acquisition and other pro forma events in connection
therewith were consummated on such date; provided that if the Borrower has made
such an election, in connection with the calculation of any ratio or basket with
respect to the incurrence of any Indebtedness (including any Incremental Term
Facilities) or Liens, or the making of any Permitted Acquisitions or other
similar Investments on or following such date and prior to the earlier of the
date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated, any
such ratio shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other pro forma events in connection therewith
(including any incurrence of Indebtedness and Liens) have been consummated.

 



 55 

 

 

(b)          The increase in amounts secured by Liens by virtue of accrual of
interest, the accretion of accreted value, the payment of interest or dividends
in the form of additional Indebtedness, amortization of original issue discount
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of Section 7.01.

 

Article 2
The Commitments and Credit Extensions

 

Section 2.01.         The Loans.

 

(a)          The Term A Borrowings. Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make to the Borrower a
single loan denominated in Dollars in a principal amount equal to such Term A
Lender’s Term A Commitment on the Closing Date. Amounts borrowed under this
‎Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)          The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make (or cause its Applicable Lending Office to make) loans denominated in
Dollars (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day on and after the Closing Date until the Maturity Date with respect
to the Revolving Credit Facility, in an aggregate principal amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any such Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Revolving Credit Commitment. Within the limits of
each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this ‎Section 2.01(b), prepay
under ‎Section 2.05, and reborrow under this ‎Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans, Eurodollar Rate Loans or a LIBOR Daily Floating
Rate Loan, as further provided herein.

 



 56 

 

 

Section 2.02.         Borrowings, Conversions and Continuations of Loans. Each
Term Borrowing, each Revolving Credit Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Committed Loan Notice. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans or LIBOR Daily
Floating Rate Loans to Eurocurrency Loans and (ii) on the requested date of any
Borrowing of Base Rate Loans or LIBOR Daily Floating Rate Loan or any conversion
of Eurodollar Rate Loans to Base Rate Loans or a LIBOR Daily Floating Rate Loan.
If the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the Committed Loan Notice must be received by
the Administrative Agent not later than 12:00 noon four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurodollar
Rate Loans, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 12:00 noon, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Except as provided in
‎Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month. For the
avoidance of doubt, the Borrower and Lenders acknowledge and agree that any
conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan.

 

(a)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans or continuation described in ‎Section 2.02(a). In the case of
each Borrowing, each Appropriate Lender shall make (or cause its Applicable
Lending Office to make) the amount of its Loan available to the Administrative
Agent at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in ‎Section 4.02 (and, if
such Borrowing is the initial Credit Extension, ‎Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied first, to the payment in full of any such L/C Borrowings and second,
to the Borrower as provided above.

 



 57 

 

 

(b)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
‎Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(c)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

 

(d)          Anything in subsections ‎(a) to ‎(d) above to the contrary
notwithstanding, after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect for Term Borrowings and Revolving Credit Borrowings.

 

(e)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

 

Section 2.03.         Letters of Credit.

 

(a)          The Letter of Credit Commitments.

 

(i)          Subject to the terms and conditions set forth herein, (1) each L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this ‎Section 2.03, (x) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit in Dollars for the account of the
Borrower (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Letters of Credit previously
issued by it, in accordance with ‎Section 2.03(b), and (y) to honor drawings
under the Letters of Credit and (2) the Revolving Credit Lenders severally agree
to participate in Letters of Credit issued pursuant to this ‎Section 2.03;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in any Letter of Credit if immediately after giving effect to such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Lender would
exceed such Lender’s Revolving Credit Commitment, or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. It is hereby acknowledged and agreed that each
of the letters of credit described in Schedule ‎2.03(a) (the “Existing Letters
of Credit”) shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Closing Date
and shall be subject to and governed by the terms and conditions of this
Agreement.

 



 58 

 

 

(ii)         An L/C Issuer shall not issue any Letter of Credit if:

 

(A)         subject to ‎Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolving Credit Lenders have approved such
expiry date; or

 

(B)         subject to ‎Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur after the Letter of Credit Expiration Date, unless
(x) all the Revolving Credit Lenders and such L/C Issuer have approved such
expiry date or (y) the Borrower has entered into arrangements reasonably
satisfactory to the relevant L/C Issuer to Cash Collateralize the Outstanding
Amount of such L/C Obligations or backstop such Letter of Credit on the later of
(I) the date of issuance of such Letter of Credit and (II) the 7th day prior to
the Letter of Credit Expiration Date).

 

(iii)        An L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated for
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer is not otherwise compensated for
hereunder and in good faith deems material to it;

 



 59 

 

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $25,000;

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars unless otherwise agreed by the Administrative Agent and the L/C issuer;

 

(E)         any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, with the Borrower or such Lender to eliminate the L/C Issuer’s
Fronting Exposure (after giving effect to ‎Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has Fronting Exposure, as it may elect in its sole discretion;
or

 

(F)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(v)         An L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in ‎Article 9 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Letter of Credit
Application pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in ‎Article 9 included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit; Auto
Renewal Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount and currency thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

 



 60 

 

 

(ii)         Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from the Administrative Agent, any Revolving Credit
Lender or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in ‎Article 4 shall not have been
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (and, if requested, on behalf of a Subsidiary) or enter into the
applicable amendment, as the case may be, in each case, in accordance with such
L/C’s Issuer’s usual and customary business policies. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Pro Rata Share times the
amount of such Letter of Credit.

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date (unless the Borrower has entered into arrangements
reasonably satisfactory to the relevant L/C Issuer to Cash Collateralize the
Outstanding Amount of such L/C Obligations or backstop such Letter of Credit on
the later of (I) the date of issuance of such Letter of Credit and (II) the 30th
day prior to the Letter of Credit Expiration Date); provided that the relevant
L/C Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted or would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of Sections ‎2.03(a)(ii) or ‎(iii) or otherwise),
or (B) it has received notice (which may be by telephone, followed promptly in
writing, or in writing) on or before the day that is seven (7) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Credit Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in ‎Section 4.02 is not then satisfied.

 



 61 

 

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof. On the
Business Day immediately following the Business Day on which the Borrower shall
have received notice of any payment by an L/C Issuer under a Letter of Credit
(or, if the Borrower shall have received such notice later than 1:00 p.m. on any
Business Day, on the second succeeding Business Day) (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing by 1:00 p.m. on such
Business Day. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in ‎Section 2.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders, and subject to the conditions set forth
in ‎Section 4.02(b). Any notice given by an L/C Issuer or the Administrative
Agent pursuant to this ‎Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)         Each Revolving Credit Lender (including any such Lender acting as
an L/C Issuer) shall upon any notice pursuant to ‎Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of ‎Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 



 62 

 

 

(iii)        With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans because the conditions set forth in ‎Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to ‎Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this ‎Section 2.03.

 

(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this ‎Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.

 

(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this ‎Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this ‎Section 2.03(c)
is subject to the conditions set forth in ‎Section 4.02 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

 

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
‎Section 2.03(c) by the time specified in ‎Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate then in effect, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
‎Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

 



 63 

 

 

(d)          Repayment of Participations.

 

(i)          If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with this ‎Section 2.03(d),
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to each Revolving Credit Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to ‎Section 2.03(d)(i) is required to be returned
under any of the circumstances described in ‎Section 10.06 (including pursuant
to any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate. The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, any Loan Document or any other agreement or instrument relating
to any of the foregoing;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 



 64 

 

 

(iv)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)         any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(vi)        any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guaranty, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the applicable L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
relevant L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 



 65 

 

 

(f)          Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Agents, any of their respective Related Parties, nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Required Lenders or the Required
Revolving Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, the Agents, any of
their respective Related Parties, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of ‎Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case as determined by a court of competent jurisdiction in a final
non-appealable decision). In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit issued pursuant to this Agreement equal to the product of (i)
Applicable Rate for Letter of Credit Fees and (ii) the daily maximum amount then
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the relevant L/C Issuer pursuant to
‎Section 2.17 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Share allocable to such Letter of Credit pursuant to
‎Section 2.16(a)(iv), with the balance of such fee, if any, payable to such L/C
Issuer for its own account. Such Letter of Credit Fee shall be computed on a
quarterly basis in arrears. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with ‎Section 1.09. Such Letter of Credit Fee
shall be due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 



 66 

 

 

(h)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account,
a fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued
by it equal to 0.125% per annum of the daily maximum amount then available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with ‎Section 1.09. Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

 

(i)          Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(j)          Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

 

(k)          Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the maturity date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
‎Section 2.03(d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause ‎(i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with ‎Section 2.17. If, for any reason, such Cash
Collateral is not provided or the reallocation does not occur, the Revolving
Credit Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause ‎(i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

 



 67 

 

 

(l)          Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(m)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

Section 2.04.         [Reserved].

 

Section 2.05.         Prepayments.

 

(a)          Optional Prepayments. (i) The Borrower may, upon notice to the
Administrative Agent (including in any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), at any time or from time to time voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty (except as
set forth below); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days’
prior to any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Loans or LIBOR Daily Floating Rate Loans; (2) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof; and (3) any prepayment of
Base Rate Loans or LIBOR Daily Floating Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, in each
case, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid; provided that such prepayment and notice may be
conditioned on the consummation of a financing or other transaction or any other
event. The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Borrower, unless such
notice is conditional, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to ‎Section 3.05. Each prepayment of Term Loans pursuant to this ‎Section
2.05(a) shall be applied to the installments thereof as directed by the Borrower
(it being understood and agreed that if the Borrower does not so direct at the
time of such prepayment, such prepayment shall be applied against the scheduled
repayments of Term Loans of the relevant class under Sections ‎2.07(a) and ‎(b)
in direct order of maturity) and shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.

 



 68 

 

 

(ii)         Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under ‎Section
2.05(a) if such prepayment would have resulted from a refinancing of all of the
Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

 

(b)          Mandatory Prepayments.

 

(i)          [Reserved].

 

(ii)         (A) Subject to ‎Section 2.05(b)(ii)(B), if (x) the Borrower or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by ‎Section 7.05(a), ‎(b), ‎(c),
‎(d), ‎(e), ‎(f), ‎(g), ‎(j), ‎(k), ‎(n), ‎(o) or ‎(p)), or (y) any Casualty
Event occurs, which in the aggregate results in the realization or receipt by
the Borrower or such Restricted Subsidiary of Net Cash Proceeds, the Borrower
shall make a prepayment, in accordance with ‎Section 2.05(b)(ii)(C), of an
aggregate principal amount of Term Loans equal to 100% of all such Net Cash
Proceeds realized or received; provided that no such prepayment shall be
required pursuant to this ‎Section 2.05(b)(ii)(A) with respect to such portion
of such Net Cash Proceeds that the Borrower shall have, on or prior to such
date, given written notice to the Administrative Agent of its intent to reinvest
in accordance with ‎Section 2.05(b)(ii)(B) (which notice may only be provided if
no Event of Default has occurred and is then continuing).

 

(B)         With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than any Disposition specifically excluded
from the application of ‎Section 2.05(b)(ii)(A)) or any Casualty Event, at the
option of the Borrower, the Borrower may reinvest all or any portion of such Net
Cash Proceeds in assets useful for its business (other than working capital),
including acquisitions permitted under ‎Section 7.02, within the later of (x)
twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, one hundred and
eighty (180) days after the twelve month period following receipt of such Net
Cash Proceeds; provided that (i) so long as an Event of Default shall have
occurred and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and (ii)
if any Net Cash Proceeds are not so reinvested by the deadline specified in
clause (x) or (y) above, as applicable, or if any such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
Notice of Reinvestment Election, an amount equal to 100% of such Net Cash
Proceeds shall be applied, in accordance with ‎Section 2.05(b)(ii)(C), to the
prepayment of the Term Loans as set forth in this ‎Section 2.05.

 



 69 

 

 

(C)         On each occasion that the Borrower must make a prepayment of the
Term Loans pursuant to this ‎Section 2.05(b)(ii), the Borrower shall, within
five (5) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to ‎Section
2.05(b)(ii)(B), within five (5) Business Days of the deadline specified in
clause (x) or (y) thereof, as applicable, or of the date the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested, as the case may be), make a prepayment, in accordance with
‎Section 2.05(b)(v) below, of the principal amount of Term Loans in an amount
equal to 100% of such Net Cash Proceeds realized or received.

 

(iii)        If the Borrower or any Restricted Subsidiary incurs or issues any
(x) Refinancing Term Loans, (y) Indebtedness pursuant to ‎Section 7.03(x)(i) or
‎(z) Indebtedness not expressly permitted to be incurred or issued pursuant to
‎Section 7.03, the Borrower shall (a) designate such Term Loans to be prepaid
(other than in the case of a prepayment pursuant to clause (z)) and (b) cause to
be prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five (5)
Business Days after the receipt of such Net Cash Proceeds. If the Borrower
obtains any Refinancing Revolving Commitments, the Borrower shall, concurrently
with the receipt thereof, terminate Revolving Credit Commitments in an
equivalent amount pursuant to ‎Section 2.06.

 

(iv)        (X) Each prepayment of any Term Loans being prepaid pursuant to this
‎Section 2.05(b) shall be applied, to the installments thereof pro rata in
direct order of maturity for the remaining scheduled payments pursuant to
‎Section 2.07(b) following the applicable prepayment event; (Y) each such
prepayment (other than any prepayment pursuant to ‎Section 2.05(b)(iii)(x) or
(y)) shall be applied to Term A Loans on a pro rata basis and each prepayment
pursuant to ‎Section 2.05(b)(iii)(x) or (y) shall be applied as directed by the
Borrower; and (Z) each such prepayment shall be paid to the Lenders receiving
such prepayment in accordance with their respective Pro Rata Shares subject to
clause ‎(v) of this ‎Section 2.05(b).

 

(v)         The Borrower shall notify the Administrative Agent (including in any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) in writing of any mandatory prepayment of
Term Loans required to be made pursuant to clauses ‎(i), ‎(ii), and ‎(iii) of
this ‎Section 2.05(b) at least five (5) Business Days prior to 1:00 p.m. on the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
(such declined proceed amounts, the “Declined Proceeds”) any Term A Loans
required to be paid pursuant to clause (ii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5.00 p.m. three (3) Business Days after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term A Loans to be rejected by
such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term A Loans. Any Declined Proceeds shall be retained by
the Borrower.

 



 70 

 

 

(vi)        Notwithstanding any other provisions of this ‎Section 2.05(b),

 

(A)         to the extent that any of or all the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary giving rise to a prepayment pursuant to
‎Section 2.05(b)(ii) (a “Foreign Disposition”) or the Net Cash Proceeds of any
Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”) is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Term Loans at the time provided in ‎Section
2.05(b)(ii). Instead, such amounts may be retained by the applicable Foreign
Subsidiary (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all commercially reasonable actions required by the
applicable local law to permit such repatriation), and provided that to the
extent such repatriation of any of such affected Net Cash Proceeds is permitted
under the applicable local law within one year after receipt of such Net Cash
Proceeds, such repatriation will be promptly effected and such repatriated Net
Cash Proceeds will be promptly (and in any event not later than three (3)
Business Days after such repatriation) applied (net of costs, expenses or
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this ‎Section 2.05(b) to the extent
provided herein, and

 

(B)         to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition
or any Foreign Casualty Event would have any adverse tax cost consequence with
respect to such Net Cash Proceeds, the Net Cash Proceeds so affected may be
retained by the applicable Foreign Subsidiary.

 

(vii)       If for any reason the Total Revolving Outstandings at any time
exceed the aggregate Revolving Credit Commitments then in effect, the Borrower
shall immediately prepay Revolving Credit Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this ‎Section 2.05(b)(vii)‎ unless, after the prepayment
in full of the Revolving Credit Loans, the Total Revolving Outstandings exceed
the aggregate Revolving Credit Commitments then in effect. All amounts required
to be paid pursuant to this ‎Section 2.05(b)(vii) shall be applied first,
ratably to the L/C Borrowings, second, ratably to the outstanding Revolving
Credit Loans, and third, to Cash Collateralize the remaining L/C Obligations.
Within the parameters of the applications set forth in the foregoing sentence,
such prepayments shall be applied first to LIBOR Daily Floating Rate Loans, next
to Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. No prepayment under this ‎Section 2.05(b)(vii) shall result
in a mandatory reduction of Revolving Credit Commitments.

 



 71 

 

 

(c)          Interest, Funding Losses, etc. All prepayments under this ‎Section
2.05 shall be accompanied by all accrued interest thereon, together with, in the
case of any such prepayment of a Eurodollar Rate Loan on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to ‎Section 3.05.

 

Notwithstanding any of the other provisions of this ‎Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this ‎Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this ‎Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this ‎Section 2.05. Such deposit shall constitute cash collateral for the
Eurodollar Rate Loans to be so prepaid; provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this ‎Section 2.05.

 

(d)          Discounted Voluntary Prepayments.

 

(i)          Notwithstanding anything to the contrary set forth in this
Agreement (including ‎Section 2.13) or any other Loan Document, the Borrower
shall have the right at any time and from time to time to prepay one or more
Classes of Term Loans to the Lenders thereof at a discount to the par value of
such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this ‎Section 2.05(d);
provided that (A) no proceeds from Revolving Credit Loans shall be used to
consummate any such Discounted Voluntary Prepayment, (B) Discounted Voluntary
Prepayments may be made by the Borrower on a non-pro rata basis through (i) open
market purchases (provided that any Loans acquired by or on behalf of the
Borrower through any open market purchase shall be cancelled immediately after
such purchase) and (ii) Dutch auction (by retaining an Auction Agent) or similar
procedures that shall be offered to all Term Lenders on a pro rata basis with
customary procedures to be agreed and subject to customary restrictions to be
agreed, (C) no Default or Event of Default shall have occurred and be continuing
or would result from such Discounted Voluntary Prepayment, and (D) the Borrower
shall deliver to the Administrative Agent, together with each Discounted
Prepayment Option Notice, a certificate of a Responsible Officer of the Borrower
(1) stating that the condition to such Discounted Voluntary Prepayment contained
in ‎Section 2.05(d)(i) has been satisfied, and (2) specifying the aggregate
principal amount of Term Loans of any Class to be prepaid pursuant to such
Discounted Voluntary Prepayment.

 



 72 

 

 

(ii)         To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $10,000,000.
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

(iii)        Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit L hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”). Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for such Loans to be prepaid
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to ‎Section 2.05(d)(ii)) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

 



 73 

 

 

(iv)        The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans to be prepaid (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that
is equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

 

(v)         Subject to the satisfaction of the conditions in ‎Section
2.05(d)(i), each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to ‎Section 3.05), upon irrevocable
notice substantially in the form of Exhibit M hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m., three (3) Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. Upon consummation of each
Discounted Voluntary Prepayment, any such Term Loans so prepaid shall be
immediately cancelled and the par principal amount of such Term Loans so prepaid
shall be applied ratably to reduce the remaining installments of such Class of
Term Loans (as applicable).

 

(vi)        To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to customary procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with ‎Section 2.05(d)(iii)
above) established by the Borrower and the relevant Lenders at the time of such
Discounted Voluntary Prepayment.

 

(vii)       Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

 



 74 

 

 

(viii)      Nothing in this ‎Section 2.05(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.

 

Section 2.06.         Termination or Reduction of Commitments.

 

(a)          Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (i) any such notice shall be received by the Administrative Agent three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit exceeds the amount
of the Revolving Credit Facility, such sublimit shall be automatically reduced
by the amount of such excess. The amount of any such Commitment reduction shall
not be applied to the Letter of Credit Sublimit unless otherwise specified by
the Borrower. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.

 

(b)          Mandatory. The Term A Commitment of each Term A Lender shall be
automatically and permanently reduced to $0 upon the making of such Term A
Lender’s Term Loans pursuant to ‎Section 2.01(a). The Revolving Credit
Commitments (other than any Extended Revolving Credit Commitments) shall
terminate on the applicable Maturity Date. The Extended Revolving Credit
Commitments and any Incremental Revolving Credit Commitments shall terminate on
the respective maturity dates applicable thereto.

 

(c)          Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the unused
Commitments of any Class under this ‎Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in ‎Section 3.07). All Commitment Fees accrued until the effective date
of any termination of the Revolving Credit Commitments shall be paid on the
effective date of such termination.

 

Section 2.07.         Repayment of Loans.

 

(a)          Term A Loans. Subject to adjustment as a result of the application
of prepayments in accordance with ‎Section 2.05, the Borrower shall repay to the
Administrative Agent for the ratable account of the Term A Lenders holding Term
A Loans on the dates set forth below, an aggregate amount on the applicable date
equal to the percentage set forth below of the initial aggregate principal
amount of the Term A Loans made on the Closing Date:

 



 75 

 

 

Payment Date Term A Percentage September 30, 2017 0.625% December 31, 2017
0.625% March 31, 2018 0.625% June 30, 2018 0.625% September 30, 2018 1.250%
December 31, 2018 1.250% March 31, 2019 1.250% June 30, 2019 1.250% September
30, 2019 1.250% December 31, 2019 1.250% March 31, 2020 1.250% June 30, 2020
1.250% September 30, 2020 1.875% December 31, 2020 1.875% March 31, 2021 1.875%
June 30, 2021 1.875% September 30, 2021 2.500% December 31, 2021 2.500% March
31, 2022 2.500% June 30, 2022 2.500%

 

; provided that the aggregate principal amount of all Term A Loans outstanding
on the Maturity Date shall be repaid on such date.

 

(b)          Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all of its Revolving Credit Loans outstanding on such date.

 



 76 

 

 

Section 2.08.         Interest.

 

(a)          Subject to the provisions of ‎Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each LIBOR Daily Floating Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the LIBOR Daily Floating Rate plus the relevant
Applicable Rate.

 

(b)          The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by Applicable Laws.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09.         Fees. In addition to certain fees described in Sections
‎2.03(g) and ‎(h):

 

(a)          Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee (the “Commitment Fee”) in Dollars, equal to the product
of (i) the Applicable Rate for Commitment Fees and (ii) the actual daily amount
by which the aggregate Revolving Credit Commitment exceeds the sum of (A) the
Outstanding Amount of Revolving Credit Loans and (B) the Outstanding Amount of
L/C Obligations. The Commitment Fee shall accrue at all times from the Closing
Date until the Maturity Date for the Revolving Credit Facility, including at any
time during which one or more of the conditions in ‎Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The Commitment Fee shall be calculated quarterly in arrears.

 

(b)          Other Fees. The Borrower shall pay to the Agents and the Lenders
for their own respective accounts such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between the Borrower and the applicable Agent or
Lender).

 



 77 

 

 

Section 2.10.         Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to Eurodollar Rate) shall be made on the basis of a year of three hundred and
sixty-five (365) days or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to ‎Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.11.         Evidence of Indebtedness.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and evidenced by one or
more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in ‎Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Section ‎2.11(a) and ‎(b), and by each Lender in its
account or accounts pursuant to Section ‎2.11(a) and ‎(b), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement
and the other Loan Documents, absent manifest error; provided that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrower under this Agreement
and the other Loan Documents.

 



 78 

 

 

Section 2.12.         Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office. All payments
received by the Administrative Agent after 2:00 p.m., shall (in the sole
discretion of the Administrative Agent) be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)          If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)          (i) Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with ‎Section 2.02 (or, in the case of a Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by ‎Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



 79 

 

 

(ii)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Appropriate Lenders or
such L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or such L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this ‎Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this ‎Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in ‎Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)          The obligations of the Lenders hereunder to make Term Loans and
Revolving Credit Loans, to fund participations in Letters of Credit and to make
payments pursuant to ‎Section 10.05(b) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under ‎Section 10.05(b) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under ‎Section
10.05(b).

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
‎Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 



 80 

 

 

Section 2.13.         Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Loans or such participations, as the case may be, pro rata
with each of them; provided that (x) if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in ‎Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon and (y) the provisions of this ‎Section 2.13 shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Lender) or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans or participations in L/C
Obligations to any assignee or participant. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to ‎Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of demonstrable
error) of participations purchased under this ‎Section 2.13 and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this ‎Section 2.13 shall from and
after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

 



 81 

 

 

Section 2.14.         Incremental Credit Extensions.

 

(a)          At any time and from time to time, subject to the terms and
conditions set forth herein, the Borrower may, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request to add one or more additional tranches of term loans
(the “Incremental Term Loans”), one or more increases in any Class of Term Loans
or Incremental Term Loans (the “Incremental Term Loan Increases”) or one or more
increases in the Revolving Credit Commitments (the “Incremental Revolving
Commitments”; together with the Incremental Term Loans and the Incremental Term
Loan Increases, the “Incremental Facilities”). Notwithstanding anything to the
contrary herein, the aggregate principal amount of all Incremental Facilities
incurred after the Closing Date (other than Refinancing Term Loans and
Refinancing Revolving Commitments), shall not exceed the sum of (i) $120,000,000
plus (ii) the amount of any voluntary prepayments of the Term Loans and
voluntary permanent reductions of the Revolving Credit Commitments effected
after the Closing Date (it being understood that any prepayment of Term Loans
with the proceeds of substantially concurrent borrowings of new Loans hereunder
or any reduction of Revolving Credit Commitments in connection with a
substantially concurrent issuance of new revolving commitments hereunder shall
not increase the calculation of the amount under this clause (ii)) plus (iii)
unlimited additional Incremental Facilities so long as, after giving Pro Forma
Effect to the making of the Incremental Term Loans or the establishment of
Incremental Revolving Commitments (assuming that any such Incremental Revolving
Commitments are drawn in full and excluding the cash proceeds of such
Incremental Facility) and after giving effect to any Specified Transaction
consummated in connection therewith and all other appropriate Pro Forma
Adjustments, the First Lien Net Leverage Ratio does not exceed 2.80:1.00 (or,
solely in the case of Incremental Facilities incurred to finance a Permitted
Acquisition, 3.50:1.00) (clauses (i), (ii) and (iii), collectively, the
“Incremental Facilities Cap”); provided that (x) Incremental Facilities and
Permitted Alternative Incremental Facilities Debt may be incurred under one or
more of clauses (i) through (iii) as selected by the Borrower in its sole
discretion and (y) if Incremental Facilities or Permitted Alternative
Incremental Facilities Debt are intended to be incurred under clause (iii) and
any other of clauses (i) or (ii) in a single transaction or series of related
transactions, (A) incurrence of the portion of such Incremental Facilities or
Permitted Alternative Incremental Facilities Debt to be incurred under clause
(iii) shall first be calculated without giving effect to any Incremental
Facilities or Permitted Alternative Incremental Facilities Debt to be incurred
under all other such clauses, but giving full pro forma effect the use of
proceeds of the entire amount of all such Incremental Facilities or Permitted
Alternative Incremental Facilities Debt and related transactions, and (B)
thereafter, incurrence of the portion of such Incremental Facilities or
Permitted Alternative Incremental Facilities Debt to be incurred under such
other applicable clauses of this definition shall be calculated.

 

(b)          The Incremental Facilities are subject to the following terms and
conditions:

 

(i)          each Incremental Facility shall have the same guarantees as, and be
secured on a pari passu basis by the same Collateral securing, the Obligations
hereunder;

 

(ii)         no existing Lender will be required to participate in any such
Incremental Facility without its consent;

 

(iii)        no Default or Event of Default would exist after giving effect
thereto, subject to customary “SunGard” or certain fund conditionality in the
case of Incremental Facilities issued in connection with a permitted acquisition
or similar investments, if agreed by the Lenders providing such Incremental
Facility;

 



 82 

 

 

(iv)        the maturity date of any Incremental Term Loans shall be no earlier
than the Maturity Date of the Term A Loans, and the Weighted Average Life to
Maturity of such Incremental Term Loans shall be not shorter than the then
remaining Weighted Average Life to Maturity of the Term A Loans;

 

(v)         each Incremental Facility incurred pursuant to clause (a)(i) above
shall be subject to Pro Forma Compliance;

 

(vi)        in the case of (A) Incremental Revolving Commitments, the maturity
date of such Incremental Revolving Commitments shall be the same as the Maturity
Date of the Revolving Credit Facility, such Incremental Revolving Commitments
shall require no scheduled amortization or mandatory commitment reduction prior
to the Maturity Date of the Revolving Credit Facility and the Incremental
Revolving Commitments shall be on the exact same terms and pursuant to the exact
same documentation applicable to the Revolving Credit Facility and (B)
Incremental Term Loan Increases, the maturity date of such Incremental Term Loan
Increases shall be the same as the Maturity Date of the applicable Class of Term
Loans or Incremental Term Loans, and such Incremental Term Loan Increases shall
be on the exact same terms and pursuant to the exact same documentation
applicable to the applicable Class of Term Loans or Incremental Term Loans;

 

(vii)       [reserved];

 

(viii)      the interest rate margins and (subject to clause ‎(iv)) amortization
schedule applicable to any Incremental Term Loans shall be determined by the
Borrower and the lenders thereunder;

 

(ix)         any Incremental Term Loan may participate (A) in any voluntary
prepayment of Term Loans as set forth in Section 2.05(a) on a pro rata basis,
greater than pro rata basis or less than a pro rata basis with the then-existing
Term Loans and (B) in any mandatory prepayment of Term Loans as set forth in
Section 2.05(b) on a pro rata basis (to the extent secured on a pari passu basis
with the Term Loans made on the Closing Date), greater than pro rata basis with
respect to prepayments of any such Incremental Term Loans with the proceeds of
any Refinancing Term Loans or less than a pro rata basis with the then-existing
Term Loans to the extent provided in such Sections;

 

(x)          [reserved];

 

(xi)         any Incremental Term Loans shall be on terms and pursuant to
documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the Term A Loans (except to the extent
permitted by clause ‎(iv), ‎(viii) or ‎(ix) above), they shall be reasonably
satisfactory to the Administrative Agent; provided, further, that (A) the terms
and conditions of such Incremental Term Loans (excluding pricing and optional
prepayment or redemption terms) do not contain covenants (including financial
maintenance covenants) or events of default, taken as a whole, that are
materially more restrictive than (or in addition to) those contained in this
Agreement (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date) (it being understood that to the extent any
covenant is added for the benefit of such Incremental Term Loans, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such covenant is also added for the benefit of each Facility) (as determined by
the Borrower in good faith); and

 



 83 

 

 

(xii)        each Incremental Facility shall be in an integral multiple of
$1,000,000 and be in an aggregate principal amount that is not less than
$10,000,000 in the case of any Incremental Term Loans or Incremental Term Loan
Increases or $5,000,000 in the case of any Incremental Revolving Commitments;
provided that such amount may be less than the applicable minimum amount if such
amount represents all the remaining availability hereunder as set forth above.

 

(c)          Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans, Incremental Term Loan Increases and/or Incremental Revolving Commitments.
Any additional bank, financial institution, existing Lender or other Person that
elects to provide the applicable Incremental Facility shall be reasonably
satisfactory to the Borrower and, to the extent the Administrative Agent would
have a consent right to an assignment to such Person under ‎Section 10.07, the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. No Incremental Facility Amendment shall require the
consent of any Lenders other than the Additional Lenders with respect to such
Incremental Facility Amendment. Commitments in respect of any Incremental
Facilities shall become Commitments under this Agreement. An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this ‎Section
2.14. The effectiveness of any Incremental Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Lenders, be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in ‎Section 4.02 (it being
understood that (x) all references to “the date of such Credit Extension” in
‎Section 4.02 shall be deemed to refer to the Incremental Facility Closing Date
and (y) the Incremental Facility Closing Date shall be deemed to be the initial
Credit Extension for purposes of ‎Section 4.02(a) and (z) to the extent the
proceeds of any Incremental Facility are being used to finance a Permitted
Acquisition and the lenders under such Incremental Facility agree, the
conditions in ‎Section 4.02 may be subject to customary “SunGard” limitations
(or, for an acquisition of a foreign entity, “certain funds” limitations)). The
proceeds of any Incremental Term Loans and Incremental Term Loan Increases will
be used for general corporate purposes (including Permitted Acquisitions,
Investments, Restricted Payments and Capital Expenditures). Upon each increase
in the Revolving Credit Commitments pursuant to this Section, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Credit Commitment (each a “Incremental Revolving Lender”)
in respect of such increase, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 



 84 

 

 

Section 2.15.         Extensions of Term Loans and Revolving Credit Commitments.

 

(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of any Class of Term Loans or any Class of
Revolving Credit Commitments, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Credit Commitments of the applicable Class) and on the same terms to each such
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s relevant
tranche of Term Loans and/or Revolving Credit Commitments of the applicable
Class and otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans and/or adding or changing redemption provisions and
premiums) (each, an “Extension,” and each group of Term Loans or Revolving
Credit Commitments, as applicable, in each case as so extended, as well as the
original Term Loans and the original Revolving Credit Commitments (in each case
not so extended), being a separate Class of Term Loans from the tranche of Term
Loans from which they were converted, and any Extended Revolving Credit
Commitments (as defined below) shall constitute a separate Class of Revolving
Credit Commitments from the Class of Revolving Credit Commitments from which
they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (x) subject to the provisions of Section ‎2.03(k)
to the extent dealing with Letters of Credit which mature or expire after a
maturity date when there exist Extended Revolving Credit Commitments with a
longer maturity date, all Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Pro Rata Share of the Revolving Credit Commitments (and except as provided
in Section ‎2.03(k), without giving effect to changes thereto on an earlier
maturity date with respect to Letters of Credit theretofore incurred or issued)
and all borrowings under Revolving Credit Commitments and repayments thereunder
shall be made on a pro rata basis (except for (A) payments of interest and fees
at different rates on Extended Revolving Credit Commitments (and related
outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments) and (y) at no time shall there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different maturity dates, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses ‎(iv), ‎(v) and ‎(vi), be determined by the Borrower and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an extension with respect to such Term Loans (an “Extending Term Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the Class of Term Loans subject to such Extension Offer, (iv) the final
maturity date of any Extended Term Loans (other than any Extended Term Loans
that are Term Loans) shall be no earlier than the maturity date hereunder and
the amortization schedule applicable to Term A Loans pursuant to ‎Section
2.07(b) for periods prior to the Maturity Date for Term Loans may not be
increased, (v) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby, (vi) any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer, (vii) if the aggregate
principal amount of the Class of Term Loans (calculated on the face amount
thereof) or Revolving Credit Commitments of such class, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer, (viii) all documentation in
respect of such Extension shall be consistent with the foregoing, (ix) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower and (x) the Minimum Tranche Amount shall be satisfied unless waived by
the Administrative Agent.

 

(b)          With respect to all Extensions consummated by the Borrower pursuant
to this ‎Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of ‎Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered and (y) no tranche of Extended Term Loans shall
be in an amount of less than $10,000,000 (the “Minimum Tranche Amount”), unless
such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on the such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections ‎2.05, ‎2.12 and
‎2.13) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section.

 



 85 

 

 

(c)          No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments, the consent of the L/C Issuer,
which consent shall not be unreasonably withheld or delayed. All Extended Term
Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Classes in respect of Revolving
Credit Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Classes,
in each case on terms consistent with this Section. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then Latest Maturity
Date so that such maturity date is extended to the then Latest Maturity Date (or
such later date as may be advised by local counsel to the Administrative Agent).

 

(d)          In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

 

Section 2.16.         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in ‎Section 10.01.

 



 86 

 

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to ‎Section 10.09),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any applicable L/C Issuer hereunder; third, if so determined by the
Administrative Agent or requested by any relevant L/C Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit, to the extent such funding obligations
have not been reallocated pursuant to ‎Section 2.16(a)(iv) or Cash
Collateralized pursuant to ‎Section 2.17; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in ‎Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this ‎Section 2.16(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to ‎Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in ‎Section 2.03(c).

 

(iv)        Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section ‎2.03, the “Pro
Rata Share” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender. Subject to
‎Section 10.23, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 



 87 

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent
and each relevant L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders (and such Lender shall pay such other Lenders any
break funding costs arising as a result of such purchase) or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share (without
giving effect to ‎Section 2.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Section 2.17.         Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the relevant L/C Issuer if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. In addition, if the Administrative
Agent notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit. At any time that there shall exist a Defaulting Lender,
promptly upon the request of the Administrative Agent or an L/C Issuer, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to ‎Section
2.16(a)(iv)) and any Cash Collateral provided by the Defaulting Lender). If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the relevant L/C Issuer.

 



 88 

 

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America or any other arrangement agreed to
by the Administrative Agent and may be invested in readily available Cash
Equivalents at its sole discretion. The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the relevant
L/C Issuers and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to ‎Section 2.17(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this ‎Section 2.17 or
Sections ‎‎2.05, ‎2.06 or ‎8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this ‎Section 2.17 may be
otherwise applied in accordance with ‎Section 8.04), and (y) the Person
providing Cash Collateral and the L/C Issuer, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations. To the extent that the amount of any Cash
Collateral exceeds the aggregate amount of Fronting Exposure or other
obligations giving rise thereto plus costs incidental thereto, and so long as no
Default or Event of Default has occurred and is continuing, the excess shall be
refunded to the Person that provided such Cash Collateral.

 



 89 

 

 

Article 3
Taxes, Increased Costs Protection and Illegality

 

Section 3.01.         Taxes.

 

(a)          Except as provided in this ‎Section 3.01, any and all payments by
of the Borrower (the term Borrower under this ‎Article 3 being deemed to include
any Subsidiary for whose account a Letter of Credit is issued) or any Guarantor
to or for the account of any Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any Taxes. If any applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable by the
Borrower or applicable Guarantor shall be increased as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this ‎Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such applicable withholding agent shall make such
deductions, (iii) such applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment by such applicable withholding agent (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), such
applicable withholding agent shall furnish to Borrower, the Administrative Agent
and such Agent or Lender (as the case may be but without duplication) the
original or a facsimile copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

 

(b)          In addition, the Borrower agrees to pay all Other Taxes.

 

(c)          Without duplication of any amounts payable pursuant to Section
‎3.01(a) or ‎(b), the Borrower agrees to indemnify each Agent and each Lender
for (i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this ‎Section 3.01) payable by such Agent and such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Such Agent
or Lender, as the case may be, will, at the Borrower’s request, provide the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts (such statement shall be conclusive absent
demonstrable error). Payment under this ‎Section 3.01(c) shall be made within
ten (10) days after the date such Lender or such Agent makes a demand therefor.

 



 90 

 

 

(d)          If any Lender or Agent determines, in its reasonable discretion,
that it has received a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by the
Borrower or any Guarantor pursuant to this ‎Section 3.01, it shall promptly
remit such refund as soon as practicable after it is determined that such refund
pertains to Indemnified Taxes or Other Taxes (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower or any
Guarantor under this ‎Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
by the relevant taxing authority attributable thereto) to the Borrower, net of
all reasonable out-of-pocket expenses (including any Taxes) of the Lender or
Agent, as the case may be and without interest (other than any interest paid by
the relevant taxing authority with respect to such refund); provided that the
Borrower, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return such refund to such party in the event such party is required
to repay such refund to the relevant taxing authority. Such Lender or Agent, as
the case may be, shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that such
Lender or Agent may delete any information therein that such Lender or Agent
deems confidential). Nothing herein contained shall interfere with the right of
a Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any Tax refund or to make available its
Tax returns or disclose any information relating to its Tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

 

(e)          Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section ‎3.01(a) or ‎(c) with respect to such Lender,
it will, if requested by the Borrower, use commercially reasonable efforts
(subject to legal and regulatory restrictions) to designate another Applicable
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the judgment of such Lender, cause
such Lender and its Applicable Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage; and provided further that nothing in this
‎Section 3.01(e) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section ‎3.01(a) or ‎(c).

 

(f)          Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver promptly to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Borrower
and the Administrative Agent in writing of its inability to do so.

 

Without limiting the generality of the foregoing:

 

(i)          Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding;

 



 91 

 

 

(ii)         Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

 

(A)         two duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E, as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

 

(B)         two duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor forms),

 

(C)         in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of the applicable certificate as set forth in Exhibit N
(any such certificate a “United States Tax Compliance Certificate”), or any
other form approved by the Administrative Agent, to the effect that such Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two duly completed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E, as applicable (or any successor forms),

 

(D)         to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership (and not a participating Lender) and one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner(s)), or

 

(E)         any other documentation prescribed by applicable requirements of
U.S. federal income tax Law (including FATCA) as a basis for claiming any
applicable exemption from or reduction in U.S. federal withholding Tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable requirements of Law or reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made.

 

Notwithstanding any other provision of this clause ‎(f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

 92 

 

 

(g)          The Administrative Agent shall provide the Borrower with two duly
completed original copies of Internal Revenue Service Form W-9 certifying it is
exempt from U.S. federal backup withholding, and shall update such forms
periodically upon the reasonable request of the Borrower.

 

(h)          For the avoidance of doubt, the term “Lender” shall, for purposes
of this ‎Section 3.01, include any L/C Issuer.

 

Section 3.02.         Illegality.

 

(a)          If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority that is a court, statutory board or commission has
asserted that it is unlawful, for any Lender or its Applicable Lending Office to
perform any of its obligations hereunder or make, maintain or fund or charge
interest with respect to any Credit Extension or to determine or charge interest
rates based upon the Eurodollar Rate as contemplated by this Agreement, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
in respect of Eurodollar Rate Loans, (A) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist, (B) upon receipt of such notice, the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
prepay in the case of Eurodollar Rate Loans, such Eurodollar Rate Loans that
have become unlawful or, if applicable, convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans, (C) upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under ‎Section 3.05. Each Lender agrees to designate a different
Applicable Lending Office if such designation will avoid the need for any such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

(b)          If any provision of this Agreement or any of the other Loan
Documents would obligate the Borrower to make any payment of interest with
respect to any of the Revolving Credit Exposure or other amount payable to the
Administrative Agent or any Revolving Credit Lender in an amount or calculated
at a rate which would be prohibited by any Law then, notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by any applicable law or so result in a
receipt by the Administrative Agent or such Revolving Credit Lender of interest
with respect to its Revolving Credit Exposure at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:

 

(i)          first, by reducing the amount or rates of interest required to be
paid to the Administrative Agent or the affected Revolving Credit Lender under
‎Section 2.08; and

 



 93 

 

 

(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Administrative Agent or the affected
Revolving Credit Lender which would constitute interest with respect to the
Revolving Credit Exposure for purposes of any applicable law.

 

Section 3.03.         Inability to Determine Rates. If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof,
(a) the Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i) above, “Impacted Loans”), or (b) the Administrative
Agent determines that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the affected Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause ‎(a) of the first sentence of this section, (2)
the Administrative Agent or the affected Lenders notifies the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

 94 

 

 

Section 3.04.         Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans.

 

(a)          If any Lender determines that as a result of any Change in Law or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining any Loan
(other than a Base Rate Loan) or issuing or participating in Letters of Credit,
or a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this ‎Section 3.04(a) any
such increased costs or reduction in amount resulting from (i) Indemnified Taxes
or Other Taxes indemnifiable by ‎Section 3.01, (ii) Excluded Taxes, or (iii)
reserve requirements contemplated by ‎Section 3.04(c)), then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with ‎Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Applicable Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with ‎Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

 

(c)          The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of demonstrable error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided that the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

 

 95 

 

 

(d)          Subject to ‎Section 3.06(b), failure or delay on the part of any
Lender to demand compensation pursuant to this ‎Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation.

 

(e)          If any Lender requests compensation under this ‎Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Applicable Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Applicable Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this ‎Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section ‎3.04(a), ‎(b), ‎(c) or ‎(d).

 

Section 3.05.         Funding Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan; or

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
(other than a Base Rate Loan) on the date or in the amount notified by the
Borrower;

 

including any loss or expense (excluding loss of anticipated profits or any
LIBOR “floor”) arising from the liquidation or reemployment of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this ‎Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

Section 3.06.         Matters Applicable to All Requests for Compensation.

 

(a)          Any Agent or any Lender claiming compensation under this ‎Article 3
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

 

(b)          With respect to any Lender’s claim for compensation under Section
‎3.01, Section ‎3.02, Section ‎3.03 or Section ‎3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under ‎Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurodollar
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of ‎Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 

 96 

 

 

(c)          If the obligation of any Lender to make or continue any Eurodollar
Rate Loan from one Interest Period to another, or to convert Base Rate Loans
into Eurodollar Rate Loans shall be suspended pursuant to ‎Section 3.06(b)
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by ‎Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section ‎3.01, Section ‎3.02, Section ‎3.03 or Section ‎3.04 hereof
that gave rise to such conversion no longer exist:

 

(i)          to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

(d)          If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section ‎3.01, Section
‎3.02, Section ‎3.03 or Section ‎3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans pursuant to this ‎Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted to
Eurodollar Rate Loans, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

 

Section 3.07.         Replacement of Lenders under Certain Circumstances.

 

(a)          If at any time (i) any Lender requests reimbursement for amounts
owing pursuant to Section ‎3.01 or Section ‎3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurodollar Rate Loans as
a result of any condition described in Section ‎3.02 or Section ‎3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to ‎Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause ‎(iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under ‎Section 3.04 or
payments required to be made pursuant to ‎Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

 

 97 

 

 

(b)          Any Lender being replaced pursuant to ‎Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations,
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register and (ii) deliver Notes, if any, evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such assignment and assumption, and any amounts owing to the assigning
Lender (other than a Defaulting Lender) under Section ‎2.05(a)(ii) and Section
‎3.05 as a consequence of such assignment shall have been paid by the Borrower
to the assigning Lender and (C) upon such payment and, if so requested by the
assignee Lender, the assignor Lender shall deliver to the assignee Lender the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

(c)          Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
‎Section 9.09.

 

(d)          In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders (A) consent to an extension of the Maturity Date of
any Class of Loans, (B) consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of ‎Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment (or the extending Lenders have agreed to such
extension), then any Lender who does not agree to such consent, waiver,
amendment or extension shall be deemed a “Non-Consenting Lender.”

 

 98 

 

 

Section 3.08.         Survival. All of the Borrower’s obligations under this
‎Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

Article 4
Conditions Precedent to Credit Extensions

 

Section 4.01.         Conditions of Initial Credit Extension. The obligation of
each Lender to make Loans, and the obligation of the L/C Issuer to issue Letters
of Credit, on the Closing Date, is subject at the time of the making of such
Loans or the issuance of such Letters of Credit to the satisfaction of the
following conditions on or before such date:

 

(a)          Credit Agreement. This Agreement shall have been duly executed and
delivered by each party to this Agreement and the exhibits and schedules hereto
shall be in form and substance reasonably satisfactory to the Lead Arrangers.

 

(b)          Pro Forma Compliance. After giving Pro Forma Effect to the
Transaction (including the initial Credit Extension), the Borrower and its
Restricted Subsidiaries shall be in Pro Forma Compliance with the Financial
Covenants.

 

(c)          Organization Documents. The Administrative Agent shall have
received (i) a copy of the Organization Documents, including all amendments
thereto, of the Borrower and each Guarantor, certified, if applicable, as of a
recent date by the Secretary of State or other competent authority of the state
of its organization, if applicable, or similar Governmental Authority, and a
certificate as to the good standing or comparable certificate under applicable
law (where relevant) of the Borrower and each Guarantor as of a recent date from
the Closing Date, from such Secretary of State, similar Governmental Authority
or other competent authority and (ii) a certificate of the Secretary or
Assistant Secretary or comparable officer under applicable law or director of
the Borrower and each Guarantor dated the Closing Date and certifying (where
relevant) (A) that attached thereto is a true and complete copy of the
Organization Documents of the Borrower and each Guarantor as in effect on the
Closing Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of the Borrower and each Guarantor authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Organization
Documents of the Borrower and each Guarantor have not been amended since the
date of the last amendment shown on such certificate, (D) as to (if applicable)
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of the Borrower and countersigned by another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
comparable officer under applicable law executing the certificate pursuant to
clause ‎(ii) above and (E) such other matters that are customarily included in a
certificate of this nature in the jurisdiction of its incorporation or
organization.

 

 99 

 

 

(d)          USA PATRIOT Act. The Lenders shall have received all documentation
and other information required by regulatory authorities with respect to the
Borrower and each Guarantor reasonably requested by the Lenders under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act, to the extent stipulated by the
Administrative Agent at least five (5) Business Days prior to the Closing Date.

 

(e)          Legal Opinions. The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders and the L/C Issuers, an
opinion of Kirkland & Ellis LLP, special counsel for the Borrower.

 

(f)          Guaranty and Security Agreement. Each of the Guaranty and the
Security Agreement shall have been duly executed and delivered by each party
thereto and the Borrower shall have delivered or caused to have been delivered
(i) Uniform Commercial Code financing statements identifying the Borrower and
all Guarantors as debtors, (ii) stock certificates of the Borrower’s
Wholly-Owned Subsidiaries that are Domestic Subsidiaries and that are required
to be pledged pursuant to the Collateral and Guarantee Requirement, together
with undated stock powers duly executed in blank and (iii) instruments
evidencing the pledged debt required to be delivered to the Collateral Agent
pursuant to the terms of the Security Agreement, together with undated
instruments of transfer duly executed in blank, (iv) certified copies of UCC,
United States Patent and Trademark Office and United States Copyright Office,
tax and judgment lien searches, or equivalent reports or searches, each of a
recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by
Schedule II of the Security Agreement or that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens),
and (v) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect a first
priority lien created under the Security Agreement has been taken (including
receipt of duly executed payoff letters and UCC-3 termination statements).

 

(g)          Insurance. Evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect, together with
the certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all casualty insurance policies (including flood insurance policies)
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral.

 

(h)          Consents, Licenses and Approvals. A certificate of a Responsible
Officer of each Loan Party either (A) attaching copies of all consents, licenses
and approvals required in connection with the consummation by such Loan Party of
the transactions under the Loan Documents and the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required.

 

 100 

 

 

(i)          Solvency. Certificate attesting to the Solvency of the Borrower and
its Subsidiaries on a consolidated basis before and after giving effect to the
Transaction from its chief financial officer, on behalf of the Borrower.

 

(j)          Pro Forma Balance Sheet. The Lenders shall have received a pro
forma consolidated balance sheet of the Borrower as of the last day of the most
recently completed fiscal quarter ended at least 45 days prior to the Closing
Date (or 90 days prior to the Closing Date in case such fiscal quarter is the
end of the Borrower’s fiscal year), prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date, which need not
be prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)).

 

(k)          Refinancing. Concurrently with the funding of the Loans, all
existing indebtedness for borrowed money of the Borrower and its Subsidiaries
shall have been paid in full, and all commitments, security interests and
guaranties in connection therewith other than as expressly permitted by this
Agreement shall have been terminated and released, all to the reasonable
satisfaction of the Lead Arrangers. After giving effect to the consummation of
the Transactions, the Borrower and its Subsidiaries shall have no outstanding
Indebtedness for borrowed money, except for Indebtedness (i) incurred pursuant
to the Loans and (ii) expressly permitted by this Agreement.

 

(l)          Fees, etc. Concurrently with the funding of the Loans, the
Administrative Agent shall have received evidence of payment of all fees,
reasonable costs and expenses (including, without limitation, legal fees and
expenses that have been invoiced at least three (3) days before the Closing Date
have been or will be paid) and other compensation contemplated hereby or by any
other Loan Document on or prior to the Closing Date to the Administrative Agent,
the Lead Arrangers and the Lenders.

 

(m)          Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Committed Loan Notice or Letter
of Credit Application, as applicable, relating to the initial Credit Extension.

 

(n)          Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions set forth in ‎Sections 4.01(b), ‎4.02(a) and ‎4.02(b) have been
satisfied.

 

Subject to ‎Section 6.13, the making of the initial Credit Extension by the
Lenders hereunder shall conclusively be deemed to constitute an acknowledgement
by the Administrative Agent and each Lender that each of the conditions
precedent set forth in this ‎Section 4.01 shall have been satisfied in
accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

 101 

 

 

Section 4.02.         Conditions to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans), including the Credit Extension on the
Closing Date, is subject to the following conditions precedent:

 

(a)          Representations. The representations and warranties of each Loan
Party contained in ‎Article 5 or any other Loan Document, shall be true and
correct in all respects or, in the case of such representations and warranties
which are not otherwise subject to a materiality qualification in accordance
with its terms, shall be true and correct in all material respects, in each case
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

 

(b)          No Default. No Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)          Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof. Each Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Rate Loans) submitted by the Borrower
shall be deemed to be a representation and warranty that the applicable
conditions specified in Sections ‎4.02(a) and ‎(b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

Article 5
Representations and Warranties

 

The Borrower represents and warrants to the Agents and the Lenders that:

 

Section 5.01.         Existence, Qualification and Power; Compliance with Laws.
Each Loan Party and each other Restricted Subsidiary (a) is a Person duly
incorporated, organized or formed, and validly existing and (to the extent
applicable in the relevant jurisdiction) in good standing under the Laws of the
jurisdiction of its incorporation or organization, except, in the case of any
Restricted Subsidiaries, where the failure of such Restricted Subsidiaries to be
in good standing could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) (to the extent applicable
in the relevant jurisdiction) is duly qualified and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause ‎(c),
‎(d) or ‎(e), to the extent that failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

 102 

 

 

Section 5.02.         Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the lending Transaction under the Loan
Documents, are within such Loan Party’s corporate or other powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than under the Loan
Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(i), to the extent that
such conflict, breach, contravention or payment could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.03.         Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the lending Transaction under the Loan Documents, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof), or (d) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties from and after the Closing
Date, (ii) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect, (iii) approvals, consents, exceptions, authorization, action,
notice or filing under securities laws and (iv) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

Section 5.04.         Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

Section 5.05.         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its consolidated Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby.

 

(b)          [Reserved].

 

(c)          Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

 103 

 

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or the
interpretation thereof, and that the fact of such restatements for such purpose
only will not, in and of itself, result in a Default under the Loan Documents.

 

Section 5.06.         Litigation. Except as disclosed in Schedule ‎5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any Restricted Subsidiary or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.07.         Ownership of Property; Liens. Each Loan Party and each of
its Subsidiaries has good and valid title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted under the Loan Documents and except, in each case,
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.08.         Environmental Compliance.

 

(a)          Except as disclosed in Schedule ‎5.08, there are no pending or, to
the knowledge of the Borrower, threatened claims, actions, suits, notices of
violation, notices of potential responsibility or liability, or proceedings by
or against any Loan Party or any of their respective Subsidiaries alleging
actual or potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any property currently owned, leased or operated
by any Loan Party or any Subsidiaries; and (ii) there has been no Release or
threatened Release of Hazardous Materials by any of the Loan Parties or their
respective Subsidiaries at, on, under or from any location in a manner which
would reasonably be expected to give rise to Environmental Liability.

 

(c)          No Loan Party nor any of their respective Subsidiaries is
undertaking, or has completed, either individually or together with other
persons, any investigation or response action relating to any actual or
threatened Release of Hazardous Materials at any location, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
applicable Environmental Law except for such investigation or response action
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

 104 

 

 

(d)          All Hazardous Materials transported from any property currently or
formerly (during the time of such Loan Party or Subsidiary’s ownership, lease or
operation) owned, leased or operated by any Loan Party or any of their
respective Subsidiaries for off-site disposal have been disposed of in a manner
which would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.

 

(e)          Except as could not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, none of the Loan Parties nor
any of their respective Subsidiaries is subject to or has contractually assumed
any liability or obligation under or relating to any applicable Environmental
Law.

 

(f)          Except as could not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, the Loan Parties and their
respective Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws.

 

Section 5.09.         Taxes. The Borrower and each Restricted Subsidiary have
timely filed all federal, provincial, state, municipal, foreign and other tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP and, except for failures to file or
pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There are no Tax audits,
deficiencies, assessments or other claims with respect to the Borrower or any
Restricted Subsidiary that could, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.10.         Compliance with ERISA.

 

(a)          Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance in with the applicable provisions of ERISA, the Code and other
federal or state Laws.

 

(b)          (i) No ERISA Event or similar event with respect to a Foreign Plan
has occurred or is reasonably expected to occur; (ii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this ‎Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

 105 

 

 

Section 5.11.         Subsidiaries; Equity Interests. As of the Closing Date,
neither the Borrower nor any other Loan Party has any Subsidiaries other than
those specifically disclosed in Schedule ‎5.11, and all of the outstanding
Equity Interests in the Borrower and its Subsidiaries have been validly issued,
are fully paid and nonassessable (other than equity consisting of limited
liability company interests or partnership interests which, pursuant to the
relevant organizational or formation documents, cannot be fully paid and
nonassessable) and all Equity Interests owned by any Loan Party are owned free
and clear of all Liens except (i) those created under the Collateral Documents
and (ii) any nonconsensual Lien that is permitted under ‎Section 7.01. As of the
Closing Date, Schedule ‎5.11 (a) sets forth the name and jurisdiction of
organization of each Subsidiary, (b) sets forth the ownership interest of the
Borrower and any of their Subsidiaries in each of their Subsidiaries, including
the percentage of such ownership and (c) identifies each Person the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

 

Section 5.12.         Margin Regulations; Investment Company Act.

 

(a)          No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U or Regulation X of the FRB.

 

(b)          None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

 

Section 5.13.         Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to any
Agent, any Lead Arranger or any Lender in connection with the transactions
contemplated hereby and the negotiation or syndication of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

Section 5.14.         Intellectual Property; Licenses, etc. Each of the Loan
Parties and the other Restricted Subsidiaries own, license or possess the legal
right to use, all of the trademarks, service marks, trade names, copyrights,
domain names, patents, patent rights, technology, software, know how, database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted. To the knowledge of the Borrower, no such IP
Rights infringe upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
such IP Rights, is pending or, to the knowledge of the Borrower, threatened
against any Loan Party or Subsidiary, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.15.         Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

 106 

 

 

Section 5.16.         Collateral Documents. The Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties legal, valid and enforceable Liens on, and security interests
in, the Collateral and, (i) when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by any Collateral
Document), such Collateral Document will constitute fully perfected Liens on (to
the extent that perfection can be achieved under applicable Law by making such
filings or recordings or taking such possession or control), and security
interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than the applicable Liens
permitted under the Loan Documents.

 

Section 5.17.         Use of Proceeds. The proceeds of the Term Loans and the
Revolving Credit Loans shall be used in a manner consistent with the uses set
forth in the Preliminary Statements to this Agreement.

 

Section 5.18.         Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term) of the Borrower under its Subordinated Debt
Documents (if any).

 

Section 5.19.         Anti-Money Laundering, Economic Sanctions Laws, and
Anti-Corruption Law. (a) No Loan Party, none of its Subsidiaries and, to the
knowledge of senior management of the each Loan Party, none of the respective
officers or directors of such Loan Party or such Subsidiary (i) is in material
violation of any applicable Anti-Money Laundering Law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

 

(b)          Neither the Borrower nor any of its Subsidiaries or, to the
knowledge of the Borrower or any of its Subsidiaries, any director, officer,
employee, agent, affiliate or representative of the Borrower or any of its
Subsidiaries is an individual or entity, or is owned or controlled by any
individual or entity that is currently the subject of any sanctions administered
or enforced by the United States government (including, without limitation, the
U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”)), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Borrower or any of its Subsidiaries located, organized
or resident in a Designated Jurisdiction (including by being listed on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority).

 

(c)          No part of the proceeds of the Loans will be used, directly, or, to
the knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, or to any
other Person, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any other applicable anti-corruption Law.

 

 107 

 

 

(d)          The Borrower has conducted its business in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

Section 5.20.         Labor Matters.

 

Except as set forth on Schedule ‎5.20, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its domestic Subsidiaries as of the Closing Date and, as of the Closing Date,
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years, which
in any case could reasonably be expected to have a Material Adverse Effect.

 

Section 5.21.         EEA Financial Institutions. None of the Borrower or any
Guarantor is an EEA Financial Institution.

 

Article 6
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Section
‎6.01, Section ‎6.02 and Section ‎6.03) cause each Restricted Subsidiary to:

 

Section 6.01.         Financial Statements. Deliver to the Administrative Agent
for prompt further distribution to each Lender:

 

(a)          within ninety (90) days after the end of the applicable fiscal year
of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than an emphasis of matter paragraph) or any
qualification or exception as to the scope of such audit (other than with
respect to, or resulting from, the regularly scheduled maturity of the
Facilities);

 

(b)          within forty-five (45) days after the end of each fiscal quarter
(other than the last fiscal quarter of each fiscal year), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and (ii)
consolidated statements of cash flows for the portion of the fiscal year then
ended setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end adjustments and the absence of footnotes; and

 

 108 

 

 

(c)          simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections ‎6.01(a) and ‎(b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs ‎(a) and ‎(b) of
this ‎Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or indirect parent of the Borrower that,
directly or indirectly, holds all of the Equity Interests of the Borrower or (B)
the Borrower’s (or any direct or indirect parent thereof, as applicable) Form
10-K or 10-Q, as applicable, filed with the SEC or (C) following an election by
the Borrower pursuant to the definition of “GAAP,” the applicable financial
statements determined in accordance with IFRS; provided that, with respect to
each of clauses ‎(A) and ‎(B) (i) such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or a parent of the Borrower,
if such information relates to such a parent), on the one hand, and the
information relating to the Borrower and its Restricted Subsidiaries on a
standalone basis, on the other hand and (ii), to the extent such information is
in lieu of information required to be provided under ‎Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards.

 

Section 6.02.         Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)          no later than five (5) days after the delivery of the financial
statements referred to in Sections ‎6.01(a) and ‎(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower,
including (i) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under ‎Section 2.05(b), (ii) a list that identifies each Domestic
Subsidiary that is an Excluded Subsidiary solely by reason of clause (e) of the
definition thereof as of the date of delivery of such Compliance Certificate or
a confirmation that there is no change in such information since the later of
the Closing Date or the date of the last such list and (iii) such other
information required by the Compliance Certificate;

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

 109 

 

 

(c)          promptly after the furnishing thereof, copies of any material
requests or material notices received by any Loan Party or any of its
Subsidiaries (other than in the ordinary course of business) that could
reasonably be expected to result in a Material Adverse Effect;

 

(d)          together with the delivery of the financial statements pursuant to
‎Section 6.01(a) and each Compliance Certificate pursuant to ‎Section 6.02(a)
(commencing with the financial statements for the fiscal year ended June 30,
2017), a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last annual Compliance
Certificate; and

 

(e)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Material
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Sections ‎6.01(a) and ‎(b) or
Sections ‎6.02(b) and ‎(c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule ‎10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

 110 

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
and the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
‎Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information”; and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

Section 6.03.         Notices. Promptly after a Responsible Officer obtains
actual knowledge thereof, notify the Administrative Agent:

 

(a)          of the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;

 

(b)          any litigation or governmental proceeding (including, without
limitation, pursuant to any applicable Environmental Laws) pending against the
Borrower or any of the Subsidiaries that could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect; and

 

(c)          of the occurrence of any ERISA Event or similar event with respect
to a Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.04.         [Reserved].

 

Section 6.05.         Maintenance of Existence. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses ‎(a) (other than with respect to the Borrower) and ‎(b), (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section ‎7.04 or
Section ‎7.05.

 

 111 

 

 

Section 6.06.         Maintenance of Properties. Except if the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) maintain, preserve and protect all of its material
tangible properties and equipment necessary in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (ii) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

 

Section 6.07.         Maintenance of Insurance. Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Laws, the Borrower shall,
or shall cause each Loan Party to, (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws in an amount reasonably satisfactory to the Administrative Agent
and (ii) deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.

 

Section 6.08.         Compliance with Laws. (a) Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation Environmental Laws, ERISA and the USA PATRIOT Act), except if the
failure to comply therewith could not, individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

(b)          Conduct its businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
applicable anti-corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

Section 6.09.         Books and Records. Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

 

 112 

 

 

Section 6.10.         Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this ‎Section 6.10 and the Administrative Agent shall not exercise such
rights more often than one (1) time during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this ‎Section
6.10, none of the Borrower or any Restricted Subsidiary will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

Section 6.11.         Covenant to Guarantee Obligations and Give Security. At
the Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

(a)          upon the formation or acquisition of any new direct or indirect
Wholly-Owned Restricted Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, the designation in accordance with ‎Section 6.14
of any existing direct or indirect Wholly-Owned Subsidiary as a Restricted
Subsidiary, or any Immaterial Subsidiary becoming a Material Subsidiary:

 

(i)          within forty-five (45) days after such formation, acquisition,
designation or occurrence or such longer period as the Administrative Agent may
agree in its reasonable discretion:

 

(A)         cause each such Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Restricted Subsidiary in detail reasonably satisfactory to the Administrative
Agent;

 

(B)         cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
the Guaranty (or supplement thereto), Mortgages, pledges, assignments, Security
Agreement Supplements and other security agreements and documents or joinders or
supplements thereto (including without limitation, with respect to Mortgages,
the documents listed in ‎Section 6.13(b)), to the extent required by the
Collateral and Guarantee Requirement, the Security Documents or as otherwise
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

 113 

 

 

(C)         cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent; and

 

(D)         take and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the recording of Mortgages, the filing of financing statements
and delivery of stock and membership interest certificates) may be necessary in
the reasonable opinion of the Collateral Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and

 

(ii)         as promptly as practicable after the request therefor by the
Collateral Agent, deliver to the Collateral Agent with respect to each Material
Real Property, any existing title reports, title insurance policies and surveys
or environmental assessment reports.

 

(b)          after the Closing Date, promptly after the acquisition of any
Material Real Property (other than leasehold interests and other than any
Material Real Property subject to a Lien permitted pursuant to Section ‎7.01(i)
or ‎(o)) by any Loan Party (or promptly after the date that any Material Real
Property of any Loan Party is no longer subject to a Lien permitted pursuant to
Section ‎7.01(i) or ‎(o)), if such Material Real Property shall not already be
subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, and is required to be the Borrower shall give notice thereof to the
Administrative Agent and within 60 days of such acquisition (or such longer
period as the Administrative Agent may agree in its reasonable discretion) shall
cause such real property to be subjected to a Lien to the extent required by the
Collateral and Guarantee Requirement and will take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect or record such
Lien, including, as applicable, the actions referred to in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

 

 114 

 

 

Section 6.12.         Use of Proceeds.

 

(a)          Use the proceeds of the Term Loans to fund the (i) Refinancing and
paying any breakage costs, redemption premiums and other fees, costs and
expenses payable in connection with such Refinancing and (ii) Transaction
Expenses.

 

(b)          Use the proceeds of the Credit Extensions under the Revolving
Credit Facility to finance general corporate and working capital purposes of the
Borrower and any of its Subsidiaries (including Capital Expenditures,
Investments and Restricted Payments and any other transaction not prohibited
hereunder), the payment of fees, costs and expenses related to or arising in
connection with the Transaction; provided that in no event shall the proceeds of
the Credit Extensions be used in contravention of any Law or of any Loan
Document, nor shall the Borrower, directly or indirectly, use the proceeds of
the transaction, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, to fund any activities
of or business with any Person, that is the subject of Sanctions, or in a
country or territory that is a Designated Jurisdiction, except to the extent
such funding would be permissible for Person required to comply with Sanctions,
or in any other manner which would result in a violation by any Person
(including any Lender, any Lead Arranger, the Administrative Agent or any L/C
Issuer) of Sanctions.

 

Section 6.13.         Further Assurances and Post-Closing Covenants.

 

(a)          Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other filing, document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

 

(b)          Within forty-five (45) calendar days of the Closing Date (or such
longer period as the Administrative Agent may agree in its sole discretion)
satisfy the applicable Collateral and Guarantee Requirements that were not
satisfied on the Closing Date and within ten (10) calendar days of the Closing
Date (or such longer period as the Administrative Agent may agree in its sole
discretion), satisfy ‎Section 4.01(g) to the extent not satisfied on the Closing
Date.

 

Section 6.14.         Designation of Subsidiaries.

 

The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary if (i) no Default or Event of Default exists or would result
therefrom and (ii) the Borrower and its Restricted Subsidiaries are in Pro Forma
Compliance. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

 

 115 

 

 

Section 6.15.         Payment of Taxes.

 

The Borrower will pay and discharge, and will cause each of the Restricted
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any properties of the Borrower or any of the Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither the Borrower nor
any of the Restricted Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP or which would not reasonably be expected to,
individually or in the aggregate, constitute a Material Adverse Effect.

 

Article 7
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:

 

Section 7.01.         Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the Closing Date and set forth on Schedule
‎7.01(b);

 

(c)          Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

 

(d)          statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than sixty (60) days or if more than sixty (60) days overdue,
are unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

 

(e)          (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

 116 

 

 

(f)          deposits to secure the performance and payment of bids, trade
contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g)          easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary and any exception on the title polices issued in
connection with the Mortgaged Property;

 

(h)          Liens securing judgments for the payment of money (or appeal or
surety bonds relating to such judgments) not constituting an Event of Default
under ‎Section 8.01(h);

 

(i)          Liens securing Indebtedness permitted under ‎Section 7.03(f);
provided that (i) such Liens attach concurrently with or within two hundred and
seventy (270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

 

(j)          leases, licenses, subleases or sublicenses and Liens on the
property covered thereby, in each case, granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of the Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure
any Indebtedness;

 

(k)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)          Liens (i) of a collection bank (including those arising under
Section 4-210 of the Uniform Commercial Code) on the items in the course of
collection, and (ii) in favor of a banking or other financial institution
arising as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

 

(m)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to ‎Section 7.02(j) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted (or that is
required to be permitted as a condition to closing such Disposition) under
‎Section 7.05 (other than ‎Section 7.05(e)), in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

 117 

 

 

(n)          [Reserved];

 

(o)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to ‎Section 6.14), in each case after the date hereof; provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section ‎7.03(f) or ‎(w);

 

(p)          any interest or title of a lessor or sublessor under leases or
subleases entered into by the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business;

 

(q)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(r)          Liens that are contractual rights of set-off relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(s)          Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases or consignments entered into in
connection with any transaction otherwise permitted under this Agreement;

 

(t)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(u)          any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Restricted Subsidiary;

 

(v)         Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

 

 118 

 

 

(w)          the modification, replacement, renewal or extension of any Lien
permitted by clauses ‎(b), ‎(i) and ‎(o) of this ‎Section 7.01; provided that
(i) the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof; and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by ‎Section 7.03;

 

(x)          ground leases in respect of real property on which facilities owned
or leased by the Borrower or any of its Subsidiaries are located;

 

(y)          Liens on property of a Non-Loan Party securing Indebtedness of such
Non-Loan Party permitted to be incurred by ‎Section 7.03;

 

(z)          Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(aa)         [Reserved];

 

(bb)         Liens securing Indebtedness permitted pursuant to ‎Section 7.03(m);

 

(cc)         other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $15,000,000 and (y) 2.5% of Total Assets (measured at the time of the
incurrence of such Lien);

 

(dd)         Liens securing Indebtedness permitted pursuant to ‎Section 7.03(x);
provided that such Lien is a Lien on the Collateral that is pari passu with the
Lien securing the Obligations and may not be secured by any assets that are not
Collateral and the beneficiaries thereof (or an agent on their behalf) shall
have entered into an intercreditor agreement with the Administrative Agent that
is reasonably satisfactory to the Administrative Agent;

 

(ee)         Liens securing Indebtedness permitted pursuant to ‎Section 7.03(w)
(to the extent such Indebtedness is incurred to finance a Permitted
Acquisition); provided that such Lien is a Lien on the Collateral that is pari
passu with the Lien securing the Obligations and may not be secured by any
assets that are not Collateral and the beneficiaries thereof (or an agent on
their behalf) shall have entered into an intercreditor agreement with the
Administrative Agent that is reasonably satisfactory to the Administrative
Agent;

 

(ff)         Liens securing Indebtedness permitted pursuant to ‎Section 7.03(t);
provided that such Lien is a Lien on the Collateral that is pari passu with the
Lien securing the Obligations and may not be secured by any assets that are not
Collateral and the beneficiaries thereof (or an agent on their behalf) shall
have entered into an intercreditor agreement with the Administrative Agent that
is reasonably satisfactory to the Administrative Agent;

 

(gg)         with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Law;

 

(hh)         Liens in favor of the Borrower or a Loan Party, provided that such
Liens are subordinate to the Liens of the Collateral Documents; and

 

 119 

 

 

(ii)         Liens securing Swap Contracts entered into for bona fide hedging
purposes of the Borrower or any of its Subsidiaries and not for the purpose of
speculation.

 

For purposes of determining compliance with this Section 7.01, in the event that
a Lien meets the criteria of more than one of the categories of Liens described
in clauses ‎(a) through ‎(ii) above, the Borrower may, in its sole discretion,
divide, classify and reclassify or later divide, classify or reclassify such
Lien (or any portion thereof) in one or more of the above clauses; provided that
all Liens outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause ‎(a) of this Section 7.01.

 

Section 7.02.         Investments. Make any Investments, except:

 

(a)          Investments by the Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

 

(b)          loans or advances to officers, directors, partners and employees of
the Borrower or its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes and (ii) for purposes not described in the foregoing clause
‎(i) in an aggregate principal amount outstanding under this clause (b)(ii) not
to exceed $2,500,000;

 

(c)          asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property pursuant
to joint marketing or other arrangements with other Persons, in each case in the
ordinary course of business;

 

(d)          Investments (i) by any Loan Party in any other Loan Party, (ii) by
any Subsidiary in any Loan Party, (iii) by any Non-Loan Party in any other
Non-Loan Party, (iv) by a Loan Party in a Non-Loan Party to the extent such
Investment is made to fund all or any portion of (and up to an amount not
exceeding) an Investment by such Non-Loan Party in reliance on and in accordance
with Section ‎7.02(j), ‎(t), or ‎(x) and (v) by any Loan Party in any Non-Loan
Party; provided that the aggregate amount of such Investments in Non-Loan
Parties pursuant to clause ‎(v) (excluding any Investments received in respect
of, or consisting of, the transfer or contribution of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary that is a
Restricted Subsidiary), as valued at cost at the time each such Investment is
made, shall not exceed (A) the greater of (x) $75,000,000 and (y) 16.5% of Total
Assets (measured at the time of the making of such Investment) plus (B) an
amount equal to any distributions, returns of capital or sale proceeds actually
received by Loan Parties in cash in respect of any Investments under clause ‎(v)
(which amount shall not exceed the amount of such Investment valued at cost at
the time such Investment was made);

 

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(f)          Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section ‎7.01, Section
‎7.03 (other than Sections ‎7.03(d) and ‎(e)‎), Section ‎7.04, Section ‎7.05
(other than Sections ‎7.05(d)(ii), ‎(e) and ‎(p)) and Section ‎7.06 (other than
Section ‎7.06(d)), respectively; provided, however, that no Investments may be
made solely pursuant to this ‎Section 7.02(f);

 

 120 

 

 

(g)          Investments existing on the Closing Date and set forth on Schedule
‎7.02(g) and Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the Closing Date;
provided that the amount of any Investment permitted pursuant to this ‎Section
7.02(g) is not increased from the amount of such Investment on the Closing Date
except pursuant to the terms of such Investment as of the Closing Date or as
otherwise permitted by this ‎Section 7.02;

 

(h)          Investments in Swap Contracts permitted under ‎Section 7.03(g);

 

(i)          promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section ‎7.05 (other than Sections
‎7.05(d)(ii), ‎(e) and ‎(p));

 

(j)          the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a Restricted Subsidiary of the Borrower
(including as a result of a merger or consolidation) (each, a “Permitted
Acquisition”); provided that (i) no Default or Event of Default shall have
occurred and be continuing immediately before and immediately after giving pro
forma effect to such Permitted Acquisition, (ii) upon giving effect to such
Permitted Acquisition, the Borrower shall be in compliance with ‎Section 7.11,
(iii) after giving Pro Forma Effect to such Permitted Acquisition (including any
assumption or incurrence of Indebtedness in connection therewith), the Borrower
and its Restricted Subsidiaries shall be in Pro Forma Compliance, (iv) the
Borrower shall comply with Section ‎6.11 and Section ‎6.13 (within the time
period specified therein), to the extent applicable, and (v) the aggregate
purchase consideration paid by Loan Parties for the acquisition of Persons that
do not become Guarantors and assets acquired by Non-Loan Parties shall not
exceed the greater of (x) $150,000,000 and (y) 25.0% of Total Assets (measured
at the time of the making of such Investment), plus an amount equal to any
distributions, returns of capital or sale proceeds actually received by Loan
Parties in cash in respect of any Investments made under this clause (v) (which
amount shall not exceed the amount of such Investment valued at cost at the time
such Investment was made);

 

(k)          the conversion or contribution of Indebtedness or other obligations
from Subsidiaries to an Equity Interest in the obligor; provided that any such
conversion or contribution shall not result in an additional ability to make
Investments in Non-Loan Parties in the amount of such converted or contributed
obligations;

 

(l)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(m)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

 121 

 

 

(n)          [Reserved];

 

(o)          advances of payroll payments to employees in the ordinary course of
business;

 

(p)          [Reserved];

 

(q)          Investments held by a Restricted Subsidiary acquired after the
Closing Date or of a corporation merged with the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with ‎Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(r)          Guarantee Obligations of the Borrower or any Restricted Subsidiary
in respect of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness;

 

(s)          Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Borrower;

 

(t)          other Investments made after the Closing Date in an aggregate
amount, as valued at cost at the time each such Investment is made, not to
exceed the greater of (x) $15,000,000 and (y) 2.5% of Total Assets (measured at
the time of the making of such Investment), plus an amount equal to any
distributions, returns of capital or sale proceeds actually received by the
Borrower or a Restricted Subsidiary in cash in respect of any Investments made
under this clause ‎(t) (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

 

(u)          [reserved];

 

(v)         Guarantee Obligations of the Borrower or any Restricted Subsidiary
in connection with the provision of credit card payment processing services;

 

(w)          contributions to a “rabbi” trust for the benefit of employees of
the Borrower or the Restricted Subsidiaries or other grantor trust subject to
claims of creditors in the case of a bankruptcy of the Borrower;

 

(x)          Investments in any JV Entity and any Unrestricted Subsidiary in an
aggregate amount as valued at cost at the time each such Investment is made not
to exceed the greater of (x) $20,000,000 and (y) 3.3% of Total Assets (measured
at the time of the making of such Investment), plus an amount equal to any
distributions, returns of capital or sale proceeds actually received by the
Borrower or any Restricted Subsidiary in cash in respect of any Investments made
under this clause (x) (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

 

 122 

 

 

 

(y)          additional Investments; provided that after giving Pro Forma Effect
thereto, (i) the Net Leverage Ratio (calculated on a Pro Forma Basis) is not
greater than 3.25:1.00 as of the last day of the Test Period most recently ended
on or prior to the making of such Investment and (ii) no Default or Event of
Default shall have occurred and be continuing; and

 

(z)          Investments utilizing the amount of any cash contributions or net
cash proceeds from any Permitted Equity Issuance (or issuance of debt securities
that have been converted into or exchanged for Qualified Equity Interests)
(other than any cash contributions or equity or debt issuances to the extent
utilized in connection with other transactions permitted pursuant to this
Section 7.02 and Sections 7.06 or 7.09) received by or made to the Borrower
after the Closing Date.

 

For purposes of determining compliance with this ‎Section 7.02, in the event
that an Investment meets the criteria of more than one of the categories of
Investments described in clauses ‎(a) through (z) above, the Borrower may, in
its sole discretion, divide, classify and reclassify such Investment (or any
portion thereof) in one or more of the above clauses.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Investment for purposes of this ‎Section 7.02.

 

Section 7.03.         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness of the Borrower and any of its Subsidiaries under the
Loan Documents;

 

(b)          [reserved];

 

(c)          Indebtedness existing on the Closing Date and listed on Schedule
‎7.03(c) (the “Surviving Indebtedness”) and any Permitted Refinancing thereof;

 

(d)          Guarantee Obligations of the Borrower and its Restricted
Subsidiaries in respect of Indebtedness of the Borrower or any Restricted
Subsidiary otherwise permitted hereunder (except that a Non-Loan Party may not,
by virtue of this ‎Section 7.03(d), guarantee Indebtedness that such Non-Loan
Party could not otherwise incur under this ‎Section 7.03); provided that, if the
Indebtedness being guaranteed is subordinated to the Obligations, such Guarantee
Obligation shall be subordinated to the Guaranty of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness; provided that the Guarantee Obligations of Loan Parties in
respect of Indebtedness of Non-Loan Parties pursuant to this ‎Section 7.03(d)
shall be permitted to the extent constituting an Investment permitted by
‎Section 7.02 (other than ‎Section 7.02(f));

 

(e)          Indebtedness of the Borrower or any Restricted Subsidiary owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by ‎Section 7.02 (other than ‎Section 7.02(f)); provided
that all such Indebtedness incurred following the Closing Date of any Loan Party
owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in ‎Section 5.02 of the Security Agreement;

 

 123 

 

 

(f)          (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement), (ii)
Attributable Indebtedness arising out of Permitted Sale Leasebacks; and (iii)
any Indebtedness incurred to refinance the Indebtedness set forth in the
immediately preceding clauses (i) and (ii) so long as the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, and as otherwise permitted under ‎Section
7.03; provided that the aggregate principal amount of Indebtedness under this
‎Section 7.03(f) (other than customary fees, expenses and premiums associated
with clause (iii)) does not exceed the greater of (a) $20,000,000 and (b) 4.5%
of Total Assets (measured at the time of the incurrence of such Indebtedness);

 

(g)          Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes;

 

(h)          [reserved];

 

(i)          Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

 

(j)          Indebtedness to current or former officers, directors, partners,
managers, consultants and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by ‎Section 7.06 in an aggregate amount not to exceed
$2,500,000 at any one time outstanding;

 

(k)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

 

(l)          Indebtedness consisting of obligations of the Borrower or any of
its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

 

(m)          Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements in each case incurred in the ordinary course;

 

(n)          Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take or pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

 124 

 

 

(o)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, banker’s
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(p)          obligations in respect of performance, bid, appeal and surety bonds
and performance and completion bonds and guarantees and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

(q)          Indebtedness supported by a Letter of Credit in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(r)          other unsecured Indebtedness in an aggregate amount not to exceed
the greater of (x) $15,000,000 and (y) 2.5% of Total Assets (measured at the
time of incurrence) at any one time outstanding; provided that the Borrower or
any Restricted Subsidiary may incur unlimited additional unsecured Indebtedness,
so long as the Net Leverage Ratio as of the most recent Test Period (calculated
on a Pro Forma Basis after giving effect to the incurrence of such indebtedness
and any related Specified Transaction) is not greater than 5.00:1.00; provided,
further, that (i) the aggregate principal amount of such Indebtedness incurred
by Non-Loan Parties shall not exceed the greater of (x) $50,000,000 and (y) 8.5%
of Total Assets (measured at the time of incurrence); provided that Indebtedness
incurred pursuant to this Section 7.03(r) (together with any Indebtedness
incurred or assumed by any Non-Loan Party pursuant to Sections ‎7.03(s),
‎7.03(w)(i) and 7.03(w)(ii)) shall not exceed (x) the greater of $50,000,000 and
(y) 8.5% of Total Assets (measured at the time of incurrence) in the aggregate,
(ii) such Indebtedness has a final maturity date equal to or later than 91 days
after the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the Term A
Loans, (iii) such Indebtedness does not have mandatory prepayment, redemption or
offer to purchase events more favorable than the Term Loans and Revolving
Commitments, and (iv) the terms and conditions reflect market terms and
conditions at the time of incurrence or issuance; provided that the covenants
and events of default are, taken as a whole, not materially tighter than or in
addition to those included in the Loan Documents (as determined by the Borrower
in good faith) (except for covenants or other provisions applicable only after
the Latest Maturity Date, it being understood that to the extent any covenant is
added for the benefit of such Indebtedness, no consent shall be required from
any Agent or any Lender to the extent that such covenant is also added for the
benefit of each Facility);

 

(s)          Indebtedness incurred by a Non-Loan Party, and guarantees thereof
by Non-Loan Parties, in an aggregate principal amount not to exceed the greater
of (x) $50,000,000 and (y) 8.5% of Total Assets (measured at the time of
incurrence); provided that Indebtedness incurred pursuant to this ‎Section
7.03(s) (together with any Indebtedness incurred or assumed by any Non-Loan
Party pursuant to Sections‎ ‎7.03(r), ‎7.03(w)(i) and 7.03(w)(ii)) shall not
exceed the aggregate of (x) $50,000,000 and (y) 8.5% of Total Assets (measured
at the time of incurrence) in the aggregate;

 

 125 

 

 

(t)          (i) Indebtedness (in the form of first lien secured notes or
unsecured notes or loans) incurred by the Borrower to the extent that the
Borrower shall have been permitted to incur such Indebtedness pursuant to
‎Section 2.14(a) and with respect to any such Indebtedness incurred pursuant to
‎Section 2.14(a)(iii) other than first lien secured notes, the Net Leverage
Ratio does not exceed 5.00:1.00 on a Pro Forma Basis; provided such Indebtedness
incurred pursuant to Section 2.14(a)(i) and Section 2.14(a)(ii) shall be deemed
to be usage of clauses (i) and/or (ii) of the Incremental Facilities Cap, as
applicable; provided that (A) such Indebtedness has a final maturity date equal
to or later than 91 days after the final maturity date of the Term A Loans, (B)
as of the date of the incurrence of such Indebtedness, the Weighted Average Life
to Maturity of such Indebtedness shall not be shorter than that of the Term A
Loans, (C) no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently Guaranteed the
Obligations, (D) if secured, such Indebtedness shall be secured on a pari passu
basis by the Collateral, (E) the terms and conditions reflect market terms and
conditions at the time of incurrence or issuance; provided that the covenants
and events of default are, taken as a whole, not materially tighter than or in
addition to those included in the Loan Documents (as determined by the Borrower
in good faith) (except for covenants or other provisions applicable only after
the Latest Maturity Date, it being understood that to the extent any covenant is
added for the benefit of such incremental indebtedness, no consent shall be
required from any Agent or any Lender to the extent that such covenant is also
added for the benefit of each Facility) and (F) the Borrower has delivered to
the Administrative Agent a certificate of a Responsible Officer, together with
all relevant financial information reasonably requested by the Administrative
Agent, including reasonably detailed calculations demonstrating compliance with
clauses ‎(A) and ‎(B) (such Indebtedness incurred pursuant to this clause ‎(t)
being referred to as “Permitted Alternative Incremental Facilities Debt”);

 

(u)          additional Indebtedness in an aggregate principal amount not to
exceed the greater of (x) $25,000,000 and (y) 5.5% of Total Assets (measured at
the time of incurrence);

 

(v)         [reserved];

 

(w)          (i) Indebtedness assumed in connection with any Permitted
Acquisition, provided that such Indebtedness was not incurred in contemplation
of such Permitted Acquisition and no Default or Event of Default has occurred
and is continuing, in an aggregate principal amount (together with any
Indebtedness incurred pursuant to clause (ii) below) not to exceed the greater
of $15,000,000 and 2.5% of Total Assets (measured at the time of incurrence),
plus unlimited additional Indebtedness so long as (A) if such Indebtedness is
secured (other than to the extent secured solely by Liens that are junior to the
Liens securing the Obligations or that are not on Collateral (provided that
obligations in respect of Capitalized Leases shall be deemed to be secured on
Collateral for purposes of this clause (A))) after giving Pro Forma Effect to
such Permitted Acquisition and such Indebtedness, the First Lien Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the most recent Test Period would
not be greater than 3.50:1.00, (B) if such Indebtedness is not covered by clause
(A) above, after giving Pro Forma Effect to such Permitted Acquisition and such
Indebtedness, the Net Leverage Ratio (calculated on a Pro Forma Basis) as of the
most recent Test Period would not be greater than 5.00:1.00 and (C) the Borrower
and its Restricted Subsidiaries are in Pro Forma Compliance; provided further,
that the maximum aggregate principal amount of Indebtedness that may be assumed
pursuant to this ‎Section 7.03(w)(i) by Non-Loan Parties shall not exceed the
greater of (x) $50,000,000 and (y) 8.5% of Total Assets (measured at the time of
incurrence); provided further that Indebtedness assumed pursuant to this
‎Section 7.03(w)(i) (together with any Indebtedness incurred or assumed by any
Non-Loan Party pursuant to Sections ‎7.03(r), ‎7.03(s) and ‎7.03(w)(ii)) shall
not exceed the greater of (x) $50,000,000 and (y) 8.5% of Total Assets (measured
at the time of incurrence) in the aggregate;

 

 126 

 

 

(ii)          Indebtedness (in the form of first lien secured or unsecured notes
or loans or secured notes or loans that are not secured by a lien on the
Collateral) incurred to finance a Permitted Acquisition, provided that no
Default or Event of Default has occurred and is continuing, in an aggregate
principal amount (together with any Indebtedness incurred pursuant to clause
‎(i) above) not to exceed the greater of $15,000,000 and 2.5% of Total Assets
(measured at the time of incurrence), plus unlimited additional Indebtedness so
long as (A) if such Indebtedness is secured on a pari passu basis with the Liens
on the Collateral securing the Obligations, after giving Pro Forma Effect to
such Permitted Acquisition and such Indebtedness, the First Lien Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the most recent Test Period would
not be greater than 3.50:1.00, (B) if such Indebtedness is unsecured or is not
secured by lien on the Collateral, after giving Pro Forma Effect to such
Permitted Acquisition and such Indebtedness, the Net Leverage Ratio (calculated
on a Pro Forma Basis) as of the most recent Test Period would not be greater
than 5.00:1.00 and (C) the Borrower and its Restricted Subsidiaries are in Pro
Forma Compliance; provided further, that the maximum aggregate principal amount
of Indebtedness that may be incurred pursuant to this Section 7.03(w)(ii) by
Non-Loan Parties shall not exceed the greater of (x) $50,000,000 and (y) 8.5% of
Total Assets (measured at the time of incurrence); provided further that
Indebtedness incurred pursuant to this Section 7.03(w)(ii) (together with any
Indebtedness incurred or assumed by any Non-Loan Party pursuant to Sections
‎7.03(r), ‎7.03(s) and 7.03(w)(i)) shall not exceed the greater of
(x)$50,000,000 and (y) 8.5% of Total Assets (measured at the time of incurrence)
in the aggregate; provided further, that (1) such Indebtedness has a final
maturity date equal to or later than 91 days after the final maturity date of
the Term A Loans, (2) as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
that of the Term A Loans, (3) if secured, such Indebtedness shall be secured on
a pari passu basis by the Collateral, (4) the terms and conditions reflect
market terms and conditions at the time of incurrence or issuance; provided that
the covenants and events of default are, taken as a whole, not materially
tighter than or in addition to those included in the Loan Documents (as
determined by the Borrower in good faith) (except for covenants or other
provisions applicable only after the Latest Maturity Date, it being understood
that to the extent any covenant is added for the benefit of the lenders
providing such Indebtedness, no consent shall be required from any Agent or any
Lender to the extent that such covenant is also added for the benefit of each
Facility) and (5) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, including
reasonably detailed calculations demonstrating compliance with clauses (1) and
(2);

 

(iii)        any Permitted Refinancing thereof;

 

 127 

 

 

(x)          (i) Indebtedness incurred by the Borrower (in the form of term
loans and revolving loans and, with respect to Indebtedness used to prepay Term
Loans, first lien secured or unsecured notes) to the extent that 100% of the Net
Cash Proceeds therefrom are, immediately after the receipt thereof, applied
solely to the prepayment of Term Loans in accordance with ‎Section 2.05(b)(iii)
or to the prepayment of Revolving Loans and concurrent termination of Revolving
Commitments; provided that (A) such Indebtedness shall not mature earlier than
the Maturity Date with respect to the relevant Term Loans being refinanced or
Revolving Commitments being replaced, as applicable, (B) as of the date of the
incurrence of such Indebtedness refinancing Term Loans, the Weighted Average
Life to Maturity of such Indebtedness shall not be shorter than that of the
remaining Term Loans being refinanced, (C) no Restricted Subsidiary is a
borrower or guarantor with respect to such Indebtedness unless such Restricted
Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently Guarantied the Obligations, (D) if secured, such
Indebtedness is secured on a pari passu basis by the Collateral (E) the
covenants and events of default are, taken as a whole, not materially more
favorable to the investors providing such refinancing indebtedness than those
applicable to the Term Loans being refinanced or the Revolving Commitments being
replaced, as applicable, or otherwise reflect market terms and conditions
(excluding pricing, call protection and optional prepayment or redemption terms)
on the date of issuance (as determined by the Borrower in good faith) (except
for covenants or other provisions applicable only after the Latest Maturity
Date, it being understood that to the extent any covenant is added for the
benefit of such refinancing indebtedness, no consent shall be required from any
Agent or any Lender to the extent that such covenant is also added for the
benefit of each Facility) and (F) the Borrower has delivered to the
Administrative Agent a certificate of a Responsible Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with clauses
‎(A) and ‎(B) and (ii) any Permitted Refinancing thereof;

 

(y)          Guarantee Obligations of the Borrower or any Restricted Subsidiary
in connection with the provision of credit card payment processing services; and

 

(z)          all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses ‎(a) through (y) above.

 

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the Dollars exchange rate in effect on the
date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the Dollars exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

 

 128 

 

 

For purposes of determining compliance with this ‎Section 7.03, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in clauses ‎(a) through ‎(y) above, the
Borrower may, in its sole discretion, divide, classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause ‎(a) of this ‎Section 7.03.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this ‎Section 7.03.

 

Section 7.04.         Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)          any Restricted Subsidiary may merge with (i) the Borrower
(including a merger the purpose of which is to reorganize the Borrower in a new
State within the United States); provided that the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries; provided that when any Restricted Subsidiary that is a Loan Party
is merging with another Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

 

(b)          (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) (A)
any Subsidiary may liquidate, wind up or dissolve, or (B) any Restricted
Subsidiary may change its legal form, in each case, if in either case, the
Borrower determines in good faith that such action is in the best interests of
the Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders and (iii) the Borrower may change its legal form if it determines in
good faith that such action is in the best interests of the Borrower and its
Subsidiaries, and the Administrative Agent reasonably determines it is not
disadvantageous to the Lenders;

 

(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section ‎7.02 (other than Section ‎7.02(f)) and Section ‎7.03,
respectively;

 

(d)          so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to ‎Section 7.02 (other than ‎Section 7.02(f));
provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of ‎Section 6.11;

 

(e)          [reserved]; and

 

 129 

 

 

(f)          so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, winding up, consolidation or Disposition, the purpose
of which is to effect a Disposition permitted pursuant to ‎Section 7.05 (other
than ‎Section 7.05(e)), may be effected.

 

Section 7.05.         Dispositions. Make any Disposition, except:

 

(a)          Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries;

 

(b)          Dispositions of inventory and immaterial assets in the ordinary
course of business (including allowing any patent issuances, registrations or
any patent applications or applications for registration of any immaterial IP
Rights to lapse or go abandoned in the ordinary course of business);

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

 

(d)          Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party (i)
the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
‎Section 7.02 (other than ‎Section 7.02(f)) or (iii) such Disposition shall
consist of the transfer of Equity Interests in or Indebtedness of any Foreign
Subsidiary to any other Foreign Subsidiary that is a Restricted Subsidiary;

 

(e)          Dispositions permitted by Section ‎7.02 (other than Section
‎7.02(f)), Section ‎7.04 and Section ‎7.06 and Liens (and realization on any
Liens) permitted by ‎Section 7.01 (other than ‎Section 7.01(m));

 

(f)          Dispositions in the ordinary course of business of Cash
Equivalents;

 

(g)          leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(h)          transfers of property subject to Casualty Events;

 

(i)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(j)          Dispositions of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;

 

(k)          the unwinding of any Swap Contract pursuant to its terms;

 

 130 

 

 

(l)          Permitted Sale Leasebacks;

 

(m)          Dispositions not otherwise permitted pursuant to this ‎Section
7.05; provided that (i) such Disposition shall be for fair market value as
reasonably determined by the Borrower or the applicable Restricted Subsidiary in
good faith based on sales of similar assets, if available, (ii) the Borrower or
the applicable Restricted Subsidiary complies with the applicable provisions of
‎Section 2.05, and (iii) with respect to any Disposition pursuant to this clause
‎(m) for a purchase price in excess of $5,000,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), (A) any liabilities (as shown on the most recent balance sheet of
the Borrower provided hereunder or in the footnotes thereto) of the Borrower or
any of its Restricted Subsidiaries, other than liabilities that are by their
terms subordinated in right of payment to the Obligations under the Loan
Documents, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (B) any securities, notes or other obligations received by
the Borrower or any of its Restricted Subsidiaries from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, shall be deemed to be
cash and (C) any Designated Non-Cash Consideration received by the Borrower and
its Restricted Subsidiaries in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause ‎(m) that is at that time
outstanding, not in excess of $10,000,000 at the time of the receipt of such
Designated Non-Cash Consideration (net of any non-cash consideration converted
into cash and Cash Equivalents received in respect of any such non-cash
consideration), with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

 

(n)          the abandonment or other Disposition of intellectual property which
are reasonably determined by the Borrower, in good faith, to be no longer
economical, negligible, obsolete or otherwise not material to its business;

 

(o)          the Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;

 

(p)          Dispositions of non-core or obsolete assets acquired in connection
with Permitted Acquisitions;

 

(q)          any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(r)          any forgiveness, writeoff or writedown of any intercompany
obligations or obligations owing pursuant to ‎Section 7.02(b); provided that any
forgiveness of obligations owing by a Non-Loan Party shall not result in
additional ability to make Investments in Non-Loan Parties in the amount of such
forgiven obligations; and

 

 131 

 

 

(s)          any Disposition or series of related Dispositions not otherwise
permitted pursuant to this ‎Section 7.05 in an amount not to exceed $5,000,000.

 

To the extent any Collateral is Disposed of as expressly permitted by this
‎Section 7.05 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is expressly permitted by this Agreement,
the Administrative Agent or the Collateral Agent, as applicable, shall be
authorized to take and shall take any actions deemed appropriate in order to
effect the foregoing.

 

Section 7.06.         Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)          each Restricted Subsidiary may make Restricted Payments to the
Borrower and to other Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

(b)          (i) the Borrower may redeem in whole or in part any of its Equity
Interests for another class of its Equity Interests or rights to acquire its
Equity Interests or with proceeds from substantially concurrent equity
contributions or issuances of new Equity Interests; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby and
(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by ‎Section 7.03) of
such Person;

 

(c)          [reserved];

 

(d)          to the extent constituting Restricted Payments, the Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section ‎7.02 (other than Section ‎7.02(f)) or
Section ‎7.04;

 

(e)          repurchases of Equity Interests in the ordinary course of business
in the Borrower or any Restricted Subsidiary deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(f)          the Borrower or any Restricted Subsidiary may, in good faith, pay
for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it held by any future, present or former employee, director,
officer or consultant (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Borrower or any of its
Subsidiaries pursuant to any employee, management or director equity plan,
employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of the Borrower or any Subsidiary; provided that such payments do not
to exceed $5,000,000 in any fiscal year; provided that any unused portion of the
preceding basket for any calendar year may be carried forward to succeeding
calendar years, so long as the aggregate amount of all Restricted Payments made
pursuant to this ‎Section 7.06(f) in any calendar year (after giving effect to
such carry forward) shall not exceed $10,000,000; provided further that
cancellation of Indebtedness owing to the Borrower or any of its Subsidiaries
from members of management of the Borrower or any of the Borrower’s Restricted
Subsidiaries in connection with a repurchase of Equity Interests of any of the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

 

 132 

 

 

(g)          netting of shares under stock option plans to settle option price
payments owed to employees and officers of the Borrower with respect thereto,
and netting of shares to settle such employees’ and officers’ federal, state and
income tax liabilities (if any) related to restricted stock units and similar
stock based awards thereunder;

 

(h)          the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;

 

(i)          the Borrower or any Restricted Subsidiary may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(j)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments to or other distributions payable in Qualified Equity
Interests of such Person;

 

(k)          [reserved];

 

(l)          the declaration and payment by the Borrower of dividends on the
common stock or common equity interests of the Borrower in an amount not to
exceed in any fiscal year the greatest of (x) the aggregate amount of dividends
on the common stock or common equity interests of the Borrower paid by the
Borrower in the prior fiscal year, (y) at the time of any such declaration by
the Borrower, an amount equal to 40% of the Consolidated Net Income of the
Borrower for the Test Period most recently ended and (z) $18,000,000; provided
that no Default or Event of Default shall have occurred and be continuing at the
time of the declaration of any such Restricted Payment;

 

(m)          the Borrower or any Restricted Subsidiary may make additional
Restricted Payment; provided that after giving Pro Forma Effect thereto, (i) the
Net Leverage Ratio (calculated on a Pro Forma Basis) is not greater than
3.00:1.00 as of the last day of the Test Period most recently ended on or prior
to the making of such Restricted Payment and (ii) no Default or Event of Default
shall have occurred and be continuing; and

 

(n)          Restricted Payments utilizing the amount of any cash contributions
or net cash proceeds from any Permitted Equity Issuance (or issuance of debt
securities that have been converted into or exchanged for Qualified Equity
Interests) (other than any cash contributions or equity or debt issuances to the
extent utilized in connection with other transactions permitted pursuant to
Sections 7.02, 7.06 or 7.09) received by or made to the Borrower after the
Closing Date.

 

 133 

 

 

Section 7.07.          [Reserved].

 

Section 7.08.         Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of the Borrower with a fair market value in
excess of $2,000,000, whether or not in the ordinary course of business, other
than:

 

(a)          transactions between or among the Borrower or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

 

(b)          transactions on terms not less favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

 

(c)          the Transaction and the payment of fees and expenses related to the
Transaction;

 

(d)          equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any
Restricted Subsidiary permitted under ‎Section 7.06;

 

(e)          loans, Investments and other transactions by and among the Borrower
and/or one or more Subsidiaries and joint ventures to the extent permitted under
(or not prohibited by) this ‎Article 7;

 

(f)          employment and severance arrangements between the Borrower or any
of its Subsidiaries and their respective officers and employees in the ordinary
course of business as determined in good faith by the board of directors or
senior management of the relevant Person and transactions pursuant to stock
option plans and employee benefit plans and arrangements;

 

(g)          the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries in the ordinary
course of business;

 

(h)          transactions pursuant to permitted agreements in existence on the
Closing Date and disclosed or referenced in any Form 10-K, Form 10-Q, 8-K or
proxy statement, as applicable, filed with the SEC prior to or on the Closing
Date (excluding any Section entitled “Risk Factors” therein) or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

 

(i)          Restricted Payments permitted under ‎Section 7.06; and

 

(j)          the issuance of Equity Interests of the Borrower, including the
issuance of such Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Subsidiaries.

 

 134 

 

 

Section 7.09.         Prepayments, Etc., of Indebtedness.

 

(a)          Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Junior Debt (it being understood
that payments of regularly scheduled interest and mandatory prepayments
(including AHYDO payments) under such Junior Debt Documents shall be permitted),
except for (i) the refinancing thereof with the Net Cash Proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing), (ii) the conversion thereof to Equity Interests (other than
Disqualified Equity Interests) of the Borrower and (iii) additional prepayments,
redemptions, purchases, defeasances and other payments, provided that after
giving Pro Forma Effect thereto, (x) the Net Leverage Ratio (calculated on a Pro
Forma Basis) is not greater than 3.00:1.00 as of the last day of the Test Period
most recently ended on or prior to the making of such prepayment, redemption,
purchase, defeasance and other payment and (y) no Default or Event of Default
shall have occurred and be continuing.

 

(b)          Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of the Junior Debt Documents
without the consent of the Required Lenders (not to be unreasonably withheld or
delayed).

 

Section 7.10.         Financial Covenants.

 

(a)          Maximum First Lien Net Leverage Ratio. Permit the First Lien Net
Leverage Ratio as of the last day of any Test Period, commencing with the Test
Period ending September 30, 2017 to be greater than 4.00:1.00.

 

Notwithstanding the foregoing, at the election of the Borrower, up to three
times during the term of this Agreement, the First Lien Net Leverage Ratio set
forth above may be increased to accommodate a Qualifying Material Acquisition,
as determined by the Borrower and as designated in the Compliance Certificate or
earlier notice given by the Borrower in connection with such Qualifying Material
Acquisition; provided, however, (i) such increase will not go into effect until
the closing of such Permitted Acquisition and, at the Borrower’s election, such
increase shall apply either (x) for the fiscal quarter in which such Qualifying
Material Acquisition is consummated and the three full fiscal quarters
immediately following the consummation thereof or (y) for the four fiscal
quarters immediately following the fiscal quarter in which such Qualifying
Material Acquisition is consummated, and immediately upon the expiration of the
applicable time period referenced in clause (x) or (y) above, the required First
Lien Net Leverage Ratio shall revert to 4.00 to 1.00 for the measurement period
in which such step-down occurs; and (ii) in no event shall the First Lien Net
Leverage Ratio after giving effect to any such step-up exceed 4.50 to 1.00.

 

(b)          Minimum Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as of the last day of any Test Period,
commencing with the Test Period ending September 30, 2017 to be less than 3.00
to 1.00.

 

 135 

 

 

Section 7.11.         Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

 

Section 7.12.         Burdensome Agreements. Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of (v) any
Restricted Subsidiary to make Restricted Payments to any Loan Party, (w) any
Restricted Subsidiary to make loans or advances to any Loan Party, (x) any
Restricted Subsidiary to transfer any of its property to any Loan Party, (y) the
Borrower or any Restricted Subsidiary to pledge its property pursuant to the
Loan Documents or (z) any Loan Party to create, incur, assume or suffer to exist
any Lien upon any of their respective properties or revenues, whether now owned
or hereafter acquired, for the benefit of the Secured Parties with respect to
the Obligations under the Loan Documents, except in respect of any of the
matters referred to in clauses (v) through (z) above:

 

(i)          restrictions and conditions imposed by law or any Loan Document;

 

(ii)         restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

 

(iii)        customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or any assets pending such sale; provided
that such restrictions and conditions apply only to the Subsidiary or assets
that is or are to be sold and such sale is permitted (or is required to be
permitted) hereunder;

 

(iv)        customary provisions in leases, licenses and other contracts
restricting the assignment thereof;

 

(v)         restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent such restriction applies
only to the property securing such Indebtedness;

 

(vi)        restrictions or conditions set forth in any agreement in effect at
any time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;

 

(vii)       restrictions or conditions in any Indebtedness permitted pursuant to
‎Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance (as
determined by the Borrower in good faith) or, in the case of Indebtedness of any
Non-Loan Party, are imposed solely on such Non-Loan Party and its Subsidiaries
and are market terms at the time of issuance (as determined by the Borrower in
good faith); provided that any such restrictions or conditions permit compliance
with the Collateral and Guarantee Requirement and ‎Section 6.11;

 

 136 

 

 

(viii)      restrictions on cash or other deposits imposed by agreements entered
into in the ordinary course of business; and

 

(ix)         encumbrances and restrictions under the Organization Documents of
JV Entities.

 

Section 7.13.         Anti-Corruption Laws. Directly or, to the Borrower’s
knowledge, indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar applicable anti-corruption legislation in
other jurisdictions.

 

Article 8
Events of Default and Remedies

 

Section 8.01.         Events of Default. Any of the following events referred to
in any of clauses ‎(a) through ‎(k) inclusive of this ‎Section 8.01 shall
constitute an “Event of Default”:

 

(a)          Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)          Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section ‎6.03(a) or Section
‎6.05 (solely with respect to the Borrower), Section ‎6.12, Section ‎6.14 or
‎Article 7; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section ‎8.01(a) or ‎(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and such incorrect or
misleading representation, warranty, certification or statement of fact, if
capable of being cured, remains so incorrect or misleading for thirty (30) days
after receipt by the Borrower of written notice thereof by the Administrative
Agent or the Required Lenders; or

 

 137 

 

 

(e)          Cross-Default. Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, after giving effect to any
grace period, with the giving of notice if required, all such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that such failure
is unremedied and is not waived by the holders of such Indebtedness; or

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any of the
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

 

(h)          Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

 138 

 

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or termination, withdrawal or other event similar
to an ERISA Event occurs with respect to a Foreign Plan that could reasonably be
expected to result in a Material Adverse Effect; or

 

(j)          Invalidity of Loan Documents. Any material provision of this
Agreement or any Collateral Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section ‎7.04
or Section ‎7.05) or solely as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Collateral Document
ceases to create a valid and perfected first priority lien on the Collateral
covered thereby (to the extent required hereby or thereby); or any Loan Party
contests in writing the validity or enforceability of any material provision of
this Agreement or any Collateral Document; or any Loan Party denies in writing
that it has any or further liability or obligation under this Agreement or any
Collateral Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind this Agreement or any Collateral Document; or

 

(k)          Change of Control. There occurs any Change of Control.

 

Section 8.02.         Remedies Upon Event of Default.

 

(a)          If any Event of Default occurs and is continuing the Administrative
Agent may and, at the request of the Required Lenders, shall take any or all of
the following actions:

 

(i)          declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(ii)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(iii)        require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(iv)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

 139 

 

 

provided that upon the occurrence of an Event of Default under ‎Section 8.01(f)
with respect to the Borrower, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

Section 8.03.         Exclusion of Immaterial Subsidiaries. Solely for the
purpose of determining whether a Default has occurred under clause ‎(f) or ‎(g)
of ‎Section 8.01, any reference in any such clause to any Restricted Subsidiary
or Loan Party shall be deemed not to include any Subsidiary that is an
Immaterial Subsidiary or at such time could, upon designation by the Borrower,
become an Immaterial Subsidiary affected by any event or circumstances referred
to in any such clause unless the Consolidated EBITDA of such Subsidiary together
with the Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause, shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries.

 

Section 8.04.         Application of Funds. If the circumstances described in
‎Section 2.12(g) have occurred, or after the exercise of remedies provided for
in ‎Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to ‎Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under ‎Section 10.04 and amounts payable under
‎Article 3) payable to each Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under ‎Section 10.04 and amounts
payable under ‎Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans and L/C Borrowings,
the Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations, and to the Administrative Agent for the account of the L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

 140 

 

 

Last, the balance, if any, after all of the Obligations (other than contingent
indemnity obligations) have been paid in full, to the Borrower or as otherwise
required by Law;

 

provided, however, that notwithstanding anything to the contrary in this
Agreement or any other Loan Document in no circumstances shall proceeds of any
Collateral constituting an asset of a Loan Party that is not a Qualified ECP
Guarantor be applied towards the payment of any Obligations constituting Swap
Obligations, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Obligations otherwise set
forth above in this Section.

 

Subject to ‎Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

Article 9
Administrative Agent and Other Agents

 

Section 9.01.         Appointment and Authorization of Agents.

 

(a)          Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Loan
Document, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

 141 

 

 

(b)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this ‎Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this ‎Article 9 and in the definition of “Related Parties” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to ‎Section
9.02 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this ‎Article 9
(including ‎Section 9.07) and ‎Article 10, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

(d)          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 9.02.         Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.03.         Liability of Agents.

 

(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

 142 

 

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections ‎10.01 and ‎8.02) or
(ii) in the absence of its own gross negligence or willful misconduct (in each
case, as determined in a final, non-appealable judgment of a court of competent
jurisdiction).

 

(c)          The Administrative Agent shall not be responsible to any Lender for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or
(vi) the satisfaction of any condition set forth in ‎Article 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

(d)          The Administrative Agent shall not have any duties or
responsibilities or be liable for monitoring or enforcing ‎Section
10.07(b)(ii)(E).

 

(e)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not ‎(x) be obligated to ascertain, monitor or inquire as to whether
any Lender or prospective Lender is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment of Loans, or
disclosure of confidential information, to any ‎Disqualified Lender.

 

 143 

 

 

Section 9.04.         Reliance by Agents.

 

(a)          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the relevant L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken in good faith by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 9.05.         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

Section 9.06.         Credit Decision; Disclosure of Information by Agents. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent or their respective Related Parties.

 

 144 

 

 

Section 9.07.         Agents in Their Individual Capacities.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or any Affiliate of a Loan Party (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

 

Section 9.08.         Successor Agents.

 

The Administrative Agent may resign, upon 30 days prior notice to the Lenders,
each L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, which appointment of a successor agent shall require the consent of the
Borrower (except during the existence of an Event of Default under Section
‎8.01(f) or ‎(g)), which consent shall not be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers (without the consent of any of the Lenders or the
L/C Issuers but with the consent of the Borrower (except during the existence of
an Event of Default under Section ‎8.01(f) or ‎(g)), which consent shall not be
unreasonably withheld or delayed), appoint a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall such
successor Administrative Agent be a Defaulting Lender or Disqualified Lender;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or any L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed); (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section and (iii) the
Borrower and the Lenders agree that in no event shall the retiring
Administrative Agent and Collateral Agent or any of their respective Affiliates
or any of their respective officers, directors, employees, agents, advisors,
partners, trustees or representatives have any liability to the Loan Parties,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the failure of a successor Administrative Agent or Collateral Agent to be
appointed and to accept such appointment. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this ‎Section 9.09). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this ‎Article 9 and Sections ‎10.04 and ‎10.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

 145 

 

 

Section 9.09.         Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section ‎2.09 and Section ‎10.04) allowed in
such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

 146 

 

 

(c)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section ‎2.09 and Section ‎10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.         Collateral and Guaranty Matters. The Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably agree:

 

(a)          that any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations under Secured
Hedge Agreements not yet due and payable, (y) Cash Management Obligations not
yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable), the expiration or termination of all Letters of Credit and
any other obligation (including a guarantee that is contingent in nature), (ii)
at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person other than the Borrower or any of
its Restricted Subsidiaries that are Guarantors, (iii) subject to ‎Section
10.01, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause ‎(c) or ‎(d) below, or (v) if the property
subject to such Lien becomes subject to the exclusions set forth in the last
paragraph of the definition of Collateral and Guarantee Requirement pursuant to
a transaction not prohibited by this Agreement;

 

(b)          to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by ‎Section 7.01(i)
and ‎(o);

 

(c)          that any Subsidiary Guarantor shall be automatically released from
its obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder; and

 

(d)          if any Subsidiary Guarantor shall cease to be a Material Subsidiary
(as certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released.

 

 147 

 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this ‎Section
9.11. In each case as specified in this ‎Section 9.11, the Administrative Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
to), at the Borrower’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
or subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this ‎Section 9.11.

 

Section 9.11.         Other Agents; Arrangers and Managers. None of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such or in its capacity, as applicable, as
the Administrative Agent or L/C Issuer hereunder. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

Section 9.12.         Appointment of Supplemental Administrative Agents.

 

(a)          It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and, collectively, as “Supplemental Administrative
Agents”).

 

(b)          In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this ‎Article 9 and of Section
‎10.04 and Section ‎10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

 

 148 

 

 

(c)          Should any instrument in writing from any Loan Party be required by
any Supplemental Administrative Agent so appointed by the Administrative Agent
for more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

Section 9.13.         Withholding Tax. To the extent required by any applicable
Law, the Administrative Agent may deduct or withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective) or any Excluded
Taxes attributable to such Lender are payable by the Administrative Agent in
connection with any Loan Document, such Lender shall indemnify and hold harmless
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to Tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this ‎‎Section 9.13. The agreements in
this ‎‎Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this ‎‎Section 9.13, include any L/C Issuer and
(2) this ‎Section 9.13 shall not limit or expand the obligations of the Borrower
or any Guarantor under ‎Section 3.01 or any other provision of this Agreement.

 

Section 9.14.         Cash Management Obligations and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of ‎Section
8.04, the Guaranty or any Collateral by virtue of the provisions hereof or of
the Guaranty or any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this ‎Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

 149 

 

 

Article 10
Miscellaneous

 

Section 10.01.         Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and (to the extent that such waiver, amendment or modification does not
affect the rights, duties, privileges or obligations of the Administrative Agent
under this Agreement, the Administrative Agent shall execute such waiver,
amendment or other modification to the extent approved by the Required Lenders;
provided that, to the extent such waiver, amendment or modification was
delivered to the Administrative Agent and does not affect the rights, duties,
privileges or obligations of the Administrative Agent under this Agreement, the
Administrative Agent’s failure to so execute shall not impact the effectiveness
of such waiver, amendment or modification), each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

 

(a)          extend or increase the Commitment of any Lender without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in ‎Section 4.02
or the waiver of any Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

 

(b)          postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section ‎2.07 or Section ‎2.08 without
the written consent of each Lender directly and adversely affected thereby, it
being understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

 

(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this ‎Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby, it being understood that any change to the
definition of First Lien Net Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in the rate of interest; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

 150 

 

 

(d)          change any provision of this ‎Section 10.01, the definition of
“Required Lenders,” “Required Revolving Credit Lenders” or “Pro Rata Share” or
Section ‎2.05(b)(iv)(Y), Section ‎2.05(d)(iv) (with respect to the requirement
to make ratable payments), Section ‎2.06(c), Section ‎2.13 or Section ‎8.04
without the written consent of each Lender directly and adversely affected
thereby;

 

(e)          release all or substantially all of the value of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender; provided that any transaction permitted under Section ‎7.04 or
Section ‎7.05 shall not be subject to this clause (e) to the extent such
transaction does not result in the release of all or substantially all of the
Collateral;

 

(f)          release all or substantially all of the Guaranties in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section ‎7.04 or
Section ‎7.05 shall not be subject to this clause ‎(f) to the extent such
transaction does not result in the release of all or substantially all of the
Guaranties;

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
change any provision of ‎‎Section 1.09 or affect the rights or duties of an L/C
Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iii) ‎Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (iv) any amendment or waiver that
by its terms affects the rights or duties of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders and (v) only the
consent of the Required Revolving Credit Lenders shall be necessary to waive any
conditions set forth in ‎Section 4.02 to the making of any Revolving Loans ‎.
Notwithstanding the foregoing this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Credit Loans, the Incremental Term Loans, if
any, and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

 151 

 

 

Notwithstanding anything to the contrary contained in this ‎Section 10.01, (i)
the Borrower and the Administrative Agent may, without the input or consent of
the Lenders, effect amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections ‎2.14 and ‎2.15; (ii) the Agent Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; (iii) the Administrative Agent is hereby authorized
by the Lenders to approve the forms of Collateral Documents as contemplated
herein, and to enter into any Loan Documents in such forms as approved by it on
or prior to the Closing Date (and thereafter as contemplated by the provisions
of this Credit Agreement); (iv) the Administrative Agent shall be permitted to
agree to the form of, and approve such modifications to, the Schedules hereto on
or prior to the Closing Date as shall be reasonably satisfactory to the
Administrative Agent; (v) the Borrower and the Administrative Agent may without
the input or consent of the Lenders, effect amendments to this Agreement and the
other Loan Documents that are not materially adverse to the Lenders (or one or
more Facilities thereof); (vi) if the Administrative Agent and the Borrower have
jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any Loan Document, then the Administrative Agent and
the Borrower shall be permitted to amend such provision without the input or
consent of the Lenders and (vii) any guarantees, collateral security documents
and related documents executed by the Borrower or any Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended, supplemented and waived
with the consent of the Administrative Agent at the request of the Borrower
without the need to obtain the consent of any other Lender if such amendment,
supplement or waiver is delivered in order (a) to comply with local Law or
advice of local counsel, (b) to cure ambiguities, omissions, mistakes or defects
or (c) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

 

Section 10.02.         Notices and Other Communications; Facsimile Copies.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection ‎(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to the Borrower, the Administrative Agent or an L/C Issuer, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule ‎10.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in ‎Section 10.02(b) shall be effective as provided in such ‎Section
10.02(b).

 

 152 

 

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to ‎Article 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

 153 

 

 

(d)          Change of Address, Etc. Each of the Borrower, the Administrative
Agent and the L/C Issuer may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and each L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices and Committed Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance in good faith by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

(f)          Notice to other Loan Parties. The Borrower agrees that notices to
be given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this ‎Section
10.02 with the same effect as if given to such other Loan Party in accordance
with the terms hereunder or thereunder.

 

Section 10.03.         No Waiver; Cumulative Remedies. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

 154 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with ‎Section 8.02 for the benefit of all the
Lenders and each L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) any Lender from exercising setoff rights in accordance with
‎Section 10.09 (subject to the terms of ‎Section 2.13), or (b) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to ‎Section 8.02.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with ‎Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
‎Section 10.09 (subject to the terms of ‎Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to ‎Section 8.02 and (ii) in addition to the
matters set forth in clauses (c), (d) and (e) of the preceding proviso and
subject to ‎Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

Section 10.04.         Attorney Costs and Expenses. The Borrower agrees to pay
or reimburse (a) the Administrative Agent and the Lead Arrangers for all
reasonable and documented or invoiced out-of-pocket costs and expenses
associated with the syndication of the Term Loans and Revolving Credit Loans
(including reasonable and documented out of pocket travel expenses) and the
preparation and negotiation of this Agreement and the other Loan Documents
entered into on or about, or prior to, the Closing Date (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Davis Polk & Wardwell LLP and, if necessary, one local counsel in each
relevant jurisdiction, (b) the Agent and the Lenders for all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all costs and expenses incurred in connection with any
workout in respect of the Loans, all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of one counsel to the Agents and the Lenders and,
if necessary, one local and foreign counsel in each relevant jurisdiction and,
in the event of a potential conflict of interest where the Lender affected by
such conflict informs the Borrower of such conflict, such additional counsels as
are reasonably required, and (c) the Agents for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the administration,
amendment, modification, waiver and/or enforcement of this Agreement and the
other Loan Documents, including all Attorney Costs of one counsel to the Agents
and, if necessary, one local and foreign counsel in each relevant jurisdiction.
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this ‎Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
‎Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

 

 155 

 

 

Section 10.05.         Indemnification. (a) Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each L/C Issuer, each Agent, each Lender, each Lead Arranger, the
Syndication Agent and each Related Party of the foregoing (collectively, the
“Indemnitees”) from and against any and all losses, liabilities, damages,
claims, and reasonable and documented or invoiced out-of-pocket fees and
expenses, joint or several (including reasonable Attorney Costs of one counsel
for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) of any such Indemnitee of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or Release or threat of Release of Hazardous Materials on, at,
under or from any property currently or formerly owned, leased or operated by
the Borrower, any Subsidiary or any other Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party or any of its Subsidiaries, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (regardless
of whether such Indemnitees is a party thereto and whether or not such
proceedings are brought by the Borrower, its equity holders, its Affiliates,
creditors or any other third person) (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding) (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of its Related
Indemnified Persons (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (y) a material breach of the Loan Documents
by such Indemnitee or one of its Affiliates (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (z) disputes
to the extent such disputes do not arise from any act or omission of the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than claims against an Indemnitee acting in its
capacity as an L/C Issuer, Agent, Lead Arranger, Syndication Agent or similar
role under the Loan Documents). No Indemnitee shall be liable for any damages
arising from the use or misuse by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the Borrower’s
indemnity and reimbursement obligations to the extent set forth in Section
‎10.04 and Section ‎10.05(a). In the case of an investigation, litigation or
other proceeding to which the indemnity in this ‎Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, partners, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this ‎Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this ‎Section 10.05. The agreements in this ‎Section 10.05 shall
survive the resignation of any Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
‎Section 10.05 shall not apply to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc., with respect to a non-Tax
claim.

 

 156 

 

 

(b)          To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section ‎10.04 or Section ‎10.05(a)
to be paid by it to any Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent), such L/C Issuer or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent) or such L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection ‎(b) are subject
to the provisions of ‎Section 2.12(e).

 

Section 10.06.         Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate, in the applicable currency of
such payment.

 

 157 

 

 

Section 10.07.         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under ‎Section 7.04), the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee, (ii) by way of participation in accordance
with the provisions of ‎Section 10.07(e), (iii) by way of pledge or assignment
of a security interest subject to the restrictions of ‎Section 10.07(g) or (iv)
to an SPC in accordance with the provisions of ‎Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in ‎Section
10.07(e) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, each L/C Issuer and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“Assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this ‎Section 10.07(b)
and participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)         the Borrower; provided that, no consent of the Borrower shall be
required for an assignment of any (x) Term Loan to any other Lender, any
Affiliate of a Lender or any Approved Fund or, if an Event of Default under
Section ‎8.01(a), ‎(f) or ‎(g) has occurred and is continuing, any Assignee or
(y) Revolving Credit Facility to any Revolving Credit Lender, any Affiliate of a
Revolving Credit Lender or any Approved Fund or, if an Event of Default under
Section ‎8.01(a), ‎(f) or ‎(g) has occurred and is continuing, any Assignee;
provided, however, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of (i) all or any
portion of a Term Loan to another Lender, an Affiliate of a Lender or an
Approved Fund or (ii) all or any portion of a Revolving Credit Commitment or
Revolving Credit Loan to a Revolving Credit Lender or an Affiliate of a
Revolving Credit Lender; and

 

 158 

 

 

(C)         in the case of any assignment of any of the Revolving Credit
Facility, each L/C Issuer at the time of such assignment; provided that no
consent of such L/C Issuers shall be required for any assignment of all or any
portion of a Revolving Credit Commitment or Revolving Credit Loan to a Revolving
Credit Lender or an Affiliate of a Revolving Credit Lender.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of each of the Revolving Credit Facility and a Term
Loan) unless the Borrower and the Administrative Agent otherwise consents;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section ‎8.01(a), ‎(f) or ‎(g) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by ‎Section 3.01(f);

 

(D)         no such assignment shall be made (I) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries except in accordance with ‎Section
2.05(d), or (II) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person); and

 

(E)         the Assignee shall not be a Disqualified Lender; and a Lender may
only disclose the list of Disqualified Lenders to a potential assignee that
agrees that, unless it becomes a Lender, it will keep the list confidential on
terms substantially similar to those in ‎10.08 of this Agreement.

 

This clause ‎(b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

 159 

 

 

(c)          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to ‎Section 10.07(d) and receipt by the Administrative Agent from
the parties to each assignment of a processing and recordation fee of $3,500
(provided that (i) such fee shall not apply to assignments by the Initial
Lenders, or any of their respective Affiliates and (ii) the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections ‎3.01, ‎3.04, ‎3.05, ‎10.04 and
‎10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, and the surrender by the assigning
Lender of its Note (if any), the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
‎(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with ‎Section
10.07(e). For greater certainty, any assignment by a Lender pursuant to this
‎Section 10.07 shall not in any way constitute or be deemed to constitute a
novation, discharge, recession, extinguishment or substitution of the existing
Indebtedness and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligations.

 

(d)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

 160 

 

 

(e)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or any L/C Issuer, sell participations to
any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person, or a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents, the L/C Issuers and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section ‎10.01(a), ‎(b), ‎(c), ‎(e) or
‎(f) that directly affects such Participant. Subject to ‎Section 10.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections ‎3.01, ‎3.04 and ‎3.05 (through the applicable Lender), subject to the
requirements and limitations of such Sections (including Sections ‎3.01(e) and
‎(f) and Section ‎3.04(e)) and Sections ‎3.06 and ‎3.07, to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
‎Section 10.07(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of ‎Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to ‎Section 2.13 as
though it were a Lender. Any Lender that sells participations shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), maintain a register on which it enters
the name and the address of each Participant and the principal amounts (and
related interest amounts) of each Participant’s participation interest in the
Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent demonstrable error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish in connection with a Tax
audit or other Tax proceeding that such commitment, loan, letter of credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section ‎3.01, ‎3.04 or ‎3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent or except to the extent such entitlement to a
greater payment results from a Change in Law after the Participant became a
Participant.

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

 161 

 

 

(h)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled
to the benefit of Sections ‎3.01, ‎3.04 and ‎3.05, subject to the requirements
and limitations of such Sections (including Sections ‎3.01(e) and ‎(f)) and
Section ‎3.06 and Section ‎3.07, to the same extent as if such SPC were a
Lender, but neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section ‎3.01, ‎3.04 or ‎3.05) except to the extent any entitlement to
greater amounts results from a Change in Law after the grant to the SPC
occurred, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable and such
liability shall remain with the Granting Lender, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any nonpublic information relating to its funding of Loans to
any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

 

(i)          Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and (2)
any Lender that is a Fund may create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
‎Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)          Notwithstanding anything to the contrary contained herein, any L/C
Issuer may, upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer; provided that on or prior to the expiration of such
30-day period with respect to such resignation, the relevant L/C Issuer shall
have identified, in consultation with the Borrower, a successor L/C Issuer
willing to accept its appointment as successor L/C Issuer. In the event of any
such resignation of an L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor L/C Issuer
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to ‎Section 2.03(c)).

 

 162 

 

 

(k)          Disqualified Lenders. (i) No assignment shall be made to any Person
that was a Disqualified Lender as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.07, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment). For the avoidance of
doubt, with respect to any assignee that becomes a Disqualified Lender after the
applicable Trade Date, (x) such assignee shall not retroactively be disqualified
from becoming a Lender and (y) the execution by the Borrower of an Assignment
and Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender. Any assignment in
violation of this clause (k)(i) shall not be void, but the other provisions of
this clause (k) shall apply.

 

(ii)         If any assignment is made to any Disqualified Lender without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Lender after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Lender and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Lender and repay all obligations of the Borrower
owing to such Disqualified Lender in connection with such Revolving Credit
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Loan Documents and/or (C) require such Disqualified Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.07), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and the
other Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in 10.07(c), (ii)
such assignment does not conflict with applicable Laws and (iii) in the case of
clause (B), the Borrower shall not use the proceeds from any Loans to prepay
Term Loans held by Disqualified Lenders.

 

 163 

 

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

(iv)        The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time on the Platform, including that portion of the Platform that is
designated for “public side” Lenders or (B) provide such list of Disqualified
Lenders to each Lender requesting the same.

 

 164 

 

 

Section 10.08.         Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information and to not use or
disclose such information, except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ respective partners, directors, officers,
employees, trustees, investment advisors, professionals and other experts and
agents, including accountants, legal counsel and other advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) pursuant to the order of
any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable Law, rule or
regulation or compulsory legal process based on the advice of counsel (in which
case such Agent or Lender agrees (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
Governmental Authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (c) upon the request
or demand of any regulatory authority having or purporting to have jurisdiction
over such Agent or Lender or any of their respective Affiliates (in which case
such Agent or Lender agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or Governmental
Authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to
disclosure); (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this ‎Section
10.08 (or as may otherwise be reasonably acceptable to the Borrower), to any
pledgee referred to in Section ‎10.07(g) or ‎(i), counterparty to a Swap
Contract, Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement (it being understood that the list of Disqualified Lenders provided by
the Borrower and any updates thereto from time to time may be disclosed to any
assignee or prospective assignee in reliance on this clause (e)); (f) with the
written consent of the Borrower; (g) to the extent such Information(x) becomes
publicly available other than as a result of a breach of this ‎Section 10.08 or
(y) is or was received by any Agent or any Lender or any of their respective
Affiliates from a third party that is not, to such party’s knowledge, subject to
contractual or fiduciary confidentiality obligations owning to the Borrower, (h)
to the extent such information is independently developed by such Agent or
Lender or any of their respective Affiliates; (i) to any Governmental Authority
or examiner regulating any Lender; (j) to any rating agency when required by it
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); (k) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; or (l) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder. In addition, the Agents and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this ‎Section
10.08, “Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Borrower or any of their
subsidiaries or their business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this ‎Section 10.08, including, without
limitation, information delivered pursuant to Section ‎6.01, ‎6.02 or ‎6.03
hereof.

 

 165 

 

 

Section 10.09.         Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of ‎Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Notwithstanding anything to the
contrary contained herein, no Lender or its Affiliates and no L/C Issuer or its
Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owning by such Lender or its Affiliates or such L/C Issuer or its
Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party which is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code unless such Subsidiary is not a
direct or indirect Subsidiary of the Borrower. Each Lender and L/C Issuer agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender or L/C Issuer, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, each Lender
and each L/C Issuer under this ‎Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent,
such Lender and such L/C Issuer may have.

 

Section 10.10.         Counterparts. This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

Section 10.11.         Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that (i) the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement and (ii)
the Commitment Letter shall continue to be in full force and effect to the
extent set forth in Section 9 thereof. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

Section 10.12.         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

 166 

 

 

Section 10.13.         Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 10.14.         GOVERNING LAW; Jurisdiction, etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

 

(b)          JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION ‎10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 167 

 

 

Section 10.15.         WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.16.         Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
shall have been notified by each Lender and L/C Issuer that each such Lender and
L/C Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by ‎Section 7.04.

 

Section 10.17.         Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

 168 

 

 

Section 10.18.          Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this ‎Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

Section 10.19.          USA PATRIOT Act. Each Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the USA PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Section 10.20.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower its
Subsidiaries, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (ii) in connection with the transactions
contemplated hereby or the process leading thereto, the Agents, the Lead
Arrangers, the Lenders and their respective Subsidiaries (as the case may be)
are acting solely as a principal and not as agents or fiduciaries of the
Borrower, its Subsidiaries or any other Person, (iii) the Agents, the Lead
Arrangers, the Lenders and their respective Subsidiaries (as the case may be)
have not assumed an advisory or fiduciary responsibility or any other obligation
in favor of the Borrower or its Subsidiaries with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agents, the Lead Arrangers, the Lenders or any of their respective Subsidiaries
have advised or are currently advising the Borrower or its Subsidiaries on other
matters) except the obligations expressly set forth in this Agreement, the other
Loan Documents and the Commitment Letter and (iv) you have consulted your own
legal and financial advisors to the extent you deemed appropriate. The Borrower
further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that the Borrower and its Subsidiaries are responsible for making
their own independent judgment with respect to such transactions and the process
leading thereto. The Borrower agrees, and acknowledges its Subsidiaries’
understanding, that they will not claim that the Agents, the Lead Arrangers, the
Lenders or their respective Subsidiaries, as the case may be, have rendered
advisory services of any nature or respect, or owe a fiduciary or similar duty
to the Borrower or its Subsidiaries, in connection with such transaction or the
process leading thereto.

 

 169 

 

 

Section 10.21.          Appointment of Borrower. Each of the Loan Parties hereby
appoints the Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and agrees that (a) the Borrower may execute
such documents and provide such authorizations on behalf of such Loan Parties as
the Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer or the
Lenders may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Borrower on behalf of each of the Loan
Parties.

 

Section 10.22.         Electronic Execution of Assignments and Certain Other
Documents. The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

 

Section 10.23.         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

 170 

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
equity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.24.         MIRE Events. Each of the parties hereto acknowledges and
agrees that, if there are any Mortgaged Properties, any increase, extension or
renewal of any of the Commitments or Loans (including the provision of
Incremental Facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Revolving Credit Loans or (iii)
the issuance, renewal or extension of Letters of Credit) shall be subject to
(and conditioned upon): (1) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Properties as
required by Flood Insurance Laws and as otherwise reasonably required by the
Administrative Agent and (2) the Administrative Agent shall have received
written confirmation from the Lenders, flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably withheld, conditioned or delayed).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 171 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  PHIBRO ANIMAL HEALTH
CORPORATION, as the Borrower       By: /s/ David C. Storbeck     Name: David C.
Storbeck     Title: Vice President Finance and Treasurer

 

 

 

 

  BANK OF AMERICA, N.A. as
Administrative Agent and Collateral Agent       By: /s/ Paley Chen     Name:
Paley Chen     Title:   Vice President

 

 2 

 

 

 

  BANK OF AMERICA, N.A.  as L/C Issuer
and Lender       By: /s/ William P. Warren     Name: William P. Warren    
Title:   Senior Vice President

 



 3 

 

 

  CÖOOPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH
as Joint Lead Arranger, Joint Bookrunner
and Syndication Agent       By: /s/ Naoko Kojima     Name: Naoko Kojima    
Title:   Executive Director       By: /s/ Sergio Garcia     Name: Sergio Garcia
    Title:   Vice President

 

 4 

 

 

  CÖOOPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH
as Lender       By: /s/ Stewart Kalish     Name: Stewart Kalish     Title:
  Executive Director       By: /s/ David Vernon     Name: David Vernon    
Title:   Vice President

 



5 

 

 



 

AgStar Financial Services, PCA,

as a Lender

      By: /s/ Graham J. Dee     Name: Graham J. Dee     Title:   VP Capital
Markets

 

 

6 

 

 

 

 

Farm Credit Services of America, PCA,

as a Lender

      By: /s/ Steven L. Moore     Name: Steven L. Moore     Title:   Vice
President

 

 

7 

 

 

 

 

United FCS, PCA d/b/a FCS Commercial Finance Group, PCA,

as a Lender [and L/C Issuer]

      By: /s/ Lisa Caswell     Name: Lisa Caswell     Title:   Vice President

 

 

8 

 

 

 

 

Fifth Third Bank,

as a Lender [and L/C Issuer]

      By: /s/ Regan Rybarczyk     Name: Regan Rybarczyk     Title:   Vice
President

 

 

9 

 

 

 

 

Wells Fargo Bank, N.A.,

as a Lender

      By: /s/ Teddy Koch     Name: Teddy Koch     Title:   Director

 

 

10 

 

 

 

 

TD Bank N.A.,

as a Lender [and L/C Issuer]

      By: /s/ Steve Levi     Name: Steve Levi     Title:   Senior Vice President

 

 

11 

 

 

 

 

Bank of the West,

as a Lender [and L/C Issuer]

      By: /s/ Brock Thorberg     Name: Brock Thorberg     Title:   Vice
President

 

 

12 

 

 

 

 

Santander Bank, N.A.,

as a Lender [and L/C Issuer]

      By: /s/ Constance Loosemore     Name: Constance Loosemore     Title:
  Senior  Vice President

 

 

13 

 

 

 

 

Citibank, N.A.,

as a Lender

      By: /s/ Craig Heal     Name: Craig Heal     Title:   Senior  Vice
President

 

 

14 

 

 

 

 

Farm Credit Bank of Texas,

as a Lender and L/C Issuer

      By: /s/ Chris M. Levine     Name: Chris M. Levine     Title:    Vice
President

 

 

15 

 

 

 

 

AgFirst Farm Credit Bank,

as a Lender

      By: /s/ Matt Jeffords     Name: Matt Jeffords     Title:    Vice President

 



 

16 